Exhibit 10.1

 

 

AMENDED AND RESTATED
CREDIT AGREEMENT

DATED AS OF SEPTEMBER 29, 2006

AMONG

MEDICAL STAFFING NETWORK, INC.,

THE OTHER CREDIT PARTIES SIGNATORY HERETO

THE LENDERS REFERRED TO HEREIN,

GENERAL ELECTRIC CAPITAL CORPORATION,
AS ADMINISTRATIVE AGENT AND SOLE LEAD ARRANGER,

AND

LASALLE BANK NATIONAL ASSOCIATION,
AS SYNDICATION AGENT

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

INTRODUCTORY STATEMENT

1

 

 

ARTICLE I. DEFINITIONS

2

Section 1.1.

Certain Defined Terms

2

Section 1.2.

Accounting Terms and Determinations

37

Section 1.3.

Other Definitional Provisions

37

 

 

 

ARTICLE II. THE FACILITIES

38

Section 2.1.

The Facilities

38

Section 2.2.

Notes

39

Section 2.3.

Method of Borrowing; Funding of Loans; Administrative Agent May Assume Funding;
Failure to Fund

40

Section 2.4.

Interest on Loans

41

Section 2.5.

Letters of Credit

42

Section 2.6.

Swingline Loans

50

Section 2.7.

Certain Fees

52

Section 2.8.

Mandatory Repayments and Prepayments

53

Section 2.9.

Optional Prepayments

55

Section 2.10.

Application of Payments

55

Section 2.11.

Reduction of Commitments

56

Section 2.12.

Loan Account and Accounting

57

Section 2.13.

Computation of Interest and Fees

57

Section 2.14.

General Provisions Regarding Payments

58

Section 2.15.

Maximum Interest

58

Section 2.16.

Swap Related Reimbursement Obligations

59

 

 

 

ARTICLE III. CONDITIONS

60

Section 3.1.

Conditions to Closing

60

Section 3.2.

Conditions to Each Extension of Credit

61

 

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

62

Section 4.1.

Existence and Organizational Power; Compliance with Organizational Documents

62

Section 4.2.

Governmental Approvals, Compliance with Laws and Compliance with Agreements with
Third Parties

62

Section 4.3.

Organizational and Governmental Approvals; No Contravention

63

Section 4.4.

Binding Effect; Liens of Collateral Documents

63

Section 4.5.

Financial Statements

63

Section 4.6.

Material Adverse Effect

64

Section 4.7.

Litigation

64

Section 4.8.

Full Disclosure

65

Section 4.9.

 No Adverse Fact

65

 


--------------------------------------------------------------------------------




 

Section 4.10.

Ownership of Property, Liens

65

Section 4.11.

Environmental Laws

65

Section 4.12.

ERISA

65

Section 4.13.

Subsidiaries; Capitalization

66

Section 4.14.

Government Regulations

66

Section 4.15.

Margin Regulations

66

Section 4.16.

Taxes

67

Section 4.17.

Intellectual Property

67

Section 4.18.

Solvency

67

Section 4.19.

Insurance

67

Section 4.20.

Brokers

68

Section 4.21.

HIPAA Compliance

68

Section 4.22.

Third Party Reimbursement

68

Section 4.23.

Tax Shelter Representation

69

 

 

 

ARTICLE V. REPORTING COVENANTS

69

Section 5.1.

Financial Statements and Reports

69

Section 5.2.

Collateral Reports

72

Section 5.3.

Accuracy of Financial Statements and Information

74

Section 5.4.

Confidential Health Information

74

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

75

Section 6.1.

Payment of Obligations

75

Section 6.2.

Preservation of Existence and Franchises

75

Section 6.3.

Insurance; Damage to or Destruction of Collateral

75

Section 6.4.

Compliance with Law

77

Section 6.5.

Payment of Taxes and Other Indebtedness

77

Section 6.6.

Maintenance of Property

77

Section 6.7.

Performance of Obligations

77

Section 6.8.

Use of Proceeds

78

Section 6.9.

Audits/Inspections

78

Section 6.10.

Financial Covenants

78

Section 6.11.

Collateral

78

Section 6.12.

Additional Credit Parties

79

Section 6.13.

[Reserved]

80

Section 6.14.

Supplemental Disclosure

80

Section 6.15.

Further Assurances

80

Section 6.16.

Environmental Matters

80

Section 6.17.

Landlord and Warehouseman Waivers

81

Section 6.18.

Mortgages on Real Property; Title Insurance and Survey

81

Section 6.19.

Compliance Program

82

Section 6.20.

Cash Management Systems

82

Section 6.21.

SEC Filings

84

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

84

Section 7.1.

Indebtedness

84

Section 7.2.

Liens

85

 

ii


--------------------------------------------------------------------------------




 

Section 7.3.

Nature of Business

86

Section 7.4.

Consolidation and Merger

86

Section 7.5.

Sale or Lease of Assets

86

Section 7.6.

Advances, Investments and Loans

87

Section 7.7.

Restricted Payments

87

Section 7.8.

Transactions with Affiliates

87

Section 7.9.

Fiscal Year; Organizational Documents

87

Section 7.10.

Limitations

88

Section 7.11.

Sale Leasebacks

88

Section 7.12.

Negative Pledges

88

Section 7.13.

Reserved

88

Section 7.14.

Payments of Indebtedness, etc

88

Section 7.15.

Ownership of Subsidiaries; Limitations on Borrower

89

Section 7.16.

Earn-Out Obligations

89

Section 7.17.

Guaranteed Obligations

89

Section 7.18.

ERISA

89

Section 7.19.

Amendments or Waivers

89

Section 7.20.

Limitations on Holdings

89

Section 7.21.

Limitations on Parent

90

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT

90

Section 8.1.

Events of Default

90

Section 8.2.

Acceleration; Remedies

93

Section 8.3.

Allocation of Payments After Event of Default

94

 

 

 

ARTICLE IX. EXPENSES AND INDEMNITIES

96

Section 9.1.

Expenses

96

Section 9.2.

Indemnity

96

Section 9.3.

Taxes

97

Section 9.4.

Capital Adequacy; Increased Costs; Illegality; Funding Losses

97

 

 

 

ARTICLE X. THE ADMINISTRATIVE AGENT

99

Section 10.1.

Appointment and Authorization

99

Section 10.2.

Delegation of Duties

100

Section 10.3.

Administrative Agent and Affiliates

100

Section 10.4.

Action by Administrative Agent

100

Section 10.5.

Consultation with Experts

100

Section 10.6.

Liability of Administrative Agent

100

Section 10.7.

Indemnification

101

Section 10.8.

Credit Decision

101

Section 10.9.

Successor Administrative Agent

101

Section 10.10.

Reliance by Administrative Agent

102

Section 10.11.

Notice of Default

102

 

 

 

ARTICLE XI. MISCELLANEOUS

103

Section 11.1.

Survival

103

Section 11.2.

No Waivers; Remedies Cumulative

103

 

iii


--------------------------------------------------------------------------------




 

Section 11.3.

Notices

103

Section 11.4.

Severability

104

Section 11.5.

Amendments and Waivers

105

Section 11.6.

Successors and Assigns; Registration

106

Section 11.7.

Setoff and Sharing of Payments

108

Section 11.8.

Collateral

109

Section 11.9.

Headings

109

Section 11.10.

Governing Law; Submission To Jurisdiction

109

Section 11.11.

Notice of Breach by Agents or Lender

110

Section 11.12.

Waiver Of Jury Trial

110

Section 11.13.

Counterparts; Entire Agreement

110

Section 11.14.

Confidentiality; Press Release

111

Section 11.15.

Reinstatement

112

Section 11.16.

Advice of Counsel

112

Section 11.17.

No Strict Construction

112

Section 11.18.

Conflict of Terms

112

Section 11.19.

My AccountSM

112

Section 11.20.

Effect of Amendment and Restatement of the Original Credit Agreement

113

Section 11.21.

Confirmation of Existing Obligations

113

Section 11.22.

Confirmation/Ratification of the Loans

114

 

iv


--------------------------------------------------------------------------------




 

EXHIBIT A  -

Revolving Note

EXHIBIT B  -

Swingline Note

EXHIBIT C-1  -

Notice of Borrowing

EXHIBIT C-2  -

Notice of Swingline Borrowing

EXHIBIT D  -

Application for Standby Letter of Credit

EXHIBIT F  -

Application for Documentary Letter of Credit

EXHIBIT G

Borrowing Base Certificate

EXHIBIT H  -

Opinion of Counsel to the Credit Parties

EXHIBIT I  -

Authorized Signatory Letter

EXHIBIT J  -

Closing Checklist

EXHIBIT K  -

Assignment Agreement

EXHIBIT L  -

Business Associate Agreement

 

EXHIBIT 5.1(a)

Compliance Certificate (Monthly)

EXHIBIT 5.1(b)

Compliance Certificate (Quarterly)

EXHIBIT 5.1(c)

Compliance Certificate (Annual)

EXHIBIT 11.19

MyAccountSM

 

DISCLOSURE SCHEDULE 4.5(a)

-

Financial Statements

DISCLOSURE SCHEDULE 4.5(b)

-

Pro Forma Balance Sheet

DISCLOSURE SCHEDULE 4.5(c)

-

Borrower’s Financial Projections

DISCLOSURE SCHEDULE 4.5(d)

-

Fair Salable Balance Sheet

DISCLOSURE SCHEDULE 4.7

-

Litigation

DISCLOSURE SCHEDULE 4.13

-

Subsidiaries, Other Equity Investments

DISCLOSURE SCHEDULE 4.16

-

Taxes

DISCLOSURE SCHEDULE 4.19

-

Insurance Policies

DISCLOSURE SCHEDULE 6.20

-

Bank Accounts

DISCLOSURE SCHEDULE 7.1

-

Indebtedness

DISCLOSURE SCHEDULE 7.6

-

Existing Investments

 

v


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
September 29, 2006, among MEDICAL STAFFING NETWORK, INC. (the “Borrower”). THE
OTHER CREDIT PARTIES SIGNATORY HERETO, THE LENDERS listed on the signature pages
hereof, and GENERAL ELECTRIC CAPITAL CORPORATION (in its individual capacity,
“GE Capital”), as Administrative Agent and a Lender.

INTRODUCTORY STATEMENT

A.            The Borrower and other Credit Parties signatory thereto, GE
Capital and Lenders signatory thereto are parties to that certain Credit
Agreement (as amended prior to the date hereof, the “Original Credit
Agreement”), dated as of December 22, 2003;

B.            The Borrower, the other Credit Parties signatory hereto, GE
Capital and Lenders desire to continue the Original Credit Agreement but to make
certain amendments and modifications thereto, all as reflected in this Amended
and Restated Credit Agreement, which upon execution will supersede and replace
the loans effective as of the Closing Date (as hereinafter defined);

C.            The Borrower desires that Lenders continue a credit facility to
the Borrower to provide working capital financing and funds for capital
expenditures for the Borrower and to provide funds for other general corporate
purposes of the Borrower;

D.            The Borrower desires to secure all of its Obligations (as
hereinafter defined) under the Loan Documents (as hereinafter defined) by
granting to the Administrative Agent, for the benefit of itself and Lenders, a
security interest in and lien upon all of its personal and Real Property
including a pledge of the capital stock of all of its subsidiaries;

E.             Medical Staffing Holdings, LLC, a Delaware limited liability
company (“Holdings”) that owns all of the capital stock of the Borrower, is
willing to guaranty all of the Obligations of the Borrower to Lenders under the
Loan Documents, to grant to Administrative Agent, for the benefit of itself and
Lenders, a security interest in and lien upon all of its personal and Real
Property to secure the Obligations and to pledge to the Administrative Agent,
for the benefit of itself and Lenders, all of the capital stock of the Borrower
to secure the Obligations;

F.             Medical Staffing Network Holdings, Inc., a Delaware corporation
(“Parent”) that owns all of the capital stock of Holdings, is willing to
guaranty all of the Obligations of the Borrower to Lenders under the Loan
Documents, to grant to Administrative Agent, for the benefit of itself and
Lenders, a security interest in and lien upon all of its personal and Real
Property to secure the Obligations and to pledge to the Administrative Agent,
for the benefit of itself and Lenders, all of the capital stock of Holdings to
secure the Obligations; and


--------------------------------------------------------------------------------




 

G.            Each of the Borrower’s Subsidiaries is willing to guaranty all of
the Obligations of the Borrower to Lenders under the Loan Documents and to grant
to Administrative Agent, for the benefit of itself and Lenders, a security
interest in and lien upon all of its personal and Real Property to secure the
Obligations.

In consideration of the above premises and for other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1.  Certain Defined Terms.  The following terms used herein shall have
the following meanings:

“2006 Restructuring Charges” means fees and expenses incurred by the Borrower in
connection with its closure of approximately thirteen per diem nurse staffing
branch locations in the Fiscal Year 2006.

(b)           “Accounts” means all “accounts,” as such term is defined in the
Uniform Commercial Code as in effect in the State of New York, now owned or
hereafter acquired by a Credit Party, including (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by chattel paper, or instruments), (including any such
obligations that may be characterized as an account or contract right under the
Uniform Commercial Code as in effect in the State of New York), (b) all of each
Credit Party’s rights in, to and under all purchase orders or receipts for goods
or services, (c) all of each Credit Party’s rights to any goods represented by
any of the foregoing (including unpaid sellers’ rights of rescission, replevin,
reclamation and stoppage in transit and rights to returned, reclaimed or
repossessed goods), (d) all rights to payment due to any Credit Party for
property sold, leased, licensed, assigned or otherwise disposed of, for a policy
of insurance issued or to be issued, for a secondary obligation incurred or to
be incurred, for energy provided or to be provided, for the use or hire of a
vessel under a charter or other contract, arising out of the use of a credit
card or charge card, or for services rendered or to be rendered by any Credit
Party or in connection with any other transaction (whether or not yet earned by
performance on the part of such Credit Party) all health care insurance
receivables and (f) all collateral security of any kind, given by any Account
Debtor or any other Person with respect to any of the foregoing.

“Account Debtor” means any Person who may become obligated to a Credit Party
under, with respect to, or on account of an Account of such Credit Party
(including without limitation any guarantor of the payment or performance of an
Account).

“Accounts Receivable Advance Rate” means up to 85%, subject to adjustment
pursuant to Section 2.1(d).

2


--------------------------------------------------------------------------------




 

“Acquisition” means the acquisition by any Person of (a) a majority of the
Voting Stock of another Person (b) all or substantially all of the assets of
another Person or (c) all or substantially all of a line of business of another
Person, in each case whether or not involving a merger or consolidation with
such other Person.

“Adjusted Current Assets” means, at any date, the consolidated current assets
(excluding cash and cash equivalents) of the Credit Parties and their
Subsidiaries determined as of such date.

“Administrative Agent” means GE Capital in its capacity as Administrative Agent
for the Lenders hereunder and under the Loan Documents, and its successors in
such capacity.

“Advance” means either a LIBOR Loan Advance or a Base Rate Advance, as
applicable.

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially or as a trustee, guardian or
other fiduciary, five percent (5%) or more of the Stock of such Person, (b) each
Person that controls, is controlled by or is under common control with such
Person, (c) each of such Person’s officers, directors, joint venturers and
partners and (d) in the case of the Borrower, the immediate family members,
spouses and lineal descendants of individuals who are Affiliates of the
Borrower.  For the purposes of this definition, “control” of a Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that the term
“Affiliate” when used with respect to any Credit Party shall specifically
exclude each Lending Party.

“Aggregate L/C Exposure” means, at any time, the sum, without duplication, of
(a) the aggregate amount that is (or may thereafter become) available for
drawing under all Letters of Credit outstanding at such time plus (b) the
aggregate unpaid principal amount of all Reimbursement Obligations outstanding
at such time.

“Agreement” means this Amended and Restated Credit Agreement, including all
schedules, exhibits and other attachments hereto as the same may be amended,
modified, supplemented or restated from time to time.

“Applicable Law” means, anything in Section 11.10 to the contrary
notwithstanding, (i) all applicable common law and principles of equity and (ii)
all applicable provisions of all (A) constitutions, statutes, rules, regulations
and orders of Governmental Authorities, (B) Governmental Approvals and (C)
orders, decisions, judgments and decrees of all courts and arbitrators.

“Applicable Margin” means: (i) 2.00% per annum for LIBOR Loan Advances and 0.75%
per annum for Base Rate Advances, (ii) 0.75% per annum for Swingline Loans,

3


--------------------------------------------------------------------------------




 

(iii) 2.00% per annum for the Letter of Credit Fee Applicable Margin and (iv)
0.35% for the Unused Line Fee Applicable Margin.

“Asset Disposition” means any disposition, whether by sale, lease, transfer,
loss, damage, destruction, casualty, condemnation or otherwise (including any
such transaction effected by way of merger or consolidation), of any Stock or
other property (whether real, personal or mixed) of any Credit Party, but
excluding (a) dispositions of inventory in the ordinary course of business,  (b)
dispositions of Temporary Cash Investments and cash payments otherwise permitted
under this Agreement and (c) dispositions pursuant to the exercise of remedies
against the Collateral by the Administrative Agent.

“Assignment Agreement” has the meaning ascribed to it in Section 11.6(a).

“Authorized Signatory” means any Person or Persons designated as such by the
Borrower to the Administrative Agent in a writing in the form of Exhibit I.

“Availability Block” means an amount equal to $1,000,000.

 “Base Rate” means, for any day, a floating rate equal to the greater of (a) the
rate publicly quoted from time to time by The Wall Street Journal as the “Prime
Rate” (or, if The Wall Street Journal ceases quoting a prime rate of the type
described, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent), and
(b) the Federal Funds Rate plus 50 basis points per annum.  Any change in the
Base Rate due to a change in the prime rate or the Federal Funds Rate shall be
effective as of the opening of business on the effective day of such change in
the prime rate or the Federal Funds Rate, respectively.

“Base Rate Advance” means a Revolving Credit Advance bearing interest by
reference to the Base Rate.

“Base Rate Borrowing” means a Borrowing that is constituted of Base Rate Loans.

“Base Rate Loan” means that portion of a Loan, the interest on which is, or is
to be, as the context may require, computed on the basis of the Base Rate.

“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA that is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the Controlled
Group.

“Blocked Account” has the meaning ascribed to it in Section 6.20.

“Borrower” means Medical Staffing Network, Inc.

4


--------------------------------------------------------------------------------




 

“Borrower Account” means the deposit account specified on the signature pages
hereof into which all Advances to the Borrower shall be made available, or such
other account as the Borrower shall from time to time specify by written notice
to the Administrative Agent.

“Borrower Bank of America Lockbox Account” means that certain lockbox account
number 3664920358 held in the name of the Borrower at Bank of America.

“Borrower Pledge Agreement” means the Borrower Pledge Agreement dated December
22, 2003, between the Borrower and the Administrative Agent, as amended,
restated, replaced or otherwise modified from time to time.

“Borrower Security Agreement” means the Security Agreement dated December 22,
2003, between the Borrower and the Administrative Agent, as amended, restated,
replaced or otherwise modified from time to time.

“Borrowing” means the aggregation of Advances to be made to the Borrower by the
Lenders pursuant to Article II on the same day, all of which Advances are of the
same Type (subject to Article II) and, except in the case of Base Rate Advances,
have the same initial LIBOR Period.  Borrowings are also classified for purposes
hereof by reference to the pricing of Advances comprising such Borrowing (for
example, a “LIBOR Borrowing” is a Borrowing comprised of LIBOR Loan Advances).

“Borrowing Availability” means, as of any date of determination, Revolving
Credit Limit minus the sum of the aggregate Revolving Loans and Swingline Loans
then outstanding.

“Borrowing Base” means, on any date, a dollar amount equal to the Account
Receivable Advance Rate multiplied by the aggregate Collection Value of Eligible
Accounts.

“Borrowing Base Certificate” means a certificate, duly executed by the chief
financial officer, controller or treasurer of the Borrower, appropriately
completed and substantially in the form of Exhibit G.

“Borrowing Base Party” means Borrower and its Subsidiaries.

“Budget” has the meaning ascribed to such term in Section 5.1(d).

“Business Associate Agreement” means, collectively, one or more Business
Associate Agreements in substantially the form attached hereto as Exhibit L,
between Administrative Agent and one or more Credit Parties, as amended,
restated, supplemented or otherwise modified from time to time.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and, in
reference to LIBOR Loans, means any such day that is also a LIBOR Business Day.

5


--------------------------------------------------------------------------------




 

“Capital Expenditures” means all expenditures of the Credit Parties and their
Subsidiaries which, in accordance with GAAP, would be classified as capital
expenditures, including, without limitation, Capital Leases and capitalized
software costs.

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee which would, in
accordance with GAAP, be required to be accounted for as a capital lease on the
balance sheet of such Person.

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

“Cash Collateral Account” has the meaning ascribed to it in Section 2.5(k)(i).

“Cash Equivalents” means cash or cash equivalents acceptable to Administrative
Agent.

“Cash Management System” has the meaning ascribed to it in Section 6.20.

“Cash Taxes” means, as of any date for the twelve month period ending on such
date with respect to the Credit Parties and their Subsidiaries on a consolidated
basis, the aggregate of all taxes, as determined in accordance with GAAP, to the
extent the same are paid in cash during such period.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. Sections 9601 et seq.), as amended from time to
time, and the regulations promulgated thereunder.

“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veteran Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veteran Affairs, and all laws, rules, regulations,
manuals, orders, guidelines or requirements pertaining to such program
including, without limitation, (a) all federal statutes (whether set forth in 38
U.S.C. §1713 or elsewhere) affecting such program or, to the extent applicable
to CHAMPVA and (b) all rules, regulations (including 38 C.F.R. §17.54), manuals,
orders and administrative, reimbursement and other guidelines of all
Governmental Authorities promulgated in connection with such program (whether or
not having the force of law), in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“CHAMPVA Account” means an Account payable pursuant to CHAMPVA.

“Change of Control” means any event, transaction or occurrence as a result of
which (a) (i) any “person” or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act) (other than the Sponsor, the management of the Parent
or any entity in which any member of the management of Parent owns a controlling
interest) has become, directly

6


--------------------------------------------------------------------------------




 

or indirectly, the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person shall be deemed to have “beneficial
ownership” of all shares that any such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time), by way
of merger, consolidation or otherwise, of 40% or more of the voting power of the
Voting Stock of Parent on a fully-diluted basis, after giving effect to the
conversion and exercise of all outstanding warrants, options and other
securities of Parent convertible into or exercisable for voting stock of Parent
(whether or not such securities are then currently convertible or exercisable),
and (ii) such Person or group is or becomes, directly or indirectly, the
beneficial owner of a greater percentage of the voting power of the Voting Stock
of Parent calculated on such fully-diluted basis than the aggregate percentage
beneficially owned by the Sponsor and the management of the Parent; or (b)
during any period of two consecutive calendar years, individuals who at the
beginning of such period constituted the board of directors of Parent together
with any new members of such board of directors whose elections by such board of
directors or whose nomination for election by the stockholders of Parent was
approved by a vote of a majority of the members of such board of directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the directors of Parent then in office;
or (c) Parent shall fail to own and have the right to vote 100% of the
outstanding Voting Stock of Holdings, determined on a fully diluted basis after
giving effect to the conversion and exercise of all outstanding warrants,
options and other securities of Holdings, convertible into or exercisable for
voting stock of Holdings (whether or not such securities are then currently
convertible or exercisable); (d) Holdings shall fail to own and have the right
to vote 100% of the outstanding Voting Stock of the Borrower, determined on a
fully diluted basis after giving effect to the conversion and exercise of all
outstanding warrants, options and other securities of the Borrower, convertible
into or exercisable for voting stock of the Borrower (whether or not such
securities are then currently convertible or exercisable); or (e)  the
occurrence of a “Change of Control” under and as defined in any of the
Employment Agreements as in effect on the Closing Date.

“Charges” means any and all federal, state, county, city, municipal, local,
foreign or other governmental taxes (including taxes owed to the PBGC at the
time due and payable), levies, assessments, charges, liens, claims or
encumbrances upon or relating to (a) the Collateral, (b) the Obligations, (c)
the employees, payroll, income or gross receipts of any Credit Party, (d) any
Credit Party’s ownership or use of any properties or other assets, or (e) any
other aspect of any Credit Party’s business including, without limitation,
charges for necessary business permits and governmental authorizations.

“Class” defines an Extension of Credit by reference to the subfacility under
which it is made.

“Closing Checklist” means the Closing Checklist in the form of Exhibit J
attached hereto.

“Closing Date” means September 29, 2006.

7


--------------------------------------------------------------------------------




 

“CMS” means the Centers for Medicare and Medicaid Services, formerly known as
the Health Care Financing Administration or HCFA.

“Collateral” means the property covered by the Security Agreements and the other
Collateral Documents and any other property, real or personal, tangible or
intangible, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Administrative Agent,
on behalf of itself and Lenders, to secure the Obligations.

“Collateral Documents” means the Security Agreements, the Pledge Agreements, the
Guaranty Agreements, the Mortgages and all similar agreements entered into
guaranteeing payment of, or granting a Lien upon property as security for, the
Obligations.

“Collateral Reports” means the reports with respect to the Collateral referred
to in Section 5.2.

“Collection Account” means that certain account of Administrative Agent, account
number 50-271-079 in the name of Administrative Agent at Deutsche Bank Trust
Company Americas in New York, New York ABA No. 021-001-033, or such other
account as may be specified in writing by Administrative Agent as the
“Collection Account.”

“Collection Value” means, with respect to each Eligible Account, the amount
determined by the Agent in its reasonable credit judgment to be the amount
likely to be paid by the Account Debtor on such Account.

“Commitment” means (a) as to any Lender, such Lender’s Revolving Credit
Commitment (including without duplication the Swingline Lender’s Swingline
Commitment) as set forth on the signature pages hereto or in the most recent
Assignment Agreement executed by such Lender and (b) as to all Lenders, the
aggregate of all of Lenders’ Revolving Credit Commitments (including without
duplication the Swingline Lender’s Swingline Commitment), as such Commitments
may be reduced, amortized or adjusted from time to time in accordance with this
Agreement.

“Commitment Termination Date” means the earliest of (a) September 29, 2009, (b)
the date of termination of Lenders’ obligations to make Advances and to incur
L/C Obligations or the date of acceleration of the maturity date of all or any
portion of the Obligations pursuant to Section 8.2(b), and (c) the date of
indefeasible payment in full by the Borrower of the Loans and the cancellation
and return of (or issuance of a standby guarantee with respect to) all Letters
of Credit or the cash collateralization of all L/C Obligations pursuant to
Section 2.5(k), and the permanent reduction of all Commitments to Zero Dollars
($0).

“Compliance Certificate” means any of the compliance certificates delivered
pursuant to Sections 5.1(a)(ii), (b)(iii) and/or (c)(iii).

8


--------------------------------------------------------------------------------




 

“Continuation” has the meaning ascribed to it in Section 2.3(a).

“Control Letter” means a letter agreement between Administrative Agent and (a)
the issuer of uncertificated securities with respect to uncertificated
securities in the name of any Credit Party, (b) a securities intermediary with
respect to securities, whether certificated or uncertificated, securities
entitlements and other financial assets held in a securities account in the name
of any Credit Party, (c) a futures commission merchant or clearing house, as
applicable, with respect to commodity accounts and commodity contracts held by
any Credit Party, in each case whereby, among other things, the issuer,
securities intermediary or futures commission merchant disclaims any security
interest in the applicable financial assets, acknowledges the Lien of
Administrative Agent, on behalf of itself and Lenders, on such financial assets,
and agrees to follow the instructions or entitlement orders of Administrative
Agent without further consent by the affected Credit Party.

“Controlled Group” means, with respect to any Credit Party, any trade or
business (whether or not incorporated) that, together with such Credit Party, is
treated as a single employer within the meaning of Sections 414(b), (c), (m) or
(o) of the IRC or Section 4001 of ERISA.

“Conversion” has the meaning set forth in Section 2.3(a).

“Credit Parties” means the Borrower and each Guarantor.

“Current Assets” means, with respect to any Person, all current assets of such
Person as of any date of determination calculated in accordance with GAAP, but
excluding cash, cash equivalents and debts due from Affiliates.

“Current Liabilities” means, at any date, (a) the consolidated current
liabilities (excluding Indebtedness) of the Credit Parties plus (b) the current
liabilities of any Person (other than the Credit Parties) which are guaranteed
by the Credit Parties, all determined as of such date.

 “D&O Deductible” means the amount of charges incurred by Borrower during or
after the second Fiscal Quarter of Fiscal Year 2004 for the deductible required
for the D&O policy to defend shareholder lawsuits, not to exceed $500,000.

“Days Sales Outstanding” means, with respect to the Credit Parties on any date
of determination, the amount obtained by dividing (i) the ending accounts
receivable balance of the Credit Parties on such date less pass-through billings
relating to subcontracting arrangements in which revenue is recorded net of
subcontracting costs but is recorded in accounts receivable at its gross value
in an amount not to exceed $15,000,000 by (ii) the revenues of the Credit
Parties for the three month period ending on such date and then multiplying the
result of such division by 91.5 days.

9


--------------------------------------------------------------------------------




 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived within any applicable grace or cure period, become an Event of Default.

“Default Rate” means, subject to Section 2.15, the rate otherwise applicable to
an Obligation plus 2.00% per annum, or if no such rate is provided, the Base
Rate, plus the Applicable Margin for Base Rate Advances, plus 2.00%.

“Disbursement Account” has the meaning ascribed to it in Section 6.20.

“Dollars” or “$” means lawful currency of the United States of America.

“Domestic Subsidiaries” means all direct and indirect Subsidiaries of a Credit
Party that are domiciled, incorporated or organized under the laws of any state
of the United States or the District of Columbia (or has any material assets
located in the United States).

“EBITDA” means, for any period, with respect to the Credit Parties and their
Subsidiaries on a consolidated basis, the sum of (a) Net Income for such period
(excluding the effect of any (i) intercompany items, (ii) all earnings
attributable to equity interests in Persons that are not Subsidiaries unless
actually received by such Person, (iii) all income arising from the forgiveness,
adjustment or negotiated settlement of any Indebtedness, (iv) any extraordinary
items of income and (v) any increase or decrease in income arising from any
change in such Person’s method of accounting, subject to Section 1.2) plus (b)
an amount which, in the determination of Net Income for such period has been
deducted for (i) Interest Expense for such period, (ii) total Federal, state,
foreign or other income taxes for such period, (iii) depreciation and
amortization expense for such period, and (iv) non-cash goodwill impairment
charges for such period up to an amount equal to the Goodwill Addback Limit for
such period, all as determined in accordance with GAAP, minus (c) the amount of
all earn-out payments made during such period in connection with Permitted
Acquisitions consummated subsequent to the Closing Date; provided that, for the
calculation of EBITDA made (i) for the subsequent four Fiscal Quarters after
incurrence of Severance Payments or the payment of D&O Deductible charges,
EBITDA shall be the sum of the amounts set forth above minus the amount of such
Severance Payments or such D&O Deductible payment, as applicable, (ii) for the
third Fiscal Quarter of Fiscal Year 2005, EBITDA shall be the sum of the amounts
set forth above plus the amount of applicable Project Ocean Acquisition Charges
in an amount not to exceed $512,493; and (iii) for the first Fiscal Quarter of
Fiscal Year 2006, EBITDA shall be the sum of the amounts set forth above plus
the amount of applicable 2006 Restructuring Charges in an aggregate amount not
to exceed the lesser of (A) $6,271,348 and (B) the sum of (x) the actual amount
of the portion of such fees and expenses incurred as of the date of
determination plus (y) the estimated amount of the portion of such fees and
expenses not yet incurred as of the date of determination.

“Eligible Accounts” means, at any date of determination thereof, the aggregate
amount of all Accounts at such date due to any Borrowing Base Party except to
the extent that (determined without duplication):

10


--------------------------------------------------------------------------------




 

(a)           such Account does not arise from the sale of goods or the
performance of services by such Credit Party in the ordinary course of its
business;

(b)           (i) such Borrowing Base Party’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which such Borrowing Base Party is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial
process or (iii) if the Account represents a progress billing consisting of an
invoice for goods sold or used or services rendered pursuant to a contract under
which the Account Debtor’s obligation to pay that invoice is subject to such
Borrowing Base Party’s completion of further performance under such contract or
is subject to the equitable lien of a surety bond issuer;

(c)           any defense, counterclaim, setoff or dispute exists as to such
Account, provided that this clause (c) shall not apply to adjustments in the
ordinary course with respect to Government Accounts;

(d)           in respect of which there is no right to payment from any Third
Party Payor, but only to the extent that there is no such right of payment from
a Third Party Payor;

(e)           such Account is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(f)            an invoice, reasonably acceptable to Administrative Agent in form
and substance, has not been sent to the applicable Account Debtor in respect of
such Account;

(g)           such Account (i) is not owned by such Borrowing Base Party or (ii)
is subject to any right, claim, security interest or other interest of any other
Person, other than Liens in favor of Administrative Agent, on behalf of itself
and Lenders;

(h)           such Account arises from a sale to any director, officer, other
employee or Affiliate of any Borrowing Base Party, or to any entity that has any
common officer or director with any Borrowing Base Party, except for up to
$800,000, in the aggregate, for Accounts with respect to McLaren Health Care
Corporation and VITAS Healthcare Corporation;

(i)            except for Government Accounts, such Account is the obligation of
an Account Debtor that is the United States government or a political
subdivision thereof, or any state, county or municipality or department, agency
or instrumentality thereof unless Administrative Agent, in its sole discretion,
has agreed to the contrary in writing and such Borrowing Base Party, if
necessary or desirable, has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting assignment thereof;

(j)            such Account is the obligation of an Account Debtor located in a
foreign country other than Canada (excluding the province of Newfoundland, the
Northwest

11


--------------------------------------------------------------------------------




 

Territories and the Territory of Nunavit) unless payment thereof is assured by a
letter of credit assigned and delivered to Administrative Agent, reasonably
satisfactory to Administrative Agent as to form, amount and issuer;

(k)           such  Borrowing Base Party or any Subsidiary thereof is liable for
goods sold or services rendered by the applicable Account Debtor to such
Borrowing Base Party or any Subsidiary thereof but only to the extent of the
potential offset;

(l)            such Account arises with respect to goods that are delivered on a
bill and hold, cash on delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

(m)          such Account is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

(i)            the Account is not paid within one hundred twenty (120) days
following its original invoice date;

(ii)           the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

(iii)          a petition is filed by or against any Account Debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

(n)           such Account is the obligation of an Account Debtor if fifty
percent (50%) or more of the Dollar amount of all Accounts owing by that Account
Debtor are ineligible under the other criteria set forth in this definition,
except such Accounts as deemed allowable by the Required Lenders from time to
time;

(o)           such Account, as to which Administrative Agent’s Lien attaches
thereon on behalf of itself and Lenders, is not a first priority perfected Lien;

(p)           any of the representations or warranties in the Loan Documents
with respect to such Account are untrue or incomplete with respect to such
Account;

(q)           such Account is evidenced by a judgment, or by an Instrument or
Chattel Paper the possession of which has not been delivered to Administrative
Agent;

(r)            such Account, together with all other Accounts owing by such
Account Debtor and its Affiliates as of any date of determination exceed 5% of
all Eligible Accounts other than Government Accounts;

(s)           such Account is payable in any currency other than Dollars; or

12


--------------------------------------------------------------------------------




 

(t)            such Account is otherwise unacceptable to Administrative Agent in
its reasonable credit judgment.

“Eligible Assets” means any assets or any business (or any substantial part
thereof) used or useful in the same or a similar line of business as the Credit
Parties and their Subsidiaries were engaged in on the Closing Date.

“Employment Agreements” means, collectively, the employee agreements, dated as
of August 20, 2001 as amended to the date hereof, among the Borrower, Holdings
and each of Robert J. Adamson, Patricia Donohoe, and Kevin S. Little.

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation).  Without limiting the generality of the
foregoing, Environmental Laws include CERCLA, the Hazardous Materials
Transportation Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.), the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.),
the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.), the Toxic Substance
Control Act (15 U.S.C. §§ 2601 et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.), and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any rules and regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes.

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws or Environmental Permits or in connection
with any Release or threatened Release or the presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

13


--------------------------------------------------------------------------------




 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules and regulations promulgated thereunder.

“ERISA Event” means, with respect to any Credit Party or any member of a
Controlled Group, (a) any event described in Section 4043(c) of ERISA with
respect to a Title IV Plan, (b) the withdrawal of any Credit Party or any member
of a Controlled Group from a Title IV Plan subject to Section 4063 of ERISA
during a plan year in which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA, (c) the complete or partial withdrawal of any
Credit Party or any member of a Controlled Group from any Multi-employer Plan,
(d) the termination of, the filing of a notice of intent to terminate a Title IV
Plan or the treatment of a plan amendment as a termination under Section 4041 of
ERISA, (e) the institution of proceedings to terminate a Title IV Plan or
Multi-employer Plan by the PBGC, (f) the failure by any Credit Party or any
member of a Controlled Group to make when due required contributions to a
Multi-employer Plan or Title IV Plan unless such failure is cured within thirty
(30) days, (g) any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multi-employer Plan
or for the imposition of liability under Section 4069 or 4212(c) of ERISA, (h)
the termination of a Multi-employer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multi-employer Plan under Section 4241 or 4245
of ERISA, (i) the loss of a Qualified Plan’s qualification or tax exempt status,
or (j) the termination of a Plan described in Section 4064 of ERISA.

“Event of Default” has the meaning ascribed to it in Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any rules and regulations promulgated thereunder.

“Extension of Credit” means, as the context requires, (a) an Advance, (b) the
making of an Advance, (iii) the conversion of a Base Rate Loan to a LIBOR Loan
or the continuation of a LIBOR Loan as a LIBOR Loan for an additional LIBOR
Period, or (c) the issuance of any Letter of Credit or the incurrence of any
Reimbursement Obligation.

“Fair Salable Balance Sheet” means a balance sheet of Borrower prepared in
accordance with Section 4.5(d), in form and substance satisfactory to the
Administrative Agent.

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System, as published for such day (or if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three (3) federal funds brokers of
recognized standing selected by the Administrative Agent, which determination
shall be final, binding and conclusive (absent manifest error).

14


--------------------------------------------------------------------------------


“Fees” means any and all fees payable to Administrative Agent or any Lender
pursuant to this Agreement or any of the other Loan Documents or the GE Capital
Fee Letter.

“Fiscal Month” means any of the monthly accounting periods of Borrower.

“Fiscal Quarter” means any of the quarterly accounting periods of Borrower,
ending on or about March 31, June 30, September 30 and December 31 of each year.

“Fiscal Year” means any of the annual accounting periods of the Borrower ending
on the Sunday closest to December 31 of each calendar year.

“Fixed Charge Coverage Ratio” means, as of any date of determination, for the
twelve month period ending on such date with respect to the Credit Parties and
their Subsidiaries on a consolidated basis, the ratio of (a) the sum of (i)
EBITDA for the applicable period minus (ii) cash Capital Expenditures for the
applicable period minus (iii) Cash Taxes for the applicable period to (b) Fixed
Charges for the applicable period.

“Fixed Charges” means, as of any date for the twelve month period ending on such
date with respect to the Credit Parties and their Subsidiaries on a consolidated
basis, the sum of (i) cash Interest Expense for the applicable period plus (ii)
Scheduled Funded Debt Payments for the applicable period.

“Foreign Subsidiaries” means all Subsidiaries of a Credit Party that are not
Domestic Subsidiaries.

“Funded Indebtedness” means, without duplication, the sum of (a) all
Indebtedness (other than Swap Related Reimbursement Obligations) of the Credit
Parties and their Subsidiaries for borrowed money (it being understood that with
respect to Indebtedness incurred with an original issue discount, the
obligations shall consist of the then accreted value), (b) all obligations of a
Credit Party or any of its Subsidiaries evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made (not
including trade debt incurred in the ordinary course of business and due within
six months of the incurrence thereof), (c) all obligations of a Credit Party or
any of its Subsidiaries under conditional sale or other title retention
agreements relating to property purchased by a Credit Party or any of its
Subsidiaries (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business), (d)
all obligations of a Credit Party or any of its Subsidiaries issued or assumed
as the deferred purchase price of property or services purchased by a Credit
Party or any of its Subsidiaries (other than trade debt incurred in the ordinary
course of business and due within six months of the incurrence thereof) which
would appear as liabilities on a balance sheet of a Credit Party or any of its
Subsidiaries, prepared in accordance with GAAP, (e) the principal portion of all
obligations of the Credit Parties and their Subsidiaries under (i) Capital
Leases and (ii) Synthetic Leases, (f) commercial letters of credit and the
maximum amount of all performance and standby letters of credit issued or
bankers’ acceptance facilities created for the account of a Credit Party or one
of its Subsidiaries and, without duplication, all drafts

15


--------------------------------------------------------------------------------




 

drawn thereunder (to the extent unreimbursed), (g) all preferred Stock issued by
a Credit Party or any of its Subsidiaries and which by the terms thereof could
be (at the request of the holders thereof or otherwise) subject to mandatory
sinking fund payments, redemption or other acceleration at any time on or prior
to the Commitment Termination Date, (h) all obligations of a Credit Party or any
of its Subsidiaries to repurchase any securities issued by a Credit Party or any
of its Subsidiaries at any time on or prior to the Commitment Termination Date,
which repurchase obligations are related to the issuance thereof, including,
without limitation, obligations commonly known as residual equity appreciation
potential shares, (i) the aggregate amount of uncollected accounts receivable of
a Credit Party or any of its Subsidiaries subject at such time to a sale of
receivables (or similar transaction) to the extent such transaction is effected
with recourse to a Credit Party or any of its Subsidiaries (whether or not such
transaction would be reflected on the balance sheet of a Credit Party or any of
its Subsidiaries in accordance with GAAP), (j) all Guaranteed Obligations of the
Credit Parties and their Subsidiaries with respect to Funded Indebtedness of
another Person, (k) all Funded Indebtedness of another entity secured by a Lien
on any property of a Credit Party or any of its Subsidiaries whether or not such
Funded Indebtedness has been assumed by a Credit Party or any of its
Subsidiaries and (l) all Funded Indebtedness of any partnership or
unincorporated joint venture to the extent a Credit Party or one of its
Subsidiaries is legally obligated or has a reasonable expectation of being
liable with respect thereto, net of any assets of such partnership or joint
venture.

“GAAP” has the meaning ascribed to it in Section 1.2.

“GE Capital” means General Electric Capital Corporation, a Delaware corporation.

“GE Capital Fee Letter” means that certain letter, dated as of September 29,
2006, between GE Capital and the Borrower with respect to certain fees to be
paid from time to time by the Borrower to GE Capital.

“Goodwill Addback Limit” means, for any period of determination, the lesser
amount of (i) $5,000,000 and (ii) the Goodwill Availability for such period.

“Goodwill Availability” means, for any period of determination, (i) for any
amount less than $500,000, such amount and (ii) for amounts greater than
$500,000, the lesser of (A) such amount and (B) the Pro Forma Excess
Availability for such period.

“Government Accounts” means, collectively, any and all Accounts which are (a)
Medicare Accounts, (b) Medicaid Accounts, (c) TRICARE Accounts, (d) CHAMPVA
Accounts, (e) Accounts arising from services provided under agreements with the
United States Department of Health and Human Services or (f) any other Account
payable by a Governmental Authority acceptable to the Administrative Agent in
its reasonable discretion.

“Governmental Approval” means an authorization, consent, approval, license or
exemption of, registration or filing with, or report or notice to any
Governmental Authority.

16


--------------------------------------------------------------------------------




 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Guaranteed Obligations” means as to any Person, without duplication, any
obligation of such Person guaranteeing, providing comfort or otherwise
supporting any Indebtedness, lease, dividend, or other obligation (“primary
obligation”) of any other Person (the “primary obligor”) in any manner,
including any obligation or arrangement of such Person to (a) purchase or
repurchase any such primary obligation, (b) advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency or any balance sheet condition of the primary obligor, (c)
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, (d) protect the beneficiary of such
arrangement from loss (other than product warranties given in the ordinary
course of business) or (e) indemnify the owner of such primary obligation
against loss in respect thereof; provided that the term Guaranteed Obligations
shall not include endorsements for collection or deposit in the ordinary course
of business.  The amount of any Guaranteed Obligations at any time shall be
deemed to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Obligations are incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Obligations, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

“Guarantors” means Parent, Holdings, each Subsidiary of the Borrower, and each
other Person, if any, that executes a Guaranty Agreement or other similar
agreement in favor of Administrative Agent, for itself and the ratable benefit
of Lenders, in connection with the transactions contemplated by this Agreement
and the other Loan Documents.

“Guaranty Agreements” means, collectively, the Parent Guaranty Agreement, the
Holdings Guaranty Agreement, the Subsidiary Guaranty and any other guaranty now
or hereafter executed by any Person in favor of Administrative Agent and Lenders
to guarantee the Obligations.

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,”  “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.

17


--------------------------------------------------------------------------------




 

“Healthcare Laws” means, collectively, any and all federal, state or local laws,
rules, regulations and administrative manuals, orders, guidelines and
requirements issued under or in connection with Medicare, Medicaid CHAMPVA,
TRICARE or any government payment program or any law governing the licensure of
or regulating healthcare providers, professionals, facilities or payors or
otherwise governing or regulating the provision of, or payment for, Medical
Services, or the sale of medical supplies.  Without limiting the generality of
the foregoing, Healthcare Laws include, without limitation, Section 1128B(b) of
the Social Security Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal
Penalties Involving Medicare or State Health Care Programs), commonly referred
to as the “Federal Anti-Kickback Statute,” and the Social Security Act, as
amended, and Section 1877, 42 U.S.C Section 1395nn (Prohibition Against Certain
Referrals), commonly referred to as “Stark Statute”.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended from time to time, and any rules or regulations promulgated from time
to time thereunder.

“Holdings” has the meaning ascribed to it in Paragraph E of the Introductory
Statement.

“Holdings Guaranty Agreement” means the Holdings Guaranty Agreement dated as of
December 22, 2003, by Holdings in favor of Administrative Agent, on behalf of
itself and Lenders, as amended, restated, replaced or otherwise modified from
time to time.

“Holdings Pledge Agreement” means the Holdings Pledge Agreement dated as of
December 22, 2003, between Holdings and Administrative Agent.

“Holdings Security Agreement” means the Holdings Security Agreement dated as of
December 22, 2003, between Holdings and the Administrative Agent, as amended,
restated, replaced or otherwise modified from time to time.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made (not including trade debt incurred in the ordinary course
of business and due within six months of the incurrence thereof), (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person to the extent of the
value of such property (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (f) all

18


--------------------------------------------------------------------------------




 

Guaranty Obligations of such Person, (g) the principal portion of all
obligations of such Person under (i) Capital Leases and (ii) Synthetic Leases,
(h) all obligations of such Person in respect of Swap Related Reimbursement
Obligations, (i) commercial letters of credit and the maximum amount of all
performance and standby letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (j) all preferred Capital
Stock issued by such Person and which by the terms thereof could be (at the
request of the holders thereof or otherwise) subject to mandatory sinking fund
payments, redemption or other acceleration by a fixed date, (k) all obligations
of such Person to repurchase any securities issued by such Person at any time on
or prior to the Maturity Date, which repurchase obligations are related to the
issuance thereof, including, without limitation, obligations commonly known as
residual equity appreciation potential shares, (l) the aggregate amount of
uncollected accounts receivable of such Person subject at such time to a sale of
receivables (or similar transaction) regardless of whether such transaction is
effected without recourse to such Person or in a manner that would not be
reflected on the balance sheet of such Person in accordance with GAAP and (m)
the Indebtedness of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer to the extent such
Indebtedness is recourse to such Person.

“Indemnitees” has the meaning ascribed to it in Section 9.2.

“Information” means written data, reports, statements (including, but not
limited to, financial statements delivered pursuant to or referred to in
Sections 5.01 and 5.02), documents and other information, whether, in the case
of any such in writing, the same was prepared by any Credit Party or any other
Person on behalf of any Credit Party.

“Insurer” means a Person that insures a Patient against certain of the costs
incurred in the receipt by such Patient of Medical Services, or that has an
agreement with a Credit Party to compensate such Credit Party for providing
goods or services to a Patient.

“Interest Expense” means, for any period, with respect to the Credit Parties and
their Subsidiaries on a consolidated basis, all interest expense, including the
interest component under Capital Leases and the implied interest component under
Synthetic Leases, as determined in accordance with GAAP; it being understood
that Interest Expense shall include the amortized cost of any Swap Related
Reimbursement Obligation, to the extent permitted by GAAP.

“Interest Payment Date” means (a) as to any Base Rate Loan and Swingline Loan,
the first Business Day of each month to occur while such Loan is outstanding,
and (b) as to any LIBOR Loan, the last day of the applicable LIBOR Period;
provided that, in addition to the foregoing, each of (x) the date upon which all
of the Commitments have been terminated and the Loans have been paid in full and
(y) the Commitment Termination Date shall be deemed to be an “Interest Payment
Date” with respect to any interest (including interest accruing at the Default
Rate) that has then accrued under this Agreement.

19


--------------------------------------------------------------------------------




 

“Investment” means (a) the acquisition (whether for cash, property, services,
assumption of Indebtedness, securities or otherwise) of assets, shares of Stock,
bonds, notes, debentures, partnership, joint ventures or other ownership
interests or other securities of any Person or (b) any deposit with, or advance,
loan or other extension of credit to, such Person (other than deposits made in
connection with the purchase of equipment or other assets in the ordinary course
of business) or (c) any other capital contribution to or investment in such
Person, including, without limitation, any Guaranteed Obligation (including any
support for a Letter of Credit issued on behalf of such Person) incurred for the
benefit of such Person.

“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
all regulations promulgated thereunder.

“IRS” means the Internal Revenue Service.

“L/C Exposure” means, with respect to any Lender at any time, its Percentage of
the Aggregate L/C Exposure at such time.

“L/C Issuer” means (a) GE Capital and (b) any other Lender designated as an “L/C
Issuer” for purposes hereof in a notice to the Administrative Agent signed by
the Borrower and such Lender, acting in each case in the capacity of an L/C
Issuer under the letter of credit facility described in Section 2.5, and their
respective successors.

“L/C Limit” means $5,000,000.

“L/C Obligations” means all outstanding obligations incurred by L/C Issuer and
Revolving Lenders, whether direct or indirect, contingent or otherwise, due or
not due, in connection with the issuance of Letters of Credit by Administrative
Agent or another L/C Issuer or the purchase of a participation as set forth in
Section 2.5 with respect to any Letter of Credit.  The amount of such L/C
Obligations shall equal the maximum amount that may be payable at such time or
at any time thereafter by Administrative Agent or Revolving Lenders thereupon or
pursuant thereto.

“L/C Payment Date” has the meaning ascribed to it in Section 2.5(f).

“Lenders” means GE Capital, the other Lenders named on the signature pages of
this Agreement, and, if any such Lender shall decide to assign all or any
portion of the Obligations, such term shall include any assignee of such Lender.

“Lending Party” means the Administrative Agent, the Lenders and any L/C Issuer.

“Letter of Credit Fee” has the meaning ascribed to it in Section 2.7(d).

“Letters of Credit” has the meaning ascribed to it in Section 2.5(a).

“LIBOR Borrowing” means a Borrowing that is constituted of LIBOR Loans.

20


--------------------------------------------------------------------------------




 

“LIBOR Business Day” means a Business Day on which banks in the City of London,
England are generally open for interbank or foreign exchange transactions.

“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

“LIBOR Loan Advance” means a Revolving Credit Advance bearing interest by
reference to the LIBOR Rate.

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day and ending one (1), two (2) or three (3) months thereafter,
in each case as selected by the Borrower’s irrevocable notice to Administrative
Agent as set forth in Section 2.3; provided that the foregoing provision
relating to LIBOR Periods is subject to the following:

(a)           if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;

(b)           any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date with respect to Revolving Loans shall end two (2) LIBOR
Business Days prior to such date;

(c)           any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;

(d)           the Borrower shall select LIBOR Periods so as not to require a
payment or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and

(e)           the Borrower shall select LIBOR Periods so that there shall be no
more than five (5) separate LIBOR Loans in existence at any one time.

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by
Administrative Agent equal to:

(a)          the offered rate for deposits in Dollars for the applicable LIBOR
Period that appears on Telerate Page 3750 (or any successor or substitute page)
as of 11:00 a.m. (London time) on the second full LIBOR Business Day next
preceding the first day of such LIBOR Period (unless such date is not a Business
Day, in which event the next succeeding Business Day will be used); divided by

21


--------------------------------------------------------------------------------




 

(b)           a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is two (2) LIBOR Business Days prior to
the beginning of such LIBOR Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board that are
required to be maintained by a member bank of the Federal Reserve System.

If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be determined by Administrative Agent.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien (statutory or other), charge, claim, security
interest, easement or encumbrance, or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any lease, conditional sale or title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
perfecting a security interest under the Code or comparable law of any
jurisdiction).

“Litigation” has the meaning ascribed to it in Section 4.7.

“Loan Account” has the meaning ascribed to it in Section 2.12.

“Loan Documents” means this Agreement, the Notes, the GE Capital Fee Letter, the
Collateral Documents, the Master Standby Agreement, the Master Documentary
Agreement, the Business Associate Agreement and all other agreements,
instruments, documents and certificates identified in the Closing Checklist
executed and delivered to, or in favor of, Administrative Agent or any Lenders
and including all other pledges, powers of attorney, consents, assignments,
contracts, notices, and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Credit Party, or any employee of any
Credit Party, and delivered to Administrative Agent or any Lender in connection
with this Agreement or the transactions contemplated thereby.  Any reference in
this Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loans” means any one or more of the Revolving Loan or the Swingline Loan, as
the context may require.

“Lock Box” has the meaning ascribed to it in Section 6.20.

22


--------------------------------------------------------------------------------




 

“Margin Stock” has the meaning assigned thereto in Regulation U of the Federal
Reserve Board, as the same may be amended, supplemented or modified from time to
time.

“Master Documentary Agreement” means the Master Agreement for Documentary
Letters of Credit dated as of December 22, 2003, among the Borrower, as
Applicant, and GE Capital as issuer, as amended, restated, replaced or otherwise
modified from time to time.

“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit dated December 22, 2003, among the Borrower, as Applicant, and GE
Capital, as issuer, as amended, restated, replaced or otherwise modified from
time to time.

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business, properties or prospects of the Credit Parties
taken as a whole, (b) the rights and remedies of the Administrative Agent or the
Lenders under the Loan Documents, or the ability of any Credit Party to perform
its obligations under the Loan Documents to which it is a party, as applicable,
(c) the legality, validity or enforceability of any Loan Document, or (d) the
existence, perfection or priority of any security interest granted in the Loan
Documents or the value of the Collateral (including its value to the
Administrative Agent and the Lenders as security for the Obligations).  If (x) a
fact or circumstance disclosed in the financial statements referred to in
Section 4.5 or a Disclosure Statement, or if an investigation, action, suit or
proceeding disclosed in Disclosure Schedule 4.7, that, at the time of such
disclosure did not appear reasonably likely to have a Material Adverse Effect,
should in the future have, or appear reasonably likely to have, a Material
Adverse Effect, or (y) a development or change shall occur with respect to any
fact or circumstance disclosed in any financial statement, Disclosure Schedule
or previously described investigation, action, suit or proceeding that should in
the future have or appear reasonably likely to have a Material Adverse Effect,
then in each case ((x) and (y)) such Material Adverse Effect shall be a change
or event subject to Section 4.6 notwithstanding such prior disclosure.

“Maximum Commitment Amount” means, as of any date of determination, an amount
equal to the Revolving Credit Commitments of all Lenders as of that date.

“Maximum Lawful Rate” has the meaning ascribed to it in Section 2.15(b).

“Medicaid” means, collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. §§1396 et seq.) and any statutes
succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements (whether or not having the force of law) pertaining
to such program, in each case as the same may be amended, supplemented or
otherwise modified from time to time.

23


--------------------------------------------------------------------------------




 

“Medicaid Account” means an Account payable pursuant to a Medicaid Provider
Agreement.

“Medicaid Certification” means certification of a facility by CMS or a state
agency or entity under contract with CMS that such healthcare facility fully
complies with all the conditions of Medicaid.

“Medicaid Provider Agreement” means an agreement entered into between a state
agency or other entity administering Medicaid in such state and a health care
facility or physician under which the health care facility or physician agrees
to provide services or merchandise for Medicaid patients.

“Medical Services” means medical and/or health care services provided to a
Patient, including, but not limited to, medical and/or health care services
provided to a Patient and performed by a Credit Party which are covered by a
policy of insurance issued by an Insurer, and includes, without limitation,
physician services, nurse and therapist services, dental services, hospital
services, skilled nursing facility services, comprehensive outpatient
rehabilitation services, home health care services, residential and out-patient
behavioral healthcare services, and medicine or health care equipment provided
by a Credit Party to a Patient for a necessary or specifically requested valid
and proper medical or health purpose.

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. §§1395
et seq.) and any statutes succeeding thereto, and all laws, rules, regulations,
manuals, orders or guidelines (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“Medicare Account” means an Account payable pursuant to a Medicare Provider
Agreement.

“Medicare Certification” means certification of a facility by CMS or a state
agency or entity under contract with CMS that such healthcare facility fully
complies with all conditions for such facility’s participation in Medicare.

“Medicare Provider Agreement” means an agreement entered into between a state
agency or other entity administering Medicare in such state and a health care
facility or physician under which the health care facility or physician agrees
to provide services or merchandise for Medicare patients.

“Mortgaged Property” has the meaning set forth to it in Section 6.18.

“Mortgages” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other Real
Property security documents delivered by any Credit Party to Administrative
Agent on behalf of itself and Lenders with respect to the Mortgaged Properties,
all in form and substance reasonably satisfactory to Administrative Agent.

24


--------------------------------------------------------------------------------




 

“MSN License Agreements” means, collectively that certain License Agreement
dated as of July 30, 2003 between Medical Staffing Network Assets, LLC and
Medical Staffing Network, Inc. and that certain License Agreement dated as of
August 18, 2003 between Medical Staffing Network Assets, LLC and Medical
Staffing Network of Illinois, LLC.

“MSN Management and Administrative Services Agreements” means, collectively,
that certain Management and Administrative Services Agreement dated July 30,
2003 between Medical Staffing Network Assets, LLC and Medical Staffing Network,
Inc. and that certain Management and Administrative Services Agreement dated
August 18, 2003 between Medical Staffing Network, Inc. and Medical Staffing
Network of Illinois, LLC.

“Multi-employer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or any member of a
Controlled Group is making, is obligated to make or has made or been obligated
to make, contributions on behalf of participants who are or were employed by any
of them.

“Net Cash Proceeds” means, with respect to any transaction, an amount equal to
the cash proceeds received by a Credit Party or any Subsidiary from or in
respect of such transaction (including any cash proceeds received as income or
other cash proceeds of any non-cash proceeds of such transaction), less (x) any
commissions and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by the Credit
Party in connection therewith (in each case, paid to non-Affiliates) and (y) in
the case of an Asset Disposition, any amounts payable to holders of senior Liens
(to the extent such Liens are permitted by Section 7.2) and any taxes paid or
payable by such Person (as reasonably estimated by the chief financial officer
of Holdings giving effect to the overall tax position of such Person) in respect
of such Asset Disposition and (z) the amount of any reasonable reserve
established in accordance with GAAP against any liabilities retained by such
Person (other than taxes deducted pursuant to the foregoing clause (y))
associated with the asset disposed of in such Asset Disposition.

“Net Income” means, for any period, the net income as determined in accordance
with GAAP.

“Notes” means, collectively, the Revolving Notes and the Swingline Notes.

“Notice of Borrowing” has the meaning ascribed to it in Section 2.3(a).

“Obligations” means all Loans, fees, indebtedness, liabilities, obligations,
covenants and duties of any Credit Party to any Lending Party of every kind,
nature and description, direct or indirect, absolute or contingent, due or not
due, in contract or tort, liquidated or unliquidated, arising under this
Agreement, or under the other Loan Documents, by operation of law or otherwise
in connection with the transactions contemplated hereby, now existing or
hereafter arising, and whether or not for the payment of money or the
performance or non-performance of any act, including, but not limited to, all
damages that any Credit Party may owe to the Administrative Agent and/or the
Lenders by

25


--------------------------------------------------------------------------------




 

reason of any breach by any Credit Party of any representation, warranty,
covenant, agreement or other provision of this Agreement or any of the other
Loan Documents and all obligations of the Borrower under any Swap Related
Reimbursement Obligations.  Without limiting the generality of the foregoing,
this term includes all principal, interest (including all interest that accrues
after the commencement of any case or proceeding by or against any Credit Party
in bankruptcy, whether or not allowed in such case or proceeding), Fees,
Charges, expenses, attorneys’ fees and any other sum payable by any Credit Party
to a Lending Party under this Agreement or any of the other Loan Documents.

“Officer’s Certificate” means a certificate executed on behalf of a Person by
one or more of its chairman of the board (if an officer), chief executive
officer, president, chief financial officer or treasurer.

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.

“Organizational Documents” means, for any corporation, the certificate or
articles of incorporation, the bylaws, or other similar organizational
documents, any certificate of designation or instrument relating to the rights
of preferred shareholders of such corporation, any shareholder rights agreement,
and all applicable resolutions of the board of directors (or any committee
thereof) of such corporation adopting, supplementing or modifying any of the
foregoing and, for any entity other than a corporation, the equivalent of the
foregoing, including, without limitations, the partnership agreement, and the
operating agreement (or comparable agreement) of any partnership or limited
liability company, respectively.

“Outstanding Revolving Amount” means, with respect to any Lender at any time,
the sum of (a) the aggregate outstanding principal amount of its Advances, plus
(b) its Percentage of the aggregate outstanding principal amount of the
Swingline Loans (if any) plus (c) its L/C Exposure, all determined at such time
after giving effect to any prior assignments by or to such Lender pursuant to
Section 11.6.

“Parent” has the meaning ascribed to it in Paragraph F of the Introductory
Statement.

“Parent Guaranty Agreement” means the Parent Guaranty Agreement dated as of
December 22, 2003, by the Parent in favor of Administrative Agent, on behalf of
itself and Lenders, as amended, restated, replaced or otherwise modified from
time to time.

“Parent Pledge Agreement” means the Parent Pledge Agreement dated December 22,
2003, between Parent and Administrative Agent, as amended, restated, replaced or
otherwise modified from time to time.

26


--------------------------------------------------------------------------------




 

“Parent Security Agreement” means the Parent Security Agreement dated as of
December 22, 2003, between Parent and the Administrative Agent, as amended,
restated, replaced or otherwise modified from time to time.

“Patient” means any Person receiving Medical Services from any Credit Party and
all Persons legally liable to pay such Credit Party for such Medical Services
other than Insurers or Governmental Authorities.

“Payment Account” means, with respect to each Lender, the account specified on
the signature pages hereof into which all payments by or on behalf of the
Borrower to such Lender under the Loan Documents shall be made, or such other
account as such Lender shall from time to time specify by notice to the Borrower
and Administrative Agent.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

“Percentage” means, with respect to any Lender at any time, the percentage which
the amount of its Commitment for a particular Class at such time represents of
the aggregate amount of all the Commitments for such Class at such time.  At any
time after the Commitments for a Class shall have terminated, the term
“Percentage” shall refer to a Lender’s Percentage for that Class immediately
before such termination, adjusted to reflect any subsequent assignments pursuant
to Section 11.6.

“Permitted Acquisition” means an Acquisition by a Credit Party (other than the
Parent) or any Subsidiary of a Credit Party for consideration no greater than
the fair market value (as conclusively determined in good faith by the Board of
Directors of the Borrower) of the Stock or property acquired; provided that (a)
the property acquired (or the property of the Person acquired) in such
Acquisition constitutes Eligible Assets (or goodwill associated therewith), (b)
the Administrative Agent shall have received all items in respect of the Stock
or property acquired in such Acquisition required to be delivered by the terms
of Section 6.11 and/or Section 6.12, (c) in the case of an Acquisition of the
Stock of another Person, the board of directors (or other comparable governing
body) of such other Person shall have duly approved such Acquisition, (d) the
Borrower shall have delivered to the Administrative Agent, prior to the closing
of such Acquisition, a certificate of its chief financial officer demonstrating
that, upon giving effect to such Acquisition on a pro forma basis, the Credit
Parties are in compliance with all of the covenants set forth in Section 6.10,
(e) the representations and warranties made by the Credit Parties in any Loan
Document shall be true and correct in all material respects at and as if made as
of the date of such Acquisition (after giving effect thereto) except to the
extent such representations and warranties expressly relate to an earlier date,
(f) at the time of such Acquisition and after giving effect thereto, no Default
or Event of Default shall exist or be continuing, and (g) after giving effect to
such Acquisition, the aggregate consideration (including cash and non-cash
consideration and any assumption of liabilities) for all such Acquisitions
during the term of this Credit Agreement shall not exceed the sum of $5,000,000.

27


--------------------------------------------------------------------------------




 

“Permitted Contest” means, with respect to any Credit Party, a good faith
contest by such Credit Party, by appropriate proceedings, of the validity or
amount of any Charges, claims, obligations or liabilities of such Credit Party;
provided, that (a) such contest is maintained and prosecuted continuously and
with diligence and operates to suspend collection or enforcement of such
Charges, (b) no Lien shall be imposed to secure payment of such Charges, claims,
obligations or liabilities (other than payments to warehousemen and/or bailees)
that is superior to any of the Liens securing the Obligations, (c) none of the
Collateral becomes subject to forfeiture or loss as a result of such contest,
(d) such Credit Party shall promptly pay or discharge such contested Charges,
claims, obligations, liabilities and all additional charges, interest, penalties
and expenses, if any, and shall deliver to Administrative Agent evidence
reasonably acceptable to Administrative Agent of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to such
Credit Party or the conditions set forth above in clause (a), (b) and (c) of
this definition are no longer met, and (e) Administrative Agent has not advised
Borrower in writing that Administrative Agent reasonably believes that
nonpayment or nondischarge thereof could have, or result in, a Material Adverse
Effect.

“Permitted Investments” means Investments which are (a) cash or Cash
Equivalents, (b) accounts receivable created, acquired or made in the ordinary
course of business of a Credit Party and payable or dischargeable in accordance
with customary trade terms or otherwise in the prudent judgment of a Credit
Party, (c) inventory, raw materials and general intangibles (to the extent such
general intangibles are not a Capital Expenditure) acquired in the ordinary
course of business, (d) Investments by one Credit Party in another Credit Party
other than the Parent, (e) Investments by the Credit Parties (other than the
Parent) in the Parent in an aggregate amount not to exceed $250,000 during the
term of this Credit Agreement, (f) Investments in Permitted Acquisitions, (g)
loans to directors, officers, employees or agents in the ordinary course of
business for reasonable  business expenses or in connection with relocation, not
to exceed $250,000 in the aggregate at any one time, (h) Investments made as a
result of the receipt of non-cash consideration from an Asset Disposition
permitted by this Credit Agreement in an amount not to exceed $500,000 in the
aggregate during the term of this Credit Agreement, (i) Investments in Capital
Expenditures and (j) Investments existing as of the Closing Date and set forth
on Disclosure Schedule 7.6.

“Permitted Liens” means (a) Liens securing Obligations, (b) Liens for taxes not
yet due or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (c) Liens in
respect of property imposed by law arising in the ordinary course of business
such as materialmen’s, mechanics’, warehousemen’s, carrier’s, landlords’ and
other nonconsensual statutory Liens which are not yet due and payable, which
have been in existence less than 90 days or which are being contested in good
faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established (and as to which the property subject
to any such Lien is not yet subject to foreclosure, sale or loss on account
thereof), (d) pledges or deposits made in the ordinary course of business to
secure payment of worker’s compensation insurance, unemployment

28


--------------------------------------------------------------------------------




 

insurance, pensions or social security programs (excluding Liens under ERISA),
(e) Liens arising from good faith deposits in connection with or to secure
performance of tenders, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money), (f) Liens arising from good faith deposits in connection with or to
secure performance of statutory obligations and surety and appeal bonds, (g)
easements, rights-of-way, restrictions (including zoning restrictions), minor
defects or irregularities in title and other similar charges or encumbrances
not, in any material respect, impairing the use of the encumbered property for
its intended purposes, (h) judgment Liens that would not constitute an Event of
Default, (i) Liens on property of any Person securing purchase money
Indebtedness of such Person permitted under Section 7.1(d) and provided that any
such Lien attaches to such property concurrently or within 90 days after the
acquisition thereof and provided further that the principal amount of the
Indebtedness secured shall not be less than 70% of the value of the asset
subject to such Lien, (j) Liens arising by virtue of any statutory or common law
provision relating to banker’s liens, rights of setoff or similar rights as to
deposit accounts or other funds maintained with a creditor depository
institution, (k) Liens on property of any Person securing purchase money
Indebtedness of such Person assumed in connection with a Permitted Acquisition
and permitted under Section 7.1(f) and (l) Liens on a time deposit account to
secure the outstanding letter of credit issued by Bank of America in an amount
not to exceed $52,500.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Petty Cash Account” has the meaning ascribed to it in Section 6.20.

“Plan” means, at any time, an “employee benefit plan” as defined in Section 3(3)
of ERISA, that any Credit Party or any member of a Controlled Group maintains,
contributes to or has an obligation to contribute to or has maintained,
contributed to or had an obligation to contribute to at any time within the past
7 years on behalf of participants who are or were employed by any Credit Party
or any member of a Controlled Group.

“Pledge Agreements” means, collectively, the Borrower Pledge Agreement, the
Subsidiary Pledge Agreement, the Holdings Pledge Agreement, the Parent Pledge
Agreement and any pledge agreements entered into after the Closing Date by any
Credit Party (as required by this Agreement or any other Loan Document).

“Private Accounts” means, collectively, any and all Accounts that are not
Government Accounts.

“Pro Forma” means the unaudited consolidated and consolidating balance sheet of
Borrowers and their Subsidiaries as of May 21, 2006 after giving pro forma
effect to the Related Transactions, in form and substance satisfactory to the
Administrative Agent.

29


--------------------------------------------------------------------------------




 

“Pro Forma Excess Availability” means for the Borrower and it Subsidiaries on a
consolidated basis, the sum of (a) Cash Equivalents on hand plus (b) Borrowing
Availability minus (c) the aggregate amount of all then outstanding and unpaid
trade payables and other obligations of the Borrower and its Subsidiaries which
are outstanding more than sixty (60) days past due as of such time (other than
trade payables or other obligations being contested or disputed by the Borrower
in good faith), minus (d) without duplication, the amount of checks issued by
the Borrower to pay trade payables and other obligations which are more than
sixty (60) days past due as of such time (other than trade payables or other
obligations being contested or disputed by the Borrower in good faith) but not
yet sent and the book overdraft of the Borrower, all as determined on a pro
forma basis before and after giving effect to an applicable payment.

“Pro Rata Share” means with respect to all matters relating to any Revolving
Lender with respect to the Revolving Loan, the percentage obtained by dividing
(i) the Revolving Loan Commitment by (ii) the aggregate Revolving Loan
Commitments.

“Project Ocean Acquisition Charges” means fees and expenses incurred by the
Borrower in connection with its attempted stock acquisition and the transactions
in connection therewith collectively described by the Borrower as the Project
Ocean transaction.

“Projections” means Credit Parties’ forecasted consolidated and consolidating: 
(a) balance sheets; (b) profit and loss statements; (c) cash flow statements;
and (d) capitalization statements, all prepared on a Subsidiary by Subsidiary or
division-by-division basis, if applicable, and otherwise consistent with the
historical financial statements of the Credit Parties, together with appropriate
supporting details and a statement of underlying assumptions, all in form and
substance satisfactory to the Administrative Agent.

“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act) that extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, and
that in each case, has a rating of BBB or higher from Standard & Poor’s Rating
Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc. at the
date that it becomes a Lender and that, through its applicable lending office,
is capable of lending to the Borrower without the imposition of any withholding
or similar taxes; provided that no Person determined by Administrative Agent to
be acting in the capacity of a vulture fund or distressed debt purchaser shall
be a Qualified Assignee, and no Person or Affiliate of such Person (other than a
Person that is already a Lender) holding Subordinated Debt or Stock issued by
any Credit Party shall be a Qualified Assignee.

30


--------------------------------------------------------------------------------


 

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

“Real Property” with respect to any Person, means all of such Person’s right,
title and interest in and to any owned or leased real property and any buildings
and Fixtures located thereon.

“Reimbursement Obligations” means, at any time, all obligations of the Borrower
to reimburse the L/C Issuers pursuant to Section 2.5 for amounts paid by the L/C
Issuers in respect of drawings under any Letters of Credit, including any
portion of any such obligation to which a Lender has become subrogated pursuant
to Section 2.5.

“Related Person” has the meaning ascribed to it in Section 6.20.

“Related Transactions” means the initial borrowing under the Revolving Loan on
the Closing Date and the payment of all fees, costs and expenses associated with
all of the foregoing and the execution and delivery of all of the Related
Transactions Documents.

“Related Transaction Documents” means the Loan Documents and all other
agreements or instruments executed in connection with the Related Transactions.

“Relationship Bank” has the meaning ascribed to it in Section 6.20.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
other than a reportable event for which the requirement to provide notice to the
PBGC has been waived by regulation.

“Required Lenders” means Lenders having more than 50% of the sum of the
Revolving Credit Commitments of all Lenders (or if the Revolving Credit
Commitments shall have been terminated, the aggregate outstanding principal
amount of the Revolving Loan); provided if a single Lender shall hold sufficient
commitments and/or Loans to constitute the Required Lenders, then the Required
Lenders shall mean such Lender plus at least one other Lender.

“Reserves” means reserves established by the Administrative Agent in its
reasonable credit judgment from time to time pursuant to Section 2.1(d) against
the Revolving Credit Limit, the Borrowing Base or any  component thereof of the
Borrower.  Without limiting the generality of the foregoing, Reserves
established to ensure the payment of accrued Interest Expenses or any
Indebtedness shall be deemed to be a reasonable exercise of the Administrative
Agent’s reasonable credit judgment.

31


--------------------------------------------------------------------------------




 

“Restricted Payment” means (i) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Stock of any
Person, now or hereafter outstanding (including without limitation any payment
in connection with any dissolution, merger, consolidation or disposition
involving any Person), or to the holders, in their capacity as such, of any
shares of any class of Stock of any Person, now or hereafter outstanding (other
than dividends or distributions payable in Stock of the applicable Person), (ii)
any redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Stock
of any Person, now or hereafter outstanding, (iii) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Stock of any Person, now or hereafter
outstanding and (iv) any payment of any management fee to any Person.

“Revolving Credit Advance” has the meaning ascribed to it in Section 2.1(a).

“Revolving Credit Commitment” means (a) with respect to any Lender listed on the
signature pages hereof, the amount (if any) set forth thereon opposite the name
of such Lender under the heading “Revolving Credit Commitment”, (b) with respect
to any assignee of a Revolving Credit Commitment, the amount of the transferor
Lender’s Revolving Credit Commitment assigned to such assignee pursuant to
Section 11.6, and (c) as to all Lenders having a Revolving Credit Commitment,
the aggregate commitment of all Lenders to make Revolving Credit Advances, which
aggregate commitment shall be forty million dollars ($40,000,000) on the Closing
Date, in each case, as such amount may be reduced from time to time pursuant to
Section 2.8 or changed as a result of an assignment pursuant to Section 11.6. 
The term “Revolving Credit Commitment” does not include the Swingline
Commitment.

“Revolving Credit Commitments” means the sum of the Revolving Credit Commitments
of all Lenders in effect at such time.

“Revolving Credit Limit” means as of any date of determination as to Borrower,
the lesser of (a) the Maximum Commitment Amount and (b) the Borrowing Base, in
each case, minus the Availability Block, minus any Reserves established by the
Administrative Agent.

“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Credit Commitment.

“Revolving Loan” means, at any time, the sum of (a) the aggregate amount of
Revolving Credit Advances outstanding to the Borrower plus (b) the aggregate L/C
Obligations incurred on behalf of the Borrower.  Unless the context otherwise
requires, references to the outstanding principal balance of the Revolving Loan
shall include the outstanding balance of L/C Obligations.

“Revolving Loan Collateral” means all Accounts, Cash Equivalents and General
Intangibles of each Credit Party.

32


--------------------------------------------------------------------------------




 

“Revolving Note” has the meaning ascribed to it in Section 2.2(a).

“Scheduled Funded Debt Payments” means, for any period, the sum of all scheduled
payments of principal on Funded Indebtedness (including the implied principal
component of payments due on Capital Leases and Synthetic Leases, but excluding
any voluntary prepayments or mandatory prepayments required pursuant to Sections
2.8 or 2.9), as determined in accordance with GAAP.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

“Security Agreements” means collectively, the Borrower Security Agreement, the
Parent Security Agreement, the Holdings Security Agreement, the Subsidiary
Security Agreement, and any other security agreements now or hereafter executed
by any Person in favor of Administrative Agent and Lenders to secure the
Obligations.

“Severance Payments” means the amount of payments paid by Borrower during or
after the second Fiscal Quarter of Fiscal Year 2004 for severance and search
firm costs, not to exceed $750,000.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the assets of such Person, at a fair valuation, exceed its liabilities,
including contingent liabilities, (b) the remaining capital of such Person is
not unreasonably small to conduct its business and (c) such Person will not have
incurred debts, and does not have the present intent to incur debts, beyond its
ability to pay such debts as they mature.  For purposes of this definition,
“debt” means any liability on a claim, and “claim” means any (i) right to
payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured, or (ii) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.  In
computing the amount of contingent liabilities of any Person on any date, such
liabilities shall be computed at the amount that, in the judgment of the
Administrative Agent in light of all facts and circumstances existing at such
time, represents the amount of such liabilities that reasonably can be expected
to become actual or matured liabilities.

“Sponsor” means Warburg Pincus and its respective Subsidiaries.

“Stated Rate” has the meaning ascribed to it in Section 2.15(b).

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a

33


--------------------------------------------------------------------------------




 

corporation, partnership, limited liability company or equivalent entity whether
voting or nonvoting, including common stock, preferred stock or any other
“equity security” (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the Securities and Exchange Commission under the
Exchange Act).

“Subordinated Debt” means the Indebtedness of the Borrower or any of its
Subsidiaries incurred in connection with Permitted Acquisitions in an aggregate
amount not to exceed $2,500,000 at any one time outstanding which is
subordinated to the Obligations in a manner and form satisfactory to the
Administrative Agent and the Required Lenders in their sole discretion.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding Stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, Stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of fifty percent (50%) or more of such Stock whether by
proxy, agreement, operation of law or otherwise, and (b) any partnership or
limited liability company in which such Person and/or one or more Subsidiaries
of such Person shall have an interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%) or of which any such Person is a general partner or may exercise the
powers of a general partner.  Unless the context otherwise requires, each
reference to a Subsidiary shall be a reference to a Subsidiary of the Borrower.

“Subsidiary Guaranty” means the Subsidiary Guaranty dated as of December 22,
2003, executed by each Subsidiary of the Borrower in favor of Administrative
Agent, on behalf of the Agent and Lenders, as amended, restated, replaced or
otherwise modified from time to time.

“Subsidiary Pledge Agreement” means the Subsidiary Pledge Agreement dated as of
December 22, 2003, among Subsidiary Guarantors and Administrative Agent, as
amended, restated, replaced or otherwise modified from time to time.

“Subsidiary Security Agreement” means the Subsidiary Security Agreement dated as
of December 22, 2003, among Subsidiary Guarantors and Administrative Agent, as
amended, restated, replaced or otherwise modified from time to time.

“Swap Related L/C” means a letter of credit or other credit enhancement provided
by GE Capital to the extent supporting the payment obligations by Borrower under
an interest rate protection or hedging agreement or transaction (including, but
not limited to, interest rate swaps, caps, collars, floors and similar
transactions) designed to protect or manage exposure to the fluctuations in the
interest rates applicable to any of the Loans, and which agreement or
transaction Borrower entered into as the result of a specific referral pursuant
to which GE Capital, GE Corporate Financial Services, Inc. or any other
Affiliate of

34


--------------------------------------------------------------------------------




 

GE Capital had arranged for Borrower to enter into such agreement or
transaction.  The term includes a Swap Related L/C as it may be increased from
time to time fully to support Borrower’s payment obligations under any and all
such interest rate protection or hedging agreements or transactions.

“Swap Related Reimbursement Obligation” has the meaning ascribed to it in
Section 2.16.

“Swingline Advance” has the meaning ascribed to it in Section 2.1(b).

“Swingline Availability Period” means the period from and including the Closing
Date to but excluding the Swingline Maturity Date.

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to Section
2.6(a).

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans to the Borrower in an aggregate principal amount at any one time
outstanding not to exceed $3,000,000.

“Swingline Lender” means GE Capital, in its capacity as the Swingline Lender
under the swingline facility described in Section 2.6, and its successors in
such capacity.

“Swingline Loan” means a loan made by the Swingline Lender pursuant to Section
2.6(a).

“Swingline Maturity Date” means the day that is thirty (30) days before the
Commitment Termination Date.

“Swingline Note” has the meaning ascribed to it in Section 2.2(b).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease under GAAP.

“Target” means a Person, group of assets or business line that is the subject of
an Acquisition.

“Temporary Cash Investment” means any Investment in (a) direct obligations of
the United States or any agency thereof, or obligations fully guaranteed by the
United States or any agency thereof, (b) commercial paper rated at least A-1 by
Standard & Poor’s Rating Group and P-1 by Moody’s Investors Service, Inc., (c)
time deposits with, including certificates of deposit issued by, any office
located in the United States of any bank or trust company which is organized
under the laws of the United States or any State thereof and has capital,
surplus and undivided profits aggregating at least $500,000,000 and which issues
(or the parent of which issues) certificates of deposit or commercial paper with
a rating

35


--------------------------------------------------------------------------------




 

described in clause (b) above, (d) repurchase agreements with respect to
securities described in clause (a) above entered into with an office of a bank
or trust company meeting the criteria specified in clause (c) above, provided in
each case that such Investment matures within one (1) year from the date of
acquisition thereof by any Credit Party or (e) any money market or mutual fund
that invests only in the foregoing and the manager of which and the liquidity of
which is reasonably satisfactory to the Administrative Agent.

“Third Party Payor” means any governmental entity, insurance company, health
maintenance organization, professional provider organization or similar entity
that is obligated to make payments on any Account.

“Title IV Plan” means a Pension Plan (other than a Multi-employer Plan), that is
covered by Title IV of ERISA, and that any Credit Party or any member of a
Controlled Group maintains, contributes to or has an obligation to contribute to
on behalf of participants who are or were employed by any of them.

“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, which program was formerly known as the
Civilian Health and Medical Program of the Uniformed Services (CHAMPUS), and all
laws, rules, regulations, manuals, orders and administrative, reimbursement and
other guidelines of all Governmental Authorities promulgated in connection with
such program (whether or not having the force of law), in each case as the same
may be amended, supplemented or otherwise modified from time to time.

“TRICARE Account” means an Account payable pursuant to TRICARE.

“Type” defines a Loan or Borrowing by reference to whether such Loan or
Borrowing is a LIBOR Loan or Borrowing or a Base Rate Loan or Borrowing. 
Identification of a Borrowing or group of Advances by Type indicates that such
Borrowing or group of Advances is comprised of Advances of the specified Type.

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, plus (b) for a period of five (5) years following a transaction which
might reasonably be expected to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be avoided by any Credit Party
or any member of a Controlled Group as a result of such transaction.

“Unused Line Fee” has the meaning ascribed to it in Section 2.7(b).

36


--------------------------------------------------------------------------------




 

“Voting Stock” of a corporation means all classes of the Stock of such
corporation then outstanding and normally entitled to vote in the election of
directors.

“Warburg Pincus” means Warburg Pincus Private Equity VIII, L.P.

“Welfare Plan” means a Plan described in Section 3(i) of ERISA.

“Wholly Owned Subsidiary” means any Person 100% of whose Voting Stock is at the
time owned by the Borrower directly or indirectly through other Persons 100% of
whose Voting Stock is at the time owned, directly or indirectly, by the
Borrower.

Section 1.2.  Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time in the United States
(“GAAP”), applied on a basis consistent (except for changes concurred in by the
Credit Parties’ independent public accountants) with the most recent audited
consolidated financial statements of the Credit Parties delivered to the
Lenders; provided that, if:  (a) the Borrower notifies the Lenders that the
Borrower wishes to amend any provision of any Loan Document to eliminate the
effect of any change in GAAP on the operation of such provision, or (b) the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend any provision of any Loan Document for such purpose, then compliance with
such provision shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such provision is amended in a manner satisfactory to the Borrower
and the Required Lenders.

Section 1.3.  Other Definitional Provisions.  The terms “Accounts”, “Chattel
Paper”, “Code”, “Contracts”, “Deposit Accounts”, “Documents”, “Fixtures”,
“Equipment”, “General Intangibles”, “Goods”, “Intellectual Property”,
“Instruments”, “Inventory”, “Investment Property”, “Letter-of-Credit Rights”,
“License” and “Software” have the meanings assigned to such terms in Section 1
of the Borrower Security Agreement, Subsidiary Security Agreement, Holdings
Security Agreement, or Parent Security Agreement as applicable.  References in
this Agreement to “Articles”, “Sections”, “Schedules” or “Exhibits” shall be to
Articles, Sections, Schedules or Exhibits of or to this Agreement unless
otherwise specifically provided.  Any of the terms defined in Section 1.1 may,
unless the context otherwise requires, be used in the singular or plural
depending on the reference.  “Include”, “includes” and “including” shall be
deemed to be followed by “without limitation” whether or not they are in fact
followed by such words or words of like import.  “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
on paper.  Except as otherwise expressly provided herein, references to any
agreement or contract are to such agreement or contract as amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with the terms hereof and thereof.  References to any Person include the
successors and permitted assigns of such Person; provided that no Credit Party
may assign its rights or obligations under any Loan

37


--------------------------------------------------------------------------------




 

Document without the prior written consent of the Administrative Agent and the
Lenders.  References “from,” “through” or “to” any date mean, unless otherwise
specified, mean “from and including,” “through and including”, and “to but
excluding”, respectively.  References to any statute and related regulation
shall include any amendments, modifications and supplements of the same and any
successor statutes and regulations.

ARTICLE II.

THE FACILITIES

Section 2.1.  The Facilities.

(a)          Revolving Loans. Upon the terms and subject to the conditions set
forth herein, from time to time during the period from the Closing Date to the
Commitment Termination Date, each Revolving Lender, severally and not jointly,
agrees to advance funds to the Borrower (each a “Revolving Credit Advance”);
provided that immediately after each such Advance is made (and after giving
effect to any substantially concurrent application of the proceeds thereof to
repay outstanding Advances, Reimbursement Obligations or Swingline Loans):

(i)            such Revolving Lender’s Outstanding Revolving Amount shall not
exceed its Revolving Credit Commitment, and

(ii)           the aggregate Outstanding Revolving Amount of all the Revolving
Lenders shall not exceed the Revolving Credit Limit then in effect.

Each Revolving Credit Advance shall be in a minimum amount of $1,000,000 or
integral multiples of $500,000 in excess thereof.  The several Revolving Lenders
shall make each Revolving Credit Advance under this subsection ratably in
proportion to their respective Revolving Credit Commitments.  Within the limits
specified in this subsection and subject to the conditions set forth elsewhere
in this Agreement, the Borrower may borrow pursuant to this subsection, repay
such Advances and reborrow pursuant to this subsection. The Revolving Credit
Commitment of each Revolving Lender shall terminate at the opening of business
on the Commitment Termination Date, and there shall become due and the Borrower
shall pay on the Commitment Termination Date, the entire outstanding principal
amount of each Revolving Loan and of each L/C Obligation, together with accrued
and unpaid interest thereon to but excluding the Commitment Termination Date.

(b)          Swingline Facility.                The Swingline Lender agrees to
advance funds to the Borrower (each a “Swingline Advance”), and the Revolving
Lenders agree to purchase participations therein from time to time, all upon the
terms and conditions specified in Section 2.6.

38


--------------------------------------------------------------------------------




 

(c)          Letter of Credit Facility.      The Revolving Lenders agree to
incur, or purchase participations in, L/C Obligations incurred by the L/C Issuer
upon the terms and subject to the conditions specified in Section 2.5.

(d)          Reserves; Borrowing Base Adjustment.          The Administrative
Agent shall have the right to establish, modify or eliminate Reserves against
the Revolving Credit Limit, the Borrowing Base or any component thereof from
time to time in its reasonable credit judgment; provided that, so long as no
Default or Event of Default shall have occurred and be continuing both
immediately before and after giving effect to any Reserve, the Administrative
Agent shall give 10 days prior written notice to Borrower of the establishment,
modification or elimination of such Reserve. In addition, Administrative Agent
reserves the right, at any time and from time to time after the Closing Date, to
adjust any of the criteria used to determine eligibility of any component of the
Borrowing Base, to establish new criteria, to adjust Collection Values, and to
adjust advance rates with respect to such component, in its reasonable credit
judgment, subject to the approval of the Required Lenders in the case of
adjustments or new criteria or changes in advance rates or the elimination of
Reserves which have the effect of making more credit available to the Borrower.

Section 2.2.  Notes.

(a)          Revolving Notes. The Revolving Loan of each Revolving Lender shall
be evidenced by a single revolving note, substantially in the form of Exhibit A
(each such note, a “Revolving Note”), dated the Closing Date in an aggregate
principal amount equal to the amount of such Revolving Lender’s Revolving Credit
Commitment, duly executed and delivered and payable by the Borrower to such
Revolving Lender.  Each Revolving Lender shall record the date and amount of
each Revolving Credit Advance made by it, and the date and amount of each
payment of principal made by the Borrower with respect thereto, and prior to any
transfer of its Revolving Note shall endorse on Schedule A thereto (or any
continuation thereof) forming a part thereof appropriate notations to evidence
the foregoing information with respect to such Revolving Loan then outstanding;
provided that the failure of any Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
any Revolving Note.  Each Revolving Lender is hereby irrevocably authorized by
the Borrower to so endorse its Revolving Note and to attach to and make a part
of its Revolving Note a continuation of any such schedule as and when required.

(b)          Swingline Notes.  The Swingline Loan shall be evidenced by a
swingline note substantially in the form of Exhibit B (such note, the “Swingline
Note”), dated the Closing Date in a principal amount equal to the Swingline
Commitment or the portion of such Swingline Loan assigned to any Lender in
accordance with Section 11.6, duly executed and delivered by the Borrower and
payable to the Swingline Lender or other holder of such Swingline Loan.

39


--------------------------------------------------------------------------------




 

Section 2.3.  Method of Borrowing; Funding of Loans; Administrative Agent May
Assume Funding; Failure to Fund.

(a)          Method of Borrowing.  Whenever the Borrower desires to receive an
Advance, including the initial Advance, or to convert any portion of the
outstanding Base Rate Loans into one or more LIBOR Borrowings (a “Conversion”),
or to continue all or any portion of an outstanding LIBOR Loan for another or
additional LIBOR Period (a “Continuation”), it shall give the Administrative
Agent notice in writing (by telecopy or by telephone confirmed immediately in
writing) in the form of a duly completed Exhibit C-1 (a “Notice of Borrowing”)
duly executed by an Authorized Signatory, in the case of an Advance or
Continuation of, or a Conversion into, a LIBOR Borrowing, three (3) Business
Days before the requested date of such Advance, Conversion or Continuation, and
in the case of an Advance of a Base Rate Borrowing, not later than 11:00 a.m.
(New York City time) on the Business Day before the requested date of such
Advance (which shall be a Business Day).  Such Notice of Borrowing shall specify
(i) the requested date of the Advance, Conversion or Continuation, which shall
be a Business Day, (ii) in the case of a Conversion or Continuation, which
existing Borrowings include the Loans or portions thereof to be affected by such
Notice, (iii) the amount of the Advances to be incurred, and/or the Borrowings
to be created by such Conversion or Continuation, (iv) the Class of the Loans
comprising each requested Borrowing, (v) in the case of a LIBOR Advance,
Conversion or Continuation, the duration of the LIBOR Period of the requested
Borrowing and (vi) such other information as the Administrative Agent shall
request.  If a request for a Conversion or Continuation is not timely made prior
to the expiration of a LIBOR Period, or is not made in accordance with this
Section, the portions of the Loans proposed to be affected thereby shall be
converted into, or continued as, Base Rate Loans.  Any Notice of Borrowing
received after 2:00 p.m. (New York City time) shall be deemed received on the
following Business Day.  Each Notice of Borrowing shall be irrevocable upon
receipt by the Administrative Agent.

(b)          Funding of Loans.  Promptly after receiving a Notice of Borrowing,
the Administrative Agent shall notify each Lender of the contents of such Notice
of Borrowing, of such Lender’s Percentage of the Advances or Borrowings
requested by such Notice of Borrowing and, in the case of a LIBOR Borrowing, the
applicable LIBOR Period.  In the case of an Advance, each Lender shall make
available to the Administrative Agent at the Administrative Agent’s Office its
Lender’s Percentage of such requested Advance, in lawful money of the United
States of America in immediately available funds, prior to 1:00 p.m. (New York
City time) on the specified date.  The Administrative Agent shall, unless it
shall have determined that one of the conditions set forth in Article III has
not been satisfied, by 3:00 p.m. (or in the case of a LIBOR Borrowing, 12 p.m.)
(New York City time) on such day, credit the amounts received by it in like
funds to the Borrower Account, to repay Swingline Loans, to repay Reimbursement
Obligations, to pay expenses incurred by the Administrative Agent for the
Borrower’s account or in such other manner as the Administrative Agent shall
determine.

40


--------------------------------------------------------------------------------




 

(c)          Administrative Agent May Assume Funding.  Unless the Administrative
Agent shall have received notice from a Lender prior to the date of any
particular Advance that such Lender will not make available to the
Administrative Agent such Lender’s Percentage of such Advance, the
Administrative Agent may assume that such Lender has made such amount available
to it on the date of such Advance in accordance with subsection (b) of this
Section 2.3, and may (but shall not be obligated to), in reliance upon such
assumption, make available a corresponding amount for the account of the
Borrower on such date.  If and to the extent that such Lender shall not have so
made such amount available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the day such amount is made available to the Borrower until the day such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, a rate per annum equal to the greater of (x) the Federal Funds Rate
and (y) the interest rate applicable thereto pursuant to Section 2.4, and (ii)
in the case of such Lender, a rate per annum equal to (x) for each day from the
day such amount is made available to the Borrower through the third succeeding
Business Day, the Federal Funds Rate for such day as determined by the
Administrative Agent and (y) for each day thereafter until the day such amount
is repaid to the Administrative Agent, the Base Rate for such day.  If such
Lender shall repay such corresponding amount to the Administrative Agent, the
amount so repaid shall constitute such Lender’s Loan included in such Borrowing
for purposes of this Agreement.

(d)          Lender’s Failure to Fund.  The failure of any Lender to make an
Advance on the date of any Borrowing shall not relieve any other Lender of its
obligation hereunder, if any, to make its Advance on that date.  Neither the
Administrative Agent nor any Lender shall be responsible for the failure of any
other Person to make any Advance hereunder on the date required therefor.

Section 2.4.  Interest on Loans.

(a)          Interest.  Each Loan shall bear interest on the outstanding
principal amount thereof from the date of the applicable Advance until repaid in
full, whether before or after default, judgment or the institution of
proceedings under any bankruptcy, insolvency or other similar law, as provided
in this Section 2.4.  Unless the Default Rate has been imposed, each Loan shall
bear interest on the outstanding principal amount thereof until due at a rate
per annum equal to (i) to the extent and so long as it is a Base Rate Loan, the
Base Rate as in effect from time to time plus the Applicable Margin, and (ii) to
the extent and so long as it is a LIBOR Loan, the LIBOR Rate plus the Applicable
Margin.

(b)          Interest Options.  Subject to the provisions hereof, all or
portions of the Loans, at the option of the Borrower, may be made or Continued
as, or Converted into, Base Rate Loans or one or more LIBOR Loan, or any
combination thereof; provided that LIBOR Loans may not be Converted, but may be
Continued, and such Continuation may occur on (and only on) the last day of an
applicable LIBOR Period; provided, further, that Loans of any Class may only be
part of a Borrowing consisting of Loans of the same Class; and

41


--------------------------------------------------------------------------------




 

provided, further, that no Advances shall be made as part of, and no Loans shall
be Continued as, LIBOR Loans, and all existing LIBOR Loans shall be Converted
into Base Rate Loans on the last day of the applicable LIBOR Period, so long as
a Default shall have occurred and be continuing.  Each LIBOR Borrowing shall be
in a minimum amount of $1,000,000 and in greater whole multiples of $500,000. 
There shall at no time be in effect more than five (5) LIBOR Borrowings.

(c)          Post-Default Interest.  During the period that any Default or Event
of Default shall have occurred and be continuing, at the election of the
Administrative Agent (or at the written request of Required Lenders), all Loans
and other outstanding Obligations shall bear interest at the Default Rate.

(d)          Payments.  Interest due pursuant to this Agreement shall be payable
(i) in the case of any Loans, on the Interest Payment Date, and (ii) in the case
of any other Obligation, when any portion of such Obligation shall be due
(whether at maturity, by reason of prepayment or acceleration or otherwise), but
only to the extent then accrued on the amount then so due.  Interest at the
Default Rate shall be payable on demand.

(e)          Determination. Each determination by the Administrative Agent of
the interest rate hereunder shall be conclusive and binding for all purposes,
absent clear and convincing evidence to the contrary.

Section 2.5.  Letters of Credit.

(a)          Letters of Credit.  Upon the terms and subject to the conditions
set forth herein, from time to time during the period commencing on the Closing
Date and ending on the date that is thirty (30) days prior to the Commitment
Termination Date, the Revolving Credit Commitment may, in addition to Advances
under the Revolving Loan, be utilized, upon the request of Borrower, for (i) the
issuance of standby letters of credit for the account of Borrower by GE Capital
or any other L/C Issuer approved by the Administrative Agent, (ii) the issuance
of commercial letters of credit for the account of Borrower by any L/C Issuer
other than GE Capital approved by Administrative Agent or (iii) the issuance of
standby letters of credit or commercial letters of credit for the account of
Borrower under risk participation agreements entered into by GE Capital, as L/C
Issuer, with other banks or financial institutions (the letters of credit
described in clauses (i), (ii) and (iii) will be referred to hereinafter
collectively as “Letters of Credit” (this term does not include a Swap Related
L/C)).  Immediately upon the issuance by a L/C Issuer of a Letter of Credit, and
without further action on the part of Administrative Agent or any of the
Lenders, each Revolving Lender shall be deemed to have purchased from such L/C
Issuer a participation in such Letter of Credit (or in its obligation under a
risk participation agreement with respect thereto) equal to such Revolving
Lender’s Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  Immediately after each such Letter of Credit is issued and
participations therein are sold to the Revolving Lenders as provided in this
subsection:

(i)            the Aggregate L/C Exposure shall not exceed the L/C Limit;

42


--------------------------------------------------------------------------------




 

(ii)           in the case of each Revolving Lender, its Outstanding Revolving
Amount shall not exceed its Revolving Credit Commitment; and

(iii)          the aggregate Outstanding Revolving Amount of all the Lenders
shall not exceed the lesser of the Maximum Commitment Amount or the Borrowing
Base then in effect.

If required to obtain such issuance by an L/C Issuer that is not Administrative
Agent, an affiliate or a subsidiary thereof or a Lender, Administrative Agent
agrees to enter into risk participation agreements with respect to the
obligations of the Borrower under the Letter of Credit pursuant to which
Administrative Agent acquires the credit risk with respect to the Borrower’s
payment and performance of its obligations arising under and with respect to
such Letter of Credit to the L/C Issuer.  Upon any such issuance and/or entering
in to a risk participation agreement, without further action by any party
hereto, (x) each Revolving Lender shall be deemed to have purchased from
Administrative Agent and/or such L/C Issuer, and (y) such L/C Issuer and/or
Administrative Agent shall be deemed to have sold to each Revolving Lender, a
participation in the then existing or thereafter arising Reimbursement
Obligations with respect to such Letter of Credit, on the terms specified in
this Agreement, in each case equal to such Revolving Lender’s Percentage
thereof.

(b)          Permitted Terms.  Each Letter of Credit must (i) support a
transaction entered into in the ordinary course of business of the Borrower and
(ii) be in a form, for an amount and contain such terms and conditions as are
reasonably satisfactory to each of the L/C Issuer and the Administrative Agent
in its sole discretion.  No Letter of Credit shall have an expiration date later
than the close of business on the earlier of:  (A) the date that is one (1) year
after such Letter of Credit is issued (or, in the case of any renewal or
extension thereof, one (1) year after the expiration of such renewal or
extension) and (B) the date that is thirty (30) Business Days prior to the
Commitment Termination Date.  Notwithstanding the foregoing, a Letter of Credit
may provide for automatic extensions of its expiration date for one (1) or more
successive one year periods; provided that the L/C Issuer that issued such
Letter of Credit has the right to terminate such Letter of Credit on each such
annual expiration date and no renewal term may extend the term of the Letter of
Credit to a date that is later than thirty (30) Business Days prior to the
Commitment Termination Date.

(c)          Request for Issuance of Letter of Credit.  The Borrower shall give
Administrative Agent at least three (3) Business Days’ prior written notice
requesting the issuance of any Letter of Credit.  The notice shall be
accompanied by the form of the Letter of Credit (which shall be acceptable to
the Administrative Agent and the L/C Issuer) and a completed Application for
Standby Letter of Credit or Application for Agreement for Documentary Letter of
Credit, in the form of Exhibit D or E, respectively, and shall be subject to the
terms and conditions of the Master Standby Agreement or the Master Documentary
Agreement (as applicable).

(d)          Notice of Proposed Extensions of Expiration Dates.  The L/C Issuer
or the Borrower shall give the Administrative Agent at least three (3) Business
Days’ notice

43


--------------------------------------------------------------------------------




 

before such L/C Issuer extends (or allows an automatic extension of) the
expiration date of any Letter of Credit issued by it (whether such extension
results from a request therefor by the Borrower or, in the case of an evergreen
Letter of Credit, from the absence of a request by the Borrower for the
termination thereof).  Such notice shall (i) identify such Letter of Credit,
(ii) specify the date on which such extension is to be made (or the last day on
which such L/C Issuer can give notice to prevent such extension from occurring)
and (iii) specify the date to which such expiration date is to be so extended. 
Upon receipt of such notice, the Administrative Agent shall promptly notify each
Revolving Lender of the contents thereof.  No L/C Issuer shall extend (or allow
the extension of) the expiration date of any Letter of Credit if (x) the
extended expiration date would be after (A) the date that is one (1) year after
the date on which such Letter of Credit is to be extended or (B) the date that
is the thirty (30) Business Days before the Commitment Termination Date or (y)
such L/C Issuer shall have been notified by the Administrative Agent or the
Required Lenders expressly to the effect that any condition specified in Section
3.2 is not satisfied at the time such Letter of Credit is to be extended,
provided that, in the case of such notice from the Administrative Agent or
Required Lenders, such L/C Issuer receives such notice prior to the date notice
of non-renewal is required to be given by such L/C Issuer and such L/C Issuer
has had a reasonable period of time to act on such notice.

(e)          Notice of Issuances.  Promptly upon issuing any Letter of Credit,
the relevant L/C Issuer will notify the Administrative Agent of the date of such
Letter of Credit, the amount thereof, the beneficiary or beneficiaries thereof
and the expiration date.  Upon receipt of such notice, the Administrative Agent
shall promptly notify each Revolving Lender of the contents thereof and the
amount of such Revolving Lender’s participation in the relevant Letter of
Credit.  Promptly upon issuing any Letter of Credit, the relevant L/C Issuer
will send a copy of such Letter of Credit to the Administrative Agent.

(f)           Drawings.  Upon receiving a demand for payment under any Letter of
Credit from the beneficiary thereof, the relevant L/C Issuer shall determine, in
accordance with the terms of such Letter of Credit, whether such demand for
payment should be honored.  If such L/C Issuer determines that any such demand
for payment should be honored, such L/C Issuer shall (i) promptly notify the
Borrower and the Administrative Agent as to the amount to be paid by such L/C
Issuer as a result of such demand and the date on which such amount is to be
paid (an “L/C Payment Date”) and (ii) on such L/C Payment Date make available to
such beneficiary in accordance with the terms of such Letter of Credit the
amount of the drawing under such Letter of Credit.

(g)          Reimbursement and Other Payments by the Borrower.  If any amount is
drawn under any Letter of Credit:

(i)            the Borrower irrevocably and unconditionally agrees to reimburse
the relevant L/C Issuer for all amounts paid by such L/C Issuer immediately upon
such drawing, together with interest on the amount drawn at the rate applicable
to Base Rate Loans for each day from and including the date such amount is drawn
to but excluding the date such reimbursement

44


--------------------------------------------------------------------------------




 

payment is due and payable.  Such reimbursement payment shall be due and payable
on the relevant L/C Payment Date and Borrower hereby authorizes and directs
Administrative Agent, at Administrative Agent’s option, to debit Borrower’s
account (by increasing the outstanding principal balance of the Revolving Loan)
in the amount of any payment made by an L/C Issuer with respect to any Letter of
Credit; and

(ii)           in addition, the Borrower agrees to pay to the relevant L/C
Issuer interest on any and all amounts not paid by the Borrower when due
hereunder with respect to a Letter of Credit, for each day from and including
the date when such amount becomes due to but excluding the date such amount is
paid in full, payable on demand, at a rate per annum equal to the Default Rate.

Each payment to be made by the Borrower pursuant to this Section 2.5(g) shall be
made to the relevant L/C Issuer in federal or other funds immediately available
to it at its address specified in or pursuant to Section 11.3.

(h)          Payments by Revolving Lenders with Respect to Letters of Credit. 
In the event Administrative Agent elects not to debit Borrower’s account for any
Reimbursement Obligations and the Borrower fails to reimburse the relevant L/C
Issuer as and when required by Section 2.5(g) above for all or any portion of
any amount drawn under a Letter of Credit issued by it:

(i)            such L/C Issuer may notify the Administrative Agent of such
unpaid Reimbursement Obligation and request that the Revolving Lenders reimburse
such L/C Issuer for their respective Percentages thereof.  Upon receiving any
such notice from an L/C Issuer, the Administrative Agent shall promptly notify
each Revolving Lender of such unpaid Reimbursement Obligation and such Revolving
Lender’s Percentage thereof.  Upon receiving such notice from the Administrative
Agent, each Revolving Lender shall make available to such L/C Issuer, at its
address specified in or pursuant to Section 11.3, an amount equal to such
Revolving Lender’s Percentage of such unpaid Reimbursement Obligation as set
forth in such notice, in federal or other funds immediately available to such
L/C Issuer, by 3:00 p.m. (New York City time) (A) on the day such Revolving
Lender receives such notice if it is received at or before 12:00 Noon (New York
City time) on such day or (B) on the first Business Day following such Revolving
Lender’s receipt of such notice if it is received after 12:00 Noon (New York
City time) on the date of receipt, in each case together with interest on such
amount for each day from and including the relevant L/C Payment Date to but
excluding the day such payment is due from such Revolving Lender at the Federal
Funds Rate for such day.  Upon payment in full thereof, such Revolving Lender
shall be subrogated to the rights of such L/C Issuer against the Borrower to the
extent of such Revolving Lender’s Percentage of such unpaid Reimbursement
Obligation (including interest

45


--------------------------------------------------------------------------------




 

accrued thereon).  Nothing in this Section 2.5(h) shall affect any rights any
Revolving Lender may have against any L/C Issuer for any action or omission for
which such L/C Issuer is not indemnified under Section 2.5(j); and

(ii)           if any Revolving Lender fails to pay any amount required to be
paid by it pursuant to this Section 2.5(h) on the date on which such payment is
due, interest shall accrue on such Revolving Lender’s obligation to make such
payment, for each day from and including the date such payment became due to but
excluding the date such Revolving Lender makes such payment, at a rate per annum
equal to (x) for each day from the day such payment is due through the third
succeeding Business Day, inclusive, the Federal Funds Rate for such day as
determined by the relevant L/C Issuer and (y) for each day thereafter, the Base
Rate for such day.  Any payment made by any Revolving Lender after 3:00 p.m.
(New York City time) on any Business Day shall be deemed for purposes of the
preceding sentence to have been made on the next succeeding Business Day.

If the Borrower shall reimburse any L/C Issuer for any drawing with respect to
which any Revolving Lender shall have made funds available to such L/C Issuer in
accordance with this Section 2.5(h), such L/C Issuer shall promptly upon receipt
of such reimbursement distribute to such Revolving Lender its Percentage
thereof, including interest, to the extent received by such L/C Issuer.

(i)           Obligation Absolute.  The obligation of the Borrower to reimburse
Administrative Agent and any applicable Revolving Lenders for payments made with
respect to any L/C Obligation shall be absolute, unconditional and irrevocable,
without necessity of presentment, demand, protest or other formalities, and the
obligation of each applicable Revolving Lender to make payments to
Administrative Agent with respect to Letters of Credit shall be unconditional
and irrevocable.  Such obligations of the Borrower and Revolving Lenders shall
be paid strictly in accordance with the terms hereof under all circumstances
including the following:

(i)            any lack of validity or enforceability of any Letter of Credit or
this Agreement or the other Loan Documents or any other agreement relating to
the Letter of Credit;

(ii)           the existence of any claim, setoff, defense or other right that
any Credit Party or any of their respective Affiliates or any Lender may at any
time have against a beneficiary or any transferee of any Letter of Credit (or
any Persons or entities for whom any such transferee may be acting),
Administrative Agent, any Lender, or any other Person, whether in connection
with this Agreement, the Letter of Credit, the transactions contemplated herein
or therein or any unrelated transaction (including any underlying transaction
between the Credit Party or any of their respective Affiliates and the
beneficiary of the Letter of Credit);

46


--------------------------------------------------------------------------------


 

(iii)          any draft, demand, certificate or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(iv)          payment by Administrative Agent (except as otherwise expressly
provided in paragraph (k)(ii)(C) below) or any L/C Issuer under any Letter of
Credit or L/C Obligation against presentation of a demand, draft or certificate
or other document that does not comply with the terms of such Letter of Credit
or L/C Obligation;

(v)           any other circumstance or event whatsoever that is similar to any
of the foregoing;

(vi)          the fact that a Default or an Event of Default has occurred and is
continuing;

(vii)         any amendment or waiver of or any consent or departure from all or
any of the provisions of any Letter of Credit or any Loan Document; or

(viii)        any other act or omission to act or delay of any kind of any L/C
Issuer, Administrative Agent, any Lender or any other Person or any other event
or circumstance whatsoever that might, but for the provisions of this
subsection, constitute a legal or equitable discharge of Borrower’s obligations
hereunder.

(j)           Indemnification; Nature of Revolving Lenders’ Duties.

(i)            In addition to amounts payable as elsewhere provided in this
Agreement, the Borrower hereby agrees to pay and to protect, indemnify and save
harmless Administrative Agent and each Revolving Lender from and against any and
all claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees and allocated costs of internal counsel)
that Administrative Agent or any Revolving Lender may incur or be subject to as
a consequence, direct or indirect, of (A) the issuance of any Letter of Credit
or the incurrence of any L/C Obligation in respect thereof, or (B) the failure
of Administrative Agent or any Revolving Lender seeking indemnification or of
any L/C Issuer to honor a demand for payment under any Letter of Credit or of
the Administrative Agent to make any payment under any L/C Obligation as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority, in each case
other than to the extent solely as a result of the gross negligence or willful
misconduct of Administrative Agent or such Revolving Lender (as finally
determined by a court of competent jurisdiction).

47


--------------------------------------------------------------------------------




 

(ii)           As between Administrative Agent and any Lender, on the one hand,
and the Borrower, on the other hand, the Borrower assumes all risks of the acts
and omissions of, or misuse of any Letter of Credit by, beneficiaries of any
Letter of Credit.  In furtherance and not in limitation of the foregoing, to the
fullest extent permitted by law, neither Administrative Agent nor any Lender
shall be responsible for (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged, (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason, (C) the
failure of the beneficiary of any Letter of Credit to comply fully with
conditions required to demand payment under such Letter of Credit; provided that
in the case of any payment by L/C Issuer under any Letter of Credit or L/C
Obligation, L/C Issuer shall be liable only to the extent such payment was made
solely as a result of its gross negligence or willful misconduct (as finally
determined by a court of competent jurisdiction) in determining that the demand
for payment under such Letter of Credit or L/C Obligation complies on its face
with any applicable requirements for a demand for payment under such Letter of
Credit or any guaranty thereof, (D) errors, omissions, interruptions or delays
in transmission or delivery of any messages by mail, cable, telegraph, telex or
otherwise, whether or not they may be in cipher, (E) errors in interpretation of
technical terms, (F) any loss or delay in the transmission or otherwise of any
document required to make a payment under any Letter of Credit or L/C
Obligation, (G) the credit of the proceeds of any drawing under any Letter of
Credit or L/C Obligation and (H) any consequences arising from causes beyond the
control of Administrative Agent or any Lender. None of the above shall affect,
impair or prevent the vesting of any of Administrative Agent’s or any Lender’s
rights or powers hereunder or under this Agreement.

(iii)          Nothing contained herein shall be deemed to limit or expand any
waivers, covenants or indemnities made by the Borrower in favor of any L/C
Issuer in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between the Borrower and such L/C Issuer,
including the Application for Standby Letter of Credit, Master Standby
Agreement, Application for Documentary Letter of Credit or Master Agreement for
Documentary Letter of Credit.

(k)          Cash Collateral.

(i)            If the Borrower is required to provide cash collateral for any
L/C Obligations pursuant to this Agreement prior to the Commitment

48


--------------------------------------------------------------------------------




 

Termination Date, the Borrower will pay to Administrative Agent for the ratable
benefit of itself and the Revolving Lenders cash in an amount equal to one
hundred ten percent (110%) of the maximum amount then available to be drawn
under each applicable Letter of Credit.  Such cash shall be held by
Administrative Agent in a cash collateral account (the “Cash Collateral
Account”) maintained at a bank or financial institution acceptable to
Administrative Agent in its sole discretion.  The Cash Collateral Account shall
be in the name of the Borrower and shall be pledged to, and subject to the
control of, Administrative Agent, for the benefit of Administrative Agent and
the Revolving Lenders, in a manner satisfactory to Administrative Agent.  The
Borrower hereby pledges and grants to Administrative Agent, on behalf of itself
and the Revolving Lenders, a security interest in all such funds and Cash
Equivalents held in the Cash Collateral Account from time to time and all
proceeds thereof, as security for the payment of all amounts due in respect of
the L/C Obligations and other Obligations, whether or not then due.  This
Agreement, including the provisions of this Section 2.5(k), Obligations shall
constitute a security agreement under applicable law.

(ii)           If any L/C Obligations, whether or not then due and payable,
shall for any reason be outstanding on the Commitment Termination Date, the
Borrower shall either (A) provide cash collateral therefor in the manner
described above, (B) cause all such Letters of Credit and L/C Obligations, if
any, to be canceled and returned, or (C) deliver a stand-by letter (or letters)
of credit in guaranty of such L/C Obligations, which stand-by letter (or
letters) of credit shall be of like tenor and duration (plus thirty (30)
additional days) as, and in an amount equal to one hundred ten percent (110%) of
the aggregate maximum amount then available to be drawn under, the Letters of
Credit to which such outstanding L/C Obligations relate and shall be issued by a
Person, and shall be subject to such terms and conditions, as are satisfactory
to Administrative Agent in its sole discretion.

(iii)          From time to time after funds are deposited in the Cash
Collateral Account by the Borrower, whether before or after the Commitment
Termination Date, Administrative Agent may apply such funds or Cash Equivalents
then held in the Cash Collateral Account to the payment of any amounts, and in
such order as Administrative Agent may elect, as shall be or shall become due
and payable by the Borrower to Administrative Agent and the Revolving Lenders
with respect to such L/C Obligations and, upon the satisfaction in full of all
L/C Obligations, to any other Obligations of the Borrower then due and payable.

(iv)          Neither the Borrower nor any Person claiming on behalf of or
through the Borrower shall have any right to withdraw any of the funds or Cash
Equivalents held in the Cash Collateral Account, except that upon the
termination of all L/C Obligations and the payment of all amounts payable by

49


--------------------------------------------------------------------------------




 

the Borrower to Administrative Agent and Revolving Lenders in respect thereof,
any funds remaining in the Cash Collateral Account shall be applied to other
Obligations then due and owing and upon payment in full of such Obligations, any
remaining amount shall be paid to the Borrower or as otherwise required by law. 
Interest earned on deposits in the Cash Collateral Account shall be for the
account of Administrative Agent.

(v)           Borrower agrees to execute such Control Letters and such other
documents and instruments as the Administrative Agent shall require with respect
to the security interests created under this Section.

Section 2.6.  Swingline Loans.

(a)          Swingline Commitment.       Upon the terms and subject to the
conditions set forth herein, from time to time during the Swingline Availability
Period, the Swingline Lender agrees to advance funds to the Borrower pursuant to
this Section; provided that, immediately after each such Advance is made (and
after giving effect to any substantially concurrent application of the proceeds
thereof to repay outstanding Advances or Reimbursement Obligations and to any
Lender interest therein):

(i)            the aggregate outstanding principal amount of the Swingline Loans
shall not exceed the Swingline Commitment;

(ii)           in the case of each Revolving Lender, its Outstanding Revolving
Amount shall not exceed its Revolving Credit Commitment; and

(iii)          the aggregate Outstanding Revolving Amount of all the Lenders
shall not exceed the Revolving Credit Limit then in effect.

Each Swingline Advance shall be in a minimum amount of $500,000 or integral
multiples of $500,000 in excess thereof.  Subject to the foregoing limits, the
Borrower may borrow, repay and reborrow Swingline Advances at any time during
the Swingline Availability Period.

(b)          Notice of Swingline Borrowing.         The Borrower shall give the
Swingline Lender notice (a “Notice of Swingline Borrowing”), substantially in
the form of Exhibit C-2 hereto, not later than 1:00 p.m. (New York City time) on
the date of each requested Swingline Advance, specifying:

(i)            the date of such Advance, which shall be a Business Day; and

(ii)           the amount of such Advance.

(c)          Funding of Swingline Loans.  As promptly as practicable following
receipt of a Notice of Swingline Borrowing, the Swingline Lender shall, unless
the Swingline Lender determines that any applicable condition specified in
Article III has not

50


--------------------------------------------------------------------------------




 

been satisfied, make available the amount of such Swingline Advance in federal
or other funds immediately available as provided in Section 2.3(b).

(d)          Interest.  The Swingline Loans shall bear interest on the
outstanding principal amount thereof, for each day from and including the day
such Swingline Advance is made to but excluding the date repaid, at a rate per
annum equal to the rate applicable to Base Rate Loans for such day.  Such
interest shall be payable on the Interest Payment Date.

(e)          Optional Prepayment of Swingline Loans.  The Borrower may prepay
the Swingline Loans in whole at any time, or from time to time in part, by
giving notice of such prepayment to the Swingline Lender not later than 12:00
Noon (New York City time) on the date of prepayment and paying the principal
amount to be prepaid, together with interest accrued thereon to the date of
prepayment, to the Swingline Lender in the manner provided in Section 2.14 not
later than 3:00 p.m. (New York City time) on the date of prepayment.

(f)           Mandatory Prepayment of Swingline Loan.  The Borrower shall prepay
the Swingline Loans, together with interest accrued thereon to the date of
prepayment, upon the acceleration of the Obligations pursuant to Article VIII. 
On the date of each Revolving Credit Advance, the Administrative Agent shall
apply the proceeds thereof to prepay all Swingline Loans then outstanding,
together with interest accrued thereon to the date of prepayment.

(g)          Maturity of Swingline Loan.  The Swingline Loans outstanding on the
Swingline Maturity Date shall be due and payable on such date, together with
interest accrued thereon to such date.

(h)          Refunding Unpaid Swingline Loans.  The Swingline Lender, at any
time and from time to time in its sole and absolute discretion, but not less
frequently than weekly, and immediately if (x) the Swingline Loans are not paid
in full on the Swingline Maturity Date or (y) the Swingline Loans become
immediately due and payable pursuant to Article VIII, shall on behalf of
Borrower (and Borrower hereby irrevocably authorizes the Swingline Lender to so
act on its behalf) by notice to the Revolving Lenders (including the Swingline
Lender, in its capacity as a Lender), require each Revolving Lender to pay to
the Swingline Lender an amount equal to such Revolving Lender’s Percentage of
the aggregate unpaid principal amount of the Swingline Loans then outstanding. 
Such notice shall specify the date on which such payments are to be made, which
shall be the first Business Day after such notice is given.  Not later than
12:00 Noon (New York City time) on the date so specified, each Revolving Lender
shall pay the amount so notified to it to the Swingline Lender at its address
specified in or pursuant to Section 11.3, in federal or other funds immediately
available in New York, New York.  The amount so paid by each Revolving Lender
shall constitute a Base Rate Advance to the Borrower and each Revolving Lender
hereby irrevocably agrees (absent gross negligence or willful misconduct of the
Swingline Lender as determined by a court of competent jurisdiction) to the
making of such Base Rate Advance notwithstanding (i) the amount of such Advance
may not comply with the

51


--------------------------------------------------------------------------------




 

minimum amount for borrowings of Revolving Loans otherwise required hereunder,
(ii) whether any conditions specified in Section 3.2 are then satisfied, (iii)
whether a Default or an Event of Default then exists, (iv) the failure of any
such request or deemed request for Revolving Loans to be made by the time
otherwise required in Section 2.1, (v) the date of such mandatory Advance or
(vi) any reduction in the Revolving Credit Commitments or termination of the
Revolving Credit Commitments immediately prior to such mandatory Advance
contemporaneously therewith; provided that, if the Revolving Lenders are
prevented from making such Base Rate Revolving Credit Advances to the Borrower
by the provisions of the United States Bankruptcy Code or otherwise, the amount
so paid by each Revolving Lender shall constitute a purchase by it of a
participation in the unpaid principal amount of the Swingline Loan and interest
accruing thereon after the date of such payment; provided that (x) all interest
payable on the Swingline Loans shall be for the account of the Swingline Lender
until the date as of which the respective participation is purchased and (y) at
the time any purchase of participations pursuant to this sentence is actually
made, the purchasing Lender shall be required to pay to the Swingline Lender, to
the extent not paid to the Swingline Lender by the Borrower in accordance with
the terms of subsection (d) hereof, interest on the principal amount of
participation purchased for each day from and including the day upon which such
borrowing would otherwise have occurred to, but excluding, the date of payment
for such participation.  Each Lender’s obligation to make such payment or to
purchase such participation under this subsection shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (1) any set-off, counterclaim, recoupment, defense or other right
which such Lender or any other Person may have against the Swingline Lender or
the Borrower, (2) the occurrence or continuance of a Default or an Event of
Default or the termination of the Commitments, (3) any adverse change in the
condition (financial or otherwise) of the Borrower or any other Person, (4) any
breach of this Agreement by any party hereto or (5) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(i)           Termination of Swingline Commitment.  The Borrower may, upon at
least three (3) Business Days’ notice to the Swingline Lender and the
Administrative Agent, terminate the Swingline Commitment at any time, if no
Swingline Loans are outstanding at such time.  Unless previously terminated, the
Swingline Commitment shall terminate at the close of business on the Swingline
Maturity Date.

Section 2.7.  Certain Fees.

(a)          Administrative Agent Fees.  The Borrower shall pay to GE Capital,
individually, the Fees as and when required pursuant to the GE Capital Fee
Letter at the times specified for payment therein.

(b)          Unused Line Fee.  As additional compensation for the Revolving
Lenders, the Borrower shall pay to Administrative Agent, for the ratable benefit
of such Revolving Lenders, in arrears, on the first Business Day of each month
prior to the Commitment Termination Date and on the Commitment Termination Date,
a fee (the “Unused Line Fee”) for the Borrower’s non-use of available funds in
an amount equal to (i)

52


--------------------------------------------------------------------------------




 

the Applicable Margin (calculated on the basis of a 360 day year for the number
of actual days elapsed) multiplied by (ii) the difference between (x) the
Maximum Commitment Amount (as it may be reduced from time to time) minus (y) the
average for the period of the daily closing balances of the aggregate Revolving
Loans and the Swingline Loans outstanding during the period for which such Fee
is due.

(c)          Reserved.

(d)          Letter of Credit Fee.  (i) The Borrower agrees to pay to the
Administrative Agent for the ratable benefit of Revolving Lenders, with respect
to the L/C Obligations incurred hereunder, (A) for the benefit of the
Administrative Agent and the L/C Issuer, all costs and expenses incurred by the
Administrative Agent and the L/C Issuer on account of such L/C Obligations, (B)
for the ratable benefit of the Revolving Lenders, for each day during any month
in which any L/C Obligation shall remain outstanding, a fee (the “Letter of
Credit Fee”) in an amount equal to (x) the Applicable Margin (calculated on the
basis of a 360 day year for actual days elapsed) multiplied by (y) the maximum
amount available for drawing (whether or not such day is a Business Day and
whether or not the conditions for drawing thereunder have been satisfied) under
all Letters of Credit at the close of business on such day.  The Letter of
Credit Fee shall be paid to Administrative Agent for the ratable benefit of the
Revolving Lenders quarterly in arrears, on the first Business Day of each Fiscal
Quarter prior to the Commitment Termination Date and on the Commitment
Termination Date.  In addition, the Borrower shall pay to any L/C Issuer, on
demand, such fees (including all per annum fees), charges and expenses of such
L/C Issuer in respect of the issuance, negotiation, acceptance, amendment,
transfer and payment of any Letter of Credit or otherwise payable pursuant to
the application and related documentation under which any Letter of Credit is
issued.  During any period during which the Default Rate shall have been imposed
pursuant Section 2.4(c), or, in the absence of such imposition, during any
period during which the Required Lenders could have imposed the Default Rate
pursuant to such Section and instead elect to impose the provisions of this
paragraph, the Letter of Credit Fee otherwise in effect pursuant to the
preceding paragraph shall be increased by two percent (2%) per annum.

Section 2.8.  Mandatory Repayments and Prepayments.

(a)          Prepayment of Excess Outstanding Revolving Amount; Maturity of
Obligations.  (i)  If at any time the aggregate Outstanding Revolving Amount of
all Lenders exceeds the Revolving Credit Limit then in effect, the Borrower
shall immediately prepay Loans and Swingline Loans (or if no such Loans and
Swingline Loans are outstanding, deposit cash in a collateral account in
accordance with Section 2.5(k)) in an aggregate principal amount sufficient to
eliminate such excess; provided that if any such excess results from the
establishment or modification of a Reserve or an adjustment to the Borrowing
Base or Collection Values pursuant to Section 2.1(d), such prepayments will be
due within 30 days after such establishment, modification or adjustment;
provided further that, during such 30 day period, Borrower shall be able to
request Revolving Credit Advances in an amount

53


--------------------------------------------------------------------------------




 

not to exceed the amount of any such Reserve or the amount attributable to any
such Borrowing Base or Collection Value adjustment, as applicable.

(b)          Asset Dispositions.             Immediately upon any Credit Party’s
receipt of Net Cash Proceeds of any Asset Disposition (other than any Asset
Dispositions permitted by Section 7.5 or any sale of Stock of any Subsidiary of
any Credit Party), the Borrower shall prepay an aggregate principal amount of
Loans (and to the extent that any Net Cash Proceeds in excess of the outstanding
principal amount of Loans, cash collateralize L/C Obligations in accordance with
Section 2.5(k)) equal to (i) one hundred percent (100%) of all such Net Cash
Proceeds.  Notwithstanding the foregoing, with respect to Net Cash Proceeds
resulting from the sale of fixed assets, if Borrower delivers to the
Administrative Agent a certificate, signed by Borrower’s chief financial
officer, that it intends to reinvest all or any portion of such Net Cash
Proceeds in productive replacement assets of a kind then used or usable in the
business of a Credit Party within 180 days of receipt thereof, the Borrower may
reinvest such Net Cash Proceeds in the manner set forth in such certificate;
provided that (i) the aggregate amount of such Net Cash Proceeds shall not
exceed $1,000,000 during the term of the Credit Agreement, and (ii) any amounts
not so used within the period set forth in such certificate shall, on the first
Business Day immediately following such period, be applied as provided in the
last  sentence of this subsection.  Any prepayment under this Section 2.8(b)
shall be applied in accordance with Section 2.10(d).

(c)          Stock Issuances.  Subject to the following sentence, if any Credit
Party issues Stock, immediately upon receipt of the Net Cash Proceeds thereof
(other than (i) proceeds from the issuance of Stock to members of the management
of the Borrower pursuant to employee option or stock plans, (ii) proceeds of the
issuance of Stock to any Credit Party and (iii) issuance of common Stock of
Parent pursuant to a follow-on public offering on terms and conditions
reasonably satisfactory to the Required Lenders), the Borrower shall prepay an
aggregate principal amount of Loans (and to the extent of any Net Cash Proceeds
in excess of the outstanding principal amount of Loans, cash collateralize L/C
Obligations in accordance with Section 2.5(k)) in an amount equal to one-hundred
percent (100%) of such Net Cash Proceeds; provided that any such Net Cash
Proceeds received from the sale of common stock of Holdings in a follow-on
public offering which are not applied within 135 days from receipt thereof must
be used to prepay the Loans as set forth in this Section 2.8(c).  Prior to any
prepayment pursuant to this Section 2.8(c), Borrower must demonstrate to the
reasonable satisfaction of the Administrative Agent that immediately before and
after giving effect to such prepayment, no Default has occurred and is
continuing and the Pro Forma Excess Availability is not less than $5,000,000. 
Notwithstanding anything to the contrary contained herein, the failure of the
Borrower to make the payments set forth in this Section 2.8(c) shall be an Event
of Default as set forth in Section 8.1(a)(i).  Any prepayment under this Section
2.8(c) shall be applied in accordance with Section 2.10(d).

(d)          Issuance of Indebtedness.  Subject to the following sentence, if
any Credit Party incurs any Indebtedness, immediately upon the receipt of the
Net Cash Proceeds thereof, the Borrower shall prepay an aggregate principal
amount of Loans (and to

54


--------------------------------------------------------------------------------




 

the extent of any Net Cash Proceeds in excess of the outstanding principal
amount of Loans, cash collateralize L/C Obligations in accordance with Section
2.5(k)) in an amount equal to one hundred percent (100%) of all such Net Cash
Proceeds.  Prior to any prepayment pursuant to this Section 2.8(d), Borrower
must demonstrate to the reasonable satisfaction of the Administrative Agent that
immediately before and after giving effect to such prepayment, no Default has
occurred and is continuing and the Pro Forma Excess Availability is not less
than $5,000,000.  Notwithstanding anything to the contrary contained herein, the
failure of the Borrower to make the payments set forth in this Section 2.8(d)
shall be an Event of Default as set forth in Section 8.1(a)(i). Any prepayment
under this Section 2.8(d) shall be applied in accordance with Section 2.10(d).

Section 2.9.  Optional Prepayments.  Subject to the following sentence, the
Borrower may prepay the Loans in whole or in part upon at least three (3)
Business Days’ (or, in the case of Base Rate Revolving Loans, one (1) Business
Day’s) prior irrevocable written notice to the Lenders, subject to the payment
of any prepayment charges incurred pursuant to Section 9.4(d), provided that in
the case of repayments of Revolving Loans or Swingline Loans pursuant to the
cash sweep mechanism specified in Section 6.20, such notice shall be waived. 
The aggregate principal amount of Loans designated for prepayment in any notice
of optional prepayment given pursuant to this section shall become due and
payable on the date fixed for prepayment as specified in such notice.

Section 2.10.  Application of Payments.  (a)  So long as no Event of Default has
occurred and is continuing, (i) payments consisting of proceeds of Accounts
received in the ordinary course of business shall be applied, first, to the
Swingline Loan and, second, to the Revolving Loan; (ii) payments matching
specific scheduled payments then due shall be applied to those scheduled
payments; (iii) voluntary prepayments shall be applied in accordance with the
provisions of Section 2.10(c); and (iv) mandatory prepayments shall be applied
as set forth in Section 2.10(d). All payments and prepayments applied to a
particular loan shall be applied ratably to the portion thereof held by each
Lender as determined by its Pro Rata Share.  As to any other payment, and as to
all payments made following the Commitment Termination Date, Borrower hereby
irrevocably waives the right to direct the application of any and all payments
received from or on behalf of Borrower, and Borrower hereby irrevocably agrees
that Administrative Agent shall have the continuing exclusive right to apply any
and all such payments against the Obligations as Administrative Agent may deem
advisable notwithstanding any previous entry by Administrative Agent in the Loan
Account or any other books and records.  In the absence of a specific
determination by Administrative Agent with respect thereto, payments shall be
applied to amounts then due and payable in the following order: (1) to Fees and
Administrative Agent’s expenses reimbursable hereunder; (2) to interest on the
Swingline Loan; (3) to principal payments on the Swingline Loan; (4) to interest
on the other Loans and unpaid Swap Related Reimbursement Obligations, ratably in
proportion to the interest accrued as to each Loan and unpaid Swap Related
Reimbursement Obligation, as applicable; (5) to principal payments on the other
Loans and unpaid Swap Related Reimbursement Obligations and to provide cash
collateral for L/C Obligations in the manner described in Section 2.5(k),
ratably to the aggregate, combined principal balance of the other Loans, unpaid
Swap Related

55


--------------------------------------------------------------------------------




 

Reimbursement Obligations and outstanding L/C Obligations; and (6) to all other
Obligations.

(b)          Administrative Agent is authorized to, and at its sole election
may, charge to the Revolving Loan balance on behalf of Borrower and cause to be
paid all Fees, expenses, Charges, costs (including insurance premiums in
accordance with Section 6.3(a)) and interest and principal, other than principal
of the Revolving Loan, owing by Borrower under this Agreement or any of the
other Loan Documents if and to the extent Borrower fails to pay promptly any
such amounts as and when due, even if the amount of such charges would exceed
the Revolving Credit Limit at such time.  At Administrative Agent’s option and
to the extent permitted by law, any charges so made shall constitute part of the
Revolving Loan hereunder.

(c)          Prepayments pursuant to Section 2.9 will be applied to the
Revolving Loans.

(d)          Prepayments described in Section 2.8(b) shall be applied first to
repay Revolving Loans to the extent of the value (if any) of any Account
Receivable related assets included in such sale (either directly or as an asset
of a subsidiary whose Stock was the subject of such sale), and second, any
amounts remaining shall be applied to repay Revolving Loans.  Prepayments
described in Sections 2.8(c) and 2.8(d) shall be applied to prepay Revolving
Loans.  When amounts are required to be applied against Revolving Loans pursuant
to Section 2.8, such amounts shall be applied first to outstanding Revolving
Credit Advances until paid in full, second to cash collateralize all outstanding
L/C Obligations until paid in full and third to repay any outstanding Swingline
Loan.  Subject to Section 2.10(e), considering each Loan being prepaid
separately, any such prepayment shall be applied first to Base Rate Loans of the
Class required to be prepaid before application to LIBOR Loans of the Class
required to be prepaid, in each case in a manner which minimizes any resulting
LIBOR breakage fee.

(e)          Each payment or prepayment of less than all the outstanding
aggregate principal amount of the Loans of any Class shall be applied pro rata
to the Loans of that Class of all Lenders according to the respective
outstanding principal amounts of Loans of that Class held by each such Lender.

Section 2.11.  Reduction of Commitments.  (a) The Revolving Credit Commitment
shall permanently reduce (i) to the extent directed by the Borrower pursuant to
Section 2.11(b), and (ii) to Zero Dollars ($0) on the Commitment Termination
Date.

(b)          The Borrower shall have the right at any time to terminate in whole
the Revolving Credit Commitments and this Agreement, or from time to time,
irrevocably to reduce in part the amount of the Revolving Credit Commitments
upon at least thirty (30) days’ prior written notice to the Administrative
Agent; provided that Borrower must demonstrate to the reasonable satisfaction of
the Administrative Agent that immediately before and after giving effect to a
reduction of the Revolving Credit Commitments under this Section 2.11(b), no
Default has occurred and is continuing and the Pro Forma Excess

56


--------------------------------------------------------------------------------




 

Availability is not less than $5,000,000.  Such notice shall be irrevocable on
the part of the Borrower and shall specify the effective date of such reduction
or termination, whether a termination or reduction is being made, and, in the
case of any reduction, the amount thereof shall be in an amount of $5,000,000 or
an integral multiple $1,000,000 in excess thereof.  Upon any such reduction, the
Borrower shall simultaneously prepay any outstanding Revolving Loans (without
premium except for the payment of any charges incurred pursuant to Section
9.4(d)) to the extent necessary so that the aggregate outstanding principal
amount of the Revolving Loans does not exceed the amount of the Revolving Credit
Commitment after giving effect to any partial reduction thereof.  The aforesaid
prior notice requirement shall not apply to the Administrative Agent’s exercise
of remedies under Section 8.2.  The amount of the Revolving Credit Commitment
may not be reinstated if it is reduced or if this Agreement is terminated by the
Borrower.

(c)          In the event the Borrower exercises its rights under Section
2.11(b) to reduce the Revolving Credit Commitment, the Borrower agrees that any
such prepayment or reduction shall be accompanied by (i) in the case of a
prepayment in full and termination of this Agreement, the payment by the
Borrower to the Administrative Agent for the ratable account of the Lenders of
all accrued and unpaid interest and all fees and other remaining Obligations
hereunder, and (ii) the payment of any prepayment charges incurred pursuant to
Section 9.4(d).

Section 2.12.  Loan Account and Accounting.  The Administrative Agent shall
maintain a loan account (the “Loan Account”) on its books to record all Loans,
all payments made by the Borrower, and all other debits and credits as provided
in this Agreement with respect to the Loans or any other Obligations.  All
entries in the Loan Account shall be made in accordance with the Administrative
Agent’s customary accounting practices as in effect from time to time.  The
balance in the Loan Account, as recorded on the Administrative Agent’s most
recent printout or other written statement, shall, absent clear and convincing
evidence to the contrary, be presumptive evidence of the amounts due and owing
to each Lender and the Administrative Agent by the Borrower; provided that any
failure to so record or any error in so recording shall not limit or otherwise
affect the Borrower’s duty to pay the Obligations.  The Administrative Agent
shall render to the Borrower a monthly accounting of transactions with respect
to the Loans setting forth the balance of the Loan Account.  Unless the Borrower
notifies the Administrative Agent in writing of any objection to any such
accounting (specifically describing the basis for such objection), within thirty
(30) days after the date thereof, each and every such accounting shall (absent
clear and convincing error) be deemed final, binding and conclusive upon the
Credit Parties in all respects as to all matters reflected therein.  Only those
items expressly objected to in such notice shall be deemed to be disputed by the
Borrower.

Section 2.13.  Computation of Interest and Fees.  Unused Line Fees pursuant to
Section 2.7(b), Letter of Credit Fees pursuant to Section 2.7(d) and all
interest hereunder and under the Notes shall be calculated for any period on the
basis of a 360-day year for the actual number of days elapsed during such
period, including the first day but excluding the last day of such period.

57


--------------------------------------------------------------------------------


 

Section 2.14.  General Provisions Regarding Payments.  All payments (including
prepayments) to be made by the Credit Parties under any Loan Document, including
payments of principal of and interest on the Notes, fees, expenses and
indemnities, shall be made without set-off or counterclaim and in immediately
available funds to each Lender’s Payment Account before 2:00 p.m. (New York City
time) on the date when due.  If any payment hereunder becomes due and payable on
a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon, shall be payable at the then applicable rate during such extension. 
For purposes of computing interest and Fees and determining Borrowing
Availability as of any date, all payments shall be deemed received on the same
Business Day  on which immediately available funds therefor are received in the
Collection Account prior to 2:00 p.m. (New York City time).  Payments received
after 2:00 p.m. (New York City time) on any Business Day or on a day that is not
a Business Day shall be deemed to have been received on the following Business
Day.

Section 2.15.  Maximum Interest.  (a)  In no event shall the interest charged
with respect to the Loans, the Notes or any other Obligations of any Credit
Party under the Loan Documents exceed the maximum amount permitted under the
laws of the jurisdiction whose law is specified as the governing law of this
document pursuant to Section 11.10 or of any other applicable jurisdiction.  For
the purposes of making any such determination hereunder, the Loans hereunder
shall be deemed a single loan in the amount of the Commitments.

(b)          Notwithstanding anything to the contrary herein or elsewhere, if at
any time the rate of interest payable for the account of any Lender hereunder or
any other Loan Document (the “Stated Rate”) would exceed the highest rate of
interest permitted under any applicable law to be charged by such Lender (the
“Maximum Lawful Rate”), then for so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest payable for the account of such Lender shall be
equal to the Maximum Lawful Rate; provided that if at any time thereafter the
Stated Rate is less than the Maximum Lawful Rate, the Borrower shall, to the
extent permitted by law, continue to pay interest for the account of such Lender
at the Maximum Lawful Rate until such time as the total interest received by
such Lender is equal to the total interest which such Lender would have received
had the Stated Rate been (but for the operation of this provision) the interest
rate payable.  Thereafter, the interest rate payable for the account of such
Lender shall be the Stated Rate unless and until the Stated Rate again would
exceed the Maximum Lawful Rate, in which event this provision shall again apply.

(c)          In no event shall the total interest received by any Lender exceed
the amount which such Lender could lawfully have received had the interest been
calculated for the full term hereof at the Maximum Lawful Rate with respect to
such Lender.

(d)          In computing interest payable with reference to the Maximum Lawful
Rate applicable to any Lender, such interest shall be calculated at a daily rate
equal to the

58


--------------------------------------------------------------------------------




 

Maximum Lawful Rate divided by the number of days in the year in which such
calculation is made.

(e)          If any Lender has received interest hereunder in excess of the
Maximum Lawful Rate with respect to such Lender, such excess amount shall be
applied to the reduction of the outstanding principal balance of its Loans or to
other amounts (other than interest) payable hereunder, and if no such principal
or other amounts are then outstanding, such excess or part thereof remaining
shall be paid to the Borrower.

Section 2.16.  Swap Related Reimbursement Obligations.

(a)          Borrower agrees to reimburse GE Capital in immediately available
funds in the amount of any payment made by GE Capital under a Swap Related L/C
(such reimbursement obligation, whether contingent upon payment by GE Capital
under the Swap Related L/C or otherwise, being herein called a “Swap Related
Reimbursement Obligation”).  No Swap Related Reimbursement Obligation for any
Swap Related L/C may exceed the amount of the payment obligations owed by
Borrower under the interest rate protection or hedging agreement or transaction
supported by the Swap Related L/C.

(b)          A Swap Related Reimbursement Obligation shall be due and payable by
Borrower within one (1) Business Day after the date on which the related payment
is made by GE Capital under the Swap Related L/C.

(c)          Any Swap Related Reimbursement Obligation shall, during the period
in which it is unpaid, bear interest at the rate per annum equal to the LIBOR
Rate plus one percent (1%), as if the unpaid amount of the Swap Related
Reimbursement Obligation were a LIBOR Loan, and not at any otherwise applicable
Default Rate.  Such interest shall be payable upon demand.  The following
additional provisions apply to the calculation and charging of interest on Swap
Related Reimbursement Obligations by reference to the LIBOR Rate:

(i)            The LIBOR Rate shall be determined for each successive one-month
LIBOR Period during which the Swap Related Reimbursement Obligation is unpaid,
notwithstanding the occurrence of any Event of Default and even if the LIBOR
Period were to extend beyond the Commitment Termination Date.

(ii)           If a Swap Related Reimbursement Obligation is paid during a
monthly period for which the LIBOR Rate is determined, interest shall be
pro-rated and charged for the portion of the monthly period during which the
Swap Related Reimbursement Obligation was unpaid.  Section 9.4(d) shall not
apply to any payment of a Swap Related Reimbursement Obligation during the
monthly period.

(iii)          Notwithstanding the last paragraph of the definition of “LIBOR
Rate”, if the LIBOR Rate is no longer available from Telerate News

59


--------------------------------------------------------------------------------




 

Service, the LIBOR Rate with respect to Swap Related Reimbursement Obligations
shall be determined by GE Capital from such financial reporting service or other
information available to GE Capital as in GE Capital’s reasonable discretion
indicates GE Capital’s cost of funds.

(d)          Except as provided in the foregoing provisions of this Section 2.16
and in Article IX, Borrower shall not be obligated to pay to GE Capital or any
of its Affiliates any Letter of Credit Fee, or any other fees, charges or
expenses, in respect of a Swap Related L/C or arranging for any interest rate
protection or hedging agreement or transaction supported by the Swap Related
L/C.  GE Capital and its Affiliates shall look to the beneficiary of a Swap
Related L/C for payment of any such letter of credit fees or other fees, charges
or expenses and such beneficiary may factor such fees, charges, or expenses into
the pricing of any interest rate protection or hedging arrangement or
transaction supported by the Swap Related L/C.

(e)          If any Swap Related L/C is revocable prior to its scheduled expiry
date, GE Capital agrees not to revoke the Swap Related L/C unless the Commitment
Termination Date or an Event of Default has occurred.

(f)           GE Capital or any of its Affiliates shall be permitted to (i)
provide confidential or other information furnished to it by any of the Credit
Parties (including, without limitation, copies of any documents and information
in or referred to in the Closing Checklist, financial statements and Compliance
Certificates) to a beneficiary or potential beneficiary of a Swap Related L/C
and (ii) receive confidential or other information from the beneficiary or
potential beneficiary relating to any agreement or transaction supported or to
be supported by the Swap Related L/C.  However, no confidential information
shall be provided to any Person under this paragraph unless the Person has
agreed to comply with the covenant substantially as contained in Section 11.14
of this Agreement.

ARTICLE III.

CONDITIONS

Section 3.1.  Conditions to Closing.  The obligation of each Lender to make any
Extension of Credit on the Closing Date or for the Administrative Agent or any
Lender to take, fulfill or perform any other action hereunder, shall be subject
to satisfaction of all of the following conditions in a manner satisfactory to
Administrative Agent:

(a)          This Agreement or counterparts hereof, the Notes and the Borrower
Security Agreement shall have been duly executed by the Borrower, and delivered
to the Administrative Agent and Lenders; and Administrative Agent shall have
received such documents, instruments, agreements and legal opinions as
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Related Transaction
Documents, including an opinion of counsel to the Credit Parties substantially
in the form of Exhibit H and the other documents, instruments

60


--------------------------------------------------------------------------------




 

agreements and opinions listed in the Closing Checklist attached hereto as
Exhibit J, each in form and substance reasonably satisfactory to the
Administrative Agent;

(b)          Administrative Agent shall have received (i) evidence satisfactory
to it in its sole discretion that the Credit Parties have obtained all required
consents and approvals of all Persons including all requisite Governmental
Authorities, to the execution, delivery and performance of this Agreement and
the other Loan Documents and the consummation of the Related Transactions or
(ii) an Officer’s Certificate in form and substance satisfactory to
Administrative Agent affirming that no such consents or approvals are required;

(c)          Administrative Agent and the Lenders shall have received the Fees
required to be paid by the Borrower on the Closing Date in the respective
amounts specified in Section 2.7 and shall have reimbursed the Administrative
Agent for all fees, costs and expenses of closing presented as of the Closing
Date;

(d)          The organizational and capital structure of each Credit Party and
the terms and conditions of all Indebtedness of each Credit Party shall be
acceptable to Administrative Agent in its sole discretion and Administrative
Agent shall have received all agreements, documents and Organizational Documents
related thereto which shall be reasonably satisfactory to Administrative Agent;

(e)          Administrative Agent shall have completed its business and legal
due diligence, with results satisfactory to Administrative Agent in its sole
discretion;

(f)           Administrative Agent shall have received fully executed copies of
each of the other Related Transactions Documents, each of which shall be in form
and substance satisfactory to Administrative Agent and its counsel in their sole
discretion. The Related Transactions shall have been consummated in accordance
with the terms of the Related Transactions Documents;

(g)          The Eligible Accounts supporting the initial Revolving Credit
Advances and the initial L/C Obligations incurred and the amount of the Reserves
to be established on the Closing Date shall be sufficient in value, as
determined by Administrative Agent, to provide the Borrower with Borrowing
Availability, after giving effect to the initial Revolving Credit Advances made
to the Borrower, the incurrence of any initial L/C Obligations and the
consummation of the Related Transactions (on a pro forma basis, with trade
payables being paid currently, and expenses and liabilities being paid in the
ordinary course of business and without acceleration of sales) of at least
$5,000,000; and

(h)          Administrative Agent shall be satisfied in its sole discretion that
no breach by the Credit Parties exists under the Original Credit Agreement.

Section 3.2.  Conditions to Each Extension of Credit.  The obligation of any
Lender to make any Extension of Credit (including on the Closing Date), is
subject to the satisfaction of the following additional conditions:

61


--------------------------------------------------------------------------------




 

(a)          receipt by the Administrative Agent of a Notice of Borrowing in
accordance with Section 2.3, accompanied by a Borrowing Base Certificate as of
the last day of the month preceding the date of such proposed Borrowing;

(b)          immediately before and after giving effect to such Extension of
Credit, no Default or Event of Default shall have occurred and be continuing;
and

(c)          the representations and warranties of the Credit Parties contained
in the Loan Documents shall be true and correct in all material respects on and
as of the date of and after giving effect to such Extension of Credit, except
for such changes therein as are expressly permitted by the terms of this
Agreement and except to the extent that such representations and warranties are
expressly stated to be made as of an earlier date, in which case they shall be
true as of such earlier date.

Each Extension of Credit hereunder shall be deemed to be a representation and
warranty by the Borrower on the date of such Extension of Credit as to the facts
specified in clauses (b) and (c) of this Section.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

To induce each Lending Party to enter into the Loan Documents and to make
Extensions of Credit, the Credit Parties, jointly and severally, make the
following representations and warranties to each Lending Party, each and all of
which shall survive the execution and delivery of this Agreement:

Section 4.1.  Existence and Organizational Power; Compliance with Organizational
Documents.  Each Credit Party (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) is
duly qualified to conduct its business and is in good standing in each other
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified could not result in a Material Adverse Effect, (c) has the requisite
power and authority and the legal right to own, pledge, mortgage or otherwise
encumber and operate its properties, (d) has all organizational powers necessary
for the conduct of its business as now conducted or hereafter proposed to be
conducted, and (e) is in material compliance with all provisions of its
Organizational Documents.

Section 4.2.  Governmental Approvals, Compliance with Laws and Compliance with
Agreements with Third Parties.  Each Credit Party possesses in full force and
effect all Governmental Approvals necessary for the conduct of its business and
is in compliance with all provisions of all Applicable Law, except where the
failure to possess such Governmental Approval or of such Governmental Approval
to be in full force and effect or the failure to comply with Applicable Law
could not reasonably be expected to have a Material Adverse Effect.  No Credit
Party is in breach of or default under or with respect to any contract,
agreement, lease or other instrument to which it is a party or by which any of
its

62


--------------------------------------------------------------------------------




 

property is bound or affected, which breach or default could reasonably be
expected to have a Material Adverse Effect.

Section 4.3.  Organizational and Governmental Approvals; No Contravention.  The
execution, delivery and performance by each Credit Party of the Loan Documents
and Related Transaction Documents to which it is a party, and the consummation
of the transactions contemplated to occur thereunder, (a) are within its
organizational powers, have been duly authorized by all necessary organizational
action, (b) require no Governmental Approval (other than the filing of UCC-1
financing statements, and such other filings as have been made and are in full
force and effect), (c) do not contravene, or constitute a default under (i) any
provision of Applicable Law the violation of which could reasonably be expected
to have a Material Adverse Effect, (ii) the Organizational Documents of such
Credit Party or (iii) any agreement, judgment, injunction, order, decree or
other instrument binding upon any Credit Party and (d) do not result in the
creation or imposition of any Lien (other than the Liens created by the Loan
Documents) on any asset of any such Credit Party.

Section 4.4.  Binding Effect; Liens of Collateral Documents.  (a)  Each Loan
Document and each Related Transaction Document to which any Credit Party, is a
party constitutes a valid and binding agreement of such Credit Party in each
case enforceable in accordance with its terms, subject to (i) the effect of any
applicable bankruptcy, fraudulent transfer, moratorium, insolvency,
reorganization or other similar laws affecting the rights of creditors generally
and (ii) the effect of general principles of equity whether applied by a court
of equity or law.

(b)          The Collateral Documents create valid security interests in the
Collateral purported to be covered thereby, which security interests are
perfected security interests, prior to all other Liens other than Permitted
Prior Liens.

Section 4.5.  Financial Statements.  (a)  The financial information set forth in
the financial statements listed on, and attached to, Disclosure Schedule 4.5(a)
present fairly, in all material respects, in accordance with GAAP, the
consolidated and consolidating financial position of the Credit Parties as at
their respective dates and the consolidated and consolidating income,
shareholders’ equity and cash flows of the Credit Parties for the respective
periods to which such statements relate (except in the case of unaudited interim
financial statements for the absence of footnotes and normally recurring
year-end adjustments).  Any information other than financial information
presented in such statements is true, correct and complete in all material
respects.  Except as disclosed or reflected in such financial statements or in
Disclosure Schedule 4.5(a), no Credit Party has any liabilities, contingent or
otherwise, nor any unrealized or anticipated losses, that, singly or in the
aggregate, have had or could reasonably be expected to have a Material Adverse
Effect.

(b)          The Pro Forma delivered on the date hereof and attached hereto as
Disclosure Schedule 4.5(b) was prepared by the Borrower giving pro forma effect
to the Related Transactions, was based on the unaudited consolidated and
consolidating balance

63


--------------------------------------------------------------------------------




 

sheets of the Borrower and its Subsidiaries dated May 21, 2006, and was prepared
in accordance with GAAP, with only such adjustments thereto as would be required
in accordance with GAAP.

(c)          The Projections delivered on the date hereof and attached hereto as
Disclosure Schedule 4.5(c) have been prepared by the Borrower in light of the
past operations of its businesses, but including future payments of known
contingent liabilities reflected on the Fair Salable Balance Sheet, and reflect
projections on a year-by-year basis through the year ending on December 31,
2009.  The Projections are based upon estimates and assumptions stated therein,
all of which the Borrower believes to be reasonable and fair in light of current
conditions and current facts known to the Borrower and, as of the Closing Date,
reflect the Borrower’s good faith and reasonable estimates of the future
financial performance of the Borrower and its Subsidiaries and of the other
information projected therein for the period set forth therein.

(d)          The Fair Salable Balance Sheet delivered on the date hereof and
attached hereto as Disclosure Schedule 4.5(d) was prepared by the Borrower on
the same basis as the Pro Forma, except that the Borrower’s consolidated assets
are set forth therein at their fair salable values on a going concern basis and
the liabilities set forth therein include all consolidated contingent
liabilities of the Borrower stated at the reasonably estimated present values
thereof.

Section 4.6.  Material Adverse Effect.  Since May 21, 2006, no act, event,
condition or occurrence has occurred or failed to occur, that has had or
reasonably could be expected to have, a Material Adverse Effect (an “Adverse
Change”).  In determining whether an Adverse Change has occurred, it is
understood that such an Adverse Change may have occurred at any particular time
notwithstanding the fact that at such time no Default shall have occurred and be
continuing.  If (x) a fact or circumstance disclosed in the financial statements
referred to in Section 4.5 or a Disclosure Statement, or if an investigation,
action, suit or proceeding disclosed in Disclosure Schedule 4.7, that, at the
time of such disclosure did not appear reasonably likely to have a Material
Adverse Effect, should in the future have, or appear reasonably likely to have,
a Material Adverse Effect, or (y) a development or change shall occur with
respect to any fact or circumstance disclosed in any financial statement,
Disclosure Schedule or previously described investigation, action, suit or
proceeding that should in the future have or appear reasonably likely to have a
Materially Adverse Effect, then in each case ((x) and (y)) such Materially
Adverse Effect shall be a change or event subject to Section 4.6 notwithstanding
such prior disclosure.

Section 4.7.  Litigation.  Except as disclosed on Disclosure Schedule 4.7, there
is no action, suit, investigation or proceeding (collectively, “Litigation”)
pending or, to the knowledge of any Credit Party, threatened against or
affecting any Credit Party or its property before any court or arbitrator or any
Governmental Authority which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.  There is no Litigation pending or,
to the best knowledge of any Credit Party, threatened against or affecting, any
party to this Agreement or any of the Related Transaction Documents before

64


--------------------------------------------------------------------------------




 

any court or arbitrator or any Governmental Authority which questions or
challenges the validity of this Agreement or any of the other Related
Transaction Documents or any transaction contemplated herein or therein.

Section 4.8.  Full Disclosure.  None of the Information (financial or otherwise)
furnished by or on behalf of any Credit Party to the Administrative Agent or any
other Lending Party hereunder or in connection with the Loan Documents or the
Related Transaction Documents or any of the transactions contemplated here by or
thereby contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading in the light of the circumstances under which such statements were
made.

Section 4.9.  No Adverse Fact.  No fact or circumstance is known to any Credit
Party that, either alone or in conjunction with all other such facts and
circumstances, has had or reasonably could be expected in the future to have a
Material Adverse Effect, that has not been set forth or referred to in the
financial statements referred to in Section 4.5 or in a writing specifically
captioned “Disclosure Statement” and delivered to the Administrative Agent prior
to the Agreement Date.

Section 4.10.  Ownership of Property, Liens.  Each Credit Party is the lawful
owner of, has good and marketable title to and is in lawful possession of, or
has valid leasehold interests in, all properties and other assets (real or
personal, tangible, intangible or mixed) purported to be owned, leased,
subleased or used as the case may be, by such Credit Party on the most recent
balance sheet referred to in Section 4.5 or, if more recent, delivered pursuant
to Section 5.1, and none of such Credit Party’s properties or assets is subject
to any Liens, except Liens permitted pursuant to Section 7.2.

Section 4.11.  Environmental Laws. Each Credit Party and its respective
operations are (a) in material compliance with the requirements of all
Environmental Laws and (b) not the subject of any investigation by any
Governmental Authority evaluating whether any remedial action is needed to
respond to a Release of any Hazardous Material into the environment or the work
place or the use of any such substance in any of its products or manufacturing
operations, which noncompliance or remedial action could reasonably be expected
to have a Material Adverse Effect.

Section 4.12.  ERISA.  Each member of the Controlled Group has fulfilled its
obligations under the minimum funding standards of ERISA and the IRC with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the IRC with respect to each Plan. 
No member of the Controlled Group has (a) sought a waiver of the minimum funding
standard under Section 412 of the IRC in respect of any Plan, (b) failed to make
any contribution or payment to any Plan or Multiemployer Plan or in respect of
any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security under ERISA or

65


--------------------------------------------------------------------------------




 

the IRC or (c) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA.

Section 4.13.  Subsidiaries; Capitalization.  The Credit Parties have no
Subsidiaries on the Closing Date other than as set forth on Disclosure
Schedule 4.13.  Disclosure Schedule 4.13 sets forth the correct legal name and
jurisdiction of organization of each of the Credit Parties.  The authorized
Stock of each of the Credit Parties are as set forth on Disclosure
Schedule 4.13.  All issued and outstanding Stock of each of the Credit Parties
is duly authorized and validly issued, fully paid, nonassessable, free and clear
of all Liens other than those in favor of Administrative Agent for the benefit
of the Lending Parties, and such Stock was issued in compliance with all
Applicable Laws.  The identity of the holders of the Stock of each of the Credit
Parties (other than Parent) and the percentage of their fully diluted ownership
of the Stock of each of the Credit Parties is set forth on Disclosure Schedule
4.13.  No Stock of any Credit Party, other than that described above, is issued
and outstanding.  Except as provided in Disclosure Schedule 4.13, there are no
preemptive or other outstanding rights, options, warrants, conversion rights or
similar agreements or understandings for the purchase or acquisition from any
Credit Party of any Stock of any such entity.  All outstanding Indebtedness and
Guaranteed Obligations of each Credit Party as of the Closing Date (except for
the Obligations) is described in Disclosure Schedule 4.13. Holdings has no
assets (except Stock of its Subsidiaries) and no Indebtedness or Guaranteed
Indebtedness (except the Obligations).  Holdings has no liabilities and engages
in no activities except those liabilities that are incurred in the ordinary
course of business.  Parent has no assets (except Stock of its Subsidiaries) and
no Indebtedness or Guaranteed Indebtedness (except the Obligations).  Parent has
no liabilities and engages in no activities except those liabilities that are
incurred in the ordinary course of business.

Section 4.14.  Government Regulations.  No Credit Party is an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940.  No Credit Party is subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, or any other federal
or state statute that restricts or limits its ability to incur Indebtedness or
to perform its obligations hereunder.

Section 4.15.  Margin Regulations.  No Credit Party is engaged, nor will it
engage, principally or as one of its activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”).  No Credit Party owns any Margin Stock and none of the proceeds
from the Loans have been or will be used, directly or indirectly, for the
purpose of purchasing or carrying any Margin Stock, for the purpose of reducing
or retiring any indebtedness which was originally incurred to purchase or carry
any Margin Stock or for any other purpose which might cause any of the loans
under this Agreement to be considered a “purpose credit” within the meaning of
Regulations T, U or X of the Board of Governors of the Federal Reserve Board. 
No Credit Party will take or permit

66


--------------------------------------------------------------------------------




 

to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.

Section 4.16.  Taxes.  All tax returns, reports and statements, including
information returns, required by any Governmental Authority to be filed by any
Credit Party have been filed with the appropriate Governmental Authority and all
Charges have been paid prior to the date on which any fine, penalty, interest or
late charge may be added thereto for nonpayment thereof (or any such fine,
penalty, interest, late charge or loss has been paid), excluding Charges or
other amounts which are the subject of a Permitted Contest.  Proper and accurate
amounts have been withheld by each Credit Party from its respective employees
for all periods in compliance with Applicable Laws and such withholdings have
been timely paid to the respective Governmental Authorities.  Disclosure
Schedule 4.16 sets forth as of the Closing Date those taxable years for which
any Credit Party’s tax returns are currently being audited by the IRS or any
other applicable Governmental Authority, and any assessments or threatened
assessments in connection with such audit, or otherwise currently outstanding. 
Except as described in Disclosure Schedule 4.16, no Credit Party has executed or
filed with the IRS or any other Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for assessment
or collection of any Charges.  None of the Credit Parties and their respective
predecessors are liable for any Charges (a) under any agreement (including any
tax sharing agreements) or (b) to each Credit Party’s knowledge, as a
transferee.  As of the Closing Date, no Credit Party has agreed or been
requested to make any adjustment under IRC Section 481(a), by reason of a change
in accounting method or otherwise, that could reasonably be expected to have a
Material Adverse Effect.

Section 4.17.  Intellectual Property.  Each Credit Party owns or has rights to
use all Intellectual Property material to the conduct of its business as now or
heretofore conducted by it or proposed to be conducted by it, without, to each
Credit Party’s knowledge, actual or claimed infringement upon the rights of
third parties.

Section 4.18.  Solvency.  Both before and after giving effect to (a) the
Extensions of Credit to be made or extended on the Closing Date or such other
date as Extensions of Credit requested hereunder are made or extended, the
issuance of the guaranties of the Obligations and the pledge of assets as
security therefor by all of the Credit Parties, (b) the disbursement of the
proceeds of such Extensions of Credit pursuant to the instructions of the Credit
Parties, (c) the consummation of the transactions contemplated in the Related
Transactions Documents, and (d) the payment and accrual of all transaction costs
in connection with the foregoing, each Credit Party is Solvent.

Section 4.19.  Insurance.  Disclosure Schedule 4.19 lists all insurance policies
of any nature maintained, as of the date such Disclosure schedule was delivered
pursuant to Section 6.3, for current occurrences by each Credit Party, as well
as a summary of the terms of each such policy.

67


--------------------------------------------------------------------------------




 

Section 4.20.  Brokers.  No broker or finder acting on behalf of any Credit
Party brought about the obtaining, making or closing of the Loans, and no Credit
Party has any obligation to any Person in respect of any finder’s or brokerage
fees in connection therewith.

Section 4.21.  HIPAA Compliance.  (a) To the extent that and for so long as (i)
a Credit Party is a “covered entity” as defined in 45 C.F.R. § 160.103, (ii) a
Credit Party and/or its business and operations are subject to or covered by the
HIPAA Administrative Requirements codified at 45 C.F.R. Parts 160 & 162 (the
“Transactions Rule”) and/or the HIPAA Security and Privacy Requirements codified
at 45 C.F.R. Parts 160 & 164 (the “Privacy and Security Rules”), and/or (iii) a
Credit Party sponsors any “group health plans” as defined in 45 C.F.R. §
160.103, each such Credit Party has:  (x) completed, or will complete on or
before any applicable compliance date, thorough and detailed surveys, audits,
inventories, reviews, analyses and/or assessments, including risk assessments,
(collectively “Assessments”) of all areas of its business and operations subject
to HIPAA and/or that could be adversely affected by the failure of such Credit
Party to be HIPAA Compliant (as defined below) to the extent these Assessments
are appropriate or required for such Credit Party to be HIPAA Compliant; (y)
developed, or will develop on or before any applicable compliance date, a
detailed plan and time line for becoming HIPAA Compliant (a “HIPAA Compliance
Plan”); and (z) implemented, or will implement on or before any applicable
compliance date, those provisions of its HIPAA Compliance Plan necessary to
ensure that such Credit Party is HIPAA Compliant.  For purposes of this
Agreement, “HIPAA Compliant” shall mean that an applicable Credit Party (1) is,
or on or before any applicable compliance date will be, in full compliance with
any and all of the applicable requirements of HIPAA, including all requirements
of the Transactions Rule and the Privacy and Security Rules and (2) is not
subject to, and could not reasonably be expected to become subject to, any civil
or criminal penalty or any investigation, claim or process that could reasonably
be expected to have a Material Adverse Effect.

(b)          Each Credit Party represents that it, collectively with certain
other affiliates of such Credit Party has elected to be treated as a single
covered entity in accordance with the Privacy and Security Rules (45 C.F.R. §
164.504(d)) (the “Affiliated Entity”).  As such, each Credit Party represents
and warrants that it has the legal right, power and authority to execute the
Business Associate Agreement on behalf of the Affiliated Entity, in accordance
with the Privacy and Security Rules, and that the provisions of the Business
Associate Agreement shall be binding upon each Credit Party and all of such
Credit Party’s affiliates that are participating in the Affiliated Entity, in
accordance with the Privacy and Security Rules, as if each and every such
affiliate were a party to such Business Associate Agreement directly.

Section 4.22.  Third Party Reimbursement.  If any Credit Party is or has been
audited by Medicare, Medicaid, TRICARE, CHAMPVA or similar governmental payors,
none of such audits provides for adjustments in reimbursable costs or asserts
claims for reimbursement or repayment by such Credit Party of costs and/or
payments theretofore

68


--------------------------------------------------------------------------------




 

made by such governmental payor that, if adversely determined, could reasonably
be expected to have or result in a Material Adverse Effect.

Section 4.23.  Tax Shelter Representation.  The Borrower does not intend to
treat the Loans, the Letters of Credit and/or related transactions as being a
“reportable transaction” (within the meaning of Treasury Regulation Section
1.6011-4).  In the event the Borrower determines to take any action inconsistent
with such intention, it will promptly notify the Administrative Agent thereof. 
If the Borrower so notifies the Administrative Agent, the Borrower acknowledges
that one or more of the Lenders may treat its Loans and/or its interest in
Swingline Loans and/or Letters of Credit as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and such Lender or Lenders,
as applicable, will maintain the lists and other records required by such
Treasury Regulation.

ARTICLE V.

REPORTING COVENANTS

So long as any Lending Party has any Commitment hereunder or any Extension of
Credit or other Obligation remains outstanding, each Credit Party shall comply
with each of the provisions in this Article V:

Section 5.1.  Financial Statements and Reports.  The Credit Party shall deliver
the following to each Lending Party at its address specified pursuant to Section
11.3:

(a)          Monthly Financials.  As soon as available, but in any event within
30 days after the end of each fiscal month:

(i)                                     consolidated and consolidating balance
sheets of the Credit Parties as of the close of such fiscal month, and related
consolidated and consolidating statements of income and cash flows for such
fiscal month and for that portion of the Fiscal Year ending as of the close of
such fiscal month, in each case setting forth in comparative form the figures
for the corresponding period in the prior year and the figures contained in the
Projections and Budget for such Fiscal Year; and

(ii)                                  a Compliance Certificate in the form of
Exhibit 5.1(a).

(b)          Quarterly Financials.  As soon as available, but in any event
within 45 days after the end of each Fiscal Quarter:

(i)                                     consolidated and consolidating balance
sheets of the Credit Parties as of the close of such Fiscal Quarter and the
related consolidated and consolidating statements of income and cash flow for
such Fiscal Quarter and for that portion of the Fiscal Year ending as of the
close of such Fiscal Quarter, in each case

69


--------------------------------------------------------------------------------




 

setting forth in comparative form the figures for the corresponding period in
the prior year and the figures contained in the Projections and Budget for such
Fiscal Year;

(ii)                                  a management discussion and analysis that
includes a comparison of performance for such Fiscal Quarter to the
corresponding period in the prior year; and

(iii)                               a Compliance Certificate in the form of
Exhibit 5.1(b).

(c)          Annual Financials.  As soon as available, but in any event within
90 days after the end of each Fiscal Year:

(i)                                     audited consolidated balance sheets and
related audited consolidated statements of income, retained earnings and cash
flows for the Credit Parties, setting forth in comparative form in each case the
figures for the previous Fiscal Year, and reported on without a “going concern”
or other qualification or exception by an independent certified public
accounting firm of national standing reasonably acceptable to Administrative
Agent;

(ii)                                  a management discussion and analysis that
includes a comparison of performance for such Fiscal Year to the prior year;

(iii)                               a Compliance Certificate in the Form of
Exhibit 5.1(c);

(iv)                              a report in form and substance reasonably
satisfactory to Administrative Agent and subject only to standard qualifications
required by nationally recognized accounting firms, signed by the accounting
firm auditing the financial statements, (A) showing the calculations used to
determine compliance with each of the financial covenants set forth herein, (B)
stating that, in connection with their audit examination, nothing has come to
their attention to cause them to believe that a Default has occurred (or
specifying those Defaults that they became aware of), it being understood that
such audit examination extended only to accounting matters and that no special
investigation was made with respect to the existence of Defaults, and (C)
consistent with past practices; and

(v)                                 the annual letters collected by such
accountants in connection with their audit examination detailing contingent
liabilities and material litigation matters.

70


--------------------------------------------------------------------------------


 

(d)          Annual Budgets.  As soon as available following the end of each
Fiscal Year, but in any event not later than 30 days after the end of such
Fiscal Year, an annual operating plan for the Credit Parties (the “Budget”), on
a consolidated and consolidating basis, approved by the Board of Directors of
the Borrower, for the following Fiscal Year, which (i) includes a statement of
all of the material assumptions on which such plan is based, (ii) includes
monthly balance sheets, income statements and statements of cash flows for the
following year and (iii) integrates sales, gross profits, operating expenses,
operating profit, cash flow projections and Borrowing Availability projections,
all prepared on the same basis and in similar detail as that on which operating
results are reported (and in the case of cash flow projections, representing
management’s good faith estimates of future financial performance based on
historical performance), and including plans for personnel, Capital Expenditures
and facilities.

(e)          Management Letters.  Within five Business Days after receipt
thereof by any Credit Party, copies of all management letters, exception reports
or similar letters or reports received by such Person from its independent
certified public accountants.

(f)           Defaults and other Material Events. As soon as practicable, and in
any event within five (5) Business Days after any executive or financial officer
of any Credit Party obtains knowledge of the existence of any event that could
reasonably be expected to have a Material Adverse Effect or of any Default,
telephonic or telecopied notice specifying the nature of such event or Default,
including the anticipated effect thereof, which notice, if given telephonically,
shall be promptly confirmed in writing on the next Business Day.

(g)          Litigation.              As soon as practicable, and in any event
within five (5) Business Days after any executive or financial officer of any
Credit Party obtains knowledge of any Litigation commenced or threatened against
any Credit Party that (i) seeks damages in excess of $1,000,000, (ii) seeks
injunctive relief and, if such relief were granted, such injunction could
reasonably be expected to have a Material Adverse Effect, (iii) is asserted or
instituted against any Plan, its fiduciaries or its assets or against any Credit
Party or any member of a Controlled Group in connection with any Plan, (iv)
alleges criminal misconduct by any Credit Party, (v) alleges material violations
of any Healthcare Laws, (vi) alleges the violation of any law regarding, or
seeks remedies in connection with, any Environmental Liabilities, or (vii) if
adversely determined against any Credit Party, could reasonably be expected to
have a Material Adverse Effect.

(h)          Other Securities Reports.  Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent by any Credit Party to its security holders, (ii) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by any
Credit Party with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority and (iii) all
press releases and other statements made available by any Credit Party to the
public concerning material changes or developments in the business of any such
Credit Party.

71


--------------------------------------------------------------------------------




 

(i)           Supplemental Disclosures. Supplemental disclosures, if any,
required by Section 6.7.

(j)           Damage to Collateral.  Disclosure of any loss, damage, or
destruction to the Collateral in the amount of $500,000 or more individually or
in the aggregate, whether or not covered by insurance.

(k)          Defaults under Material Agreements.              Immediately upon
receipt, copies of any notice to any Credit Party of claimed default by any
third party to any Credit Party with respect to or by any Credit Party of any
lease or agreement to which any Credit Party is a party that involves payments
in excess of $250,000 individually or in the aggregate per annum or involves
property of any Credit Party  having a value in excess of $250,000 individually
or in the aggregate.

(l)           Other Documents.  Promptly upon request, such other financial and
other information respecting any Credit Party’s business or financial condition
as Administrative Agent or any Lender shall from time to time reasonably
request.

Section 5.2.  Collateral Reports.  Each Credit Party shall deliver to
Administrative Agent or to Administrative Agent and Lenders, as required, the
various Collateral Reports (including Borrowing Base Certificates in the form of
Exhibit G) at the times and in the manner set forth below:

(a)          To Administrative Agent, upon its request, and in any event no less
frequently than 12:00 p.m. (New York City time) on the date that is fifteen (15)
Business Days after the end of each fiscal month (together with a copy of all or
any part of the following reports requested by any Lender in writing after the
Closing Date), each of the following reports, each of which shall be prepared by
the Borrower as of the last day of the immediately preceding fiscal month:

(i)            a Borrowing Base Certificate accompanied by such supporting
detail and documentation as shall be requested by Administrative Agent in its
reasonable discretion; and

(ii)           a monthly trial balance showing Accounts outstanding aged from
invoice date as follows:  one (1) to thirty (30) days; thirty-one (31) to sixty
(60) days; sixty-one (61) to ninety (90) days; ninety-one (91) days to one
hundred twenty days (120) and one hundred twenty-one days (121) or more,
accompanied by such supporting detail and documentation as shall be requested by
Administrative Agent in its reasonable discretion;

(b)          To Administrative Agent, on a monthly basis or at such more
frequent intervals as Administrative Agent may reasonably request from time to
time (together with a copy of all or any part of such delivery requested by any
Lender in writing after the Closing Date), Collateral reports including all
additions and reductions (cash and non-cash) with respect to Accounts in each
case accompanied by such supporting detail and documentation

72


--------------------------------------------------------------------------------




 

as shall be requested by Administrative Agent in its reasonable discretion each
of which shall be prepared as of the last day of the immediately preceding month
or the date that is two (2) days prior to the date of any such request;

(c)          To Administrative Agent, at the time of delivery of each of the
monthly financial statements delivered pursuant to Section 5.1(a):

(i)            a reconciliation of the Accounts trial balance to the most recent
Borrowing Base Certificate, general ledger and monthly financial statements
delivered pursuant to Section 5.1(a), in each case accompanied by such
supporting detail and documentation as shall be requested by Administrative
Agent in its reasonable discretion;

(ii)           an aging of accounts payable and a reconciliation of such
accounts payable aging to the general ledger and monthly financial statements
delivered pursuant to Section 5.1(a), in each case accompanied by such
supporting detail and documentation as shall be requested by Administrative
Agent in its reasonable discretion; and

(iii)          a reconciliation of the outstanding Loans as set forth in the
monthly Loan Account statement provided by Administrative Agent to the general
ledger and monthly financial statements delivered pursuant to Section 5.1(a), in
each case accompanied by such supporting detail and documentation as shall be
requested by Administrative Agent in its reasonable discretion.

(d)          To Administrative Agent, at the time of delivery of each of the
annual financial statements delivered pursuant to Section 5.1(d), (i) a listing
of government contracts of the Borrower subject to the Federal Assignment of
Claims Act of 1940; and (ii) a list of any applications for the registration of
any patent, trademark or copyright filed by any Credit Party with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in the prior Fiscal Quarter;

(e)          To the Administrative Agent, such appraisals of the Borrower’s
assets as Administrative Agent may request at any time after the occurrence and
during the continuance of a Default, such appraisals to be conducted by an
appraiser, and in form and substance reasonably satisfactory to Administrative
Agent;

(f)           To Administrative Agent, within five (5) Business Days after
receipt thereof, copies of (i) any and all default notices received under or
with respect to any leased location or public warehouse where any Collateral is
located, and (ii) such other notices or documents with respect to any owned or
leased Real Property of any Credit Party as Administrative Agent may reasonably
request;

(g)          To Administrative Agent, within five (5) Business Days after
receipt thereof, copies of any material amendments to any Real Property leases
of any Credit Party; and

73


--------------------------------------------------------------------------------




 

(h)          Such other reports, statements and reconciliations with respect to
the Borrowing Base, Collateral or Obligations of any or all Credit Parties as
Administrative Agent shall from time to time request in its reasonable
discretion.

Section 5.3.  Accuracy of Financial Statements and Information

(a)          Future Financial Statements.  All financial statements delivered
pursuant to Section 5.1(a), (b), or (c), shall (i) in the case of the financial
information set forth therein, present fairly, in all material respects, in
accordance with GAAP the consolidated and consolidating financial position of
the Credit Parties, as at their respective dates and the consolidated and
consolidating income, shareholders’ equity, and consolidated cash flows of the
Credit Parties for the respective periods to which such statements relate
(subject, in the case of the financial statements delivered pursuant to Section
5.1(a) and (b), to the absence of footnotes and normally recurring year-end
adjustments) and (ii) in the case of any other information presented, be true,
correct and complete in all material respects, and the furnishing of the same to
the Lending Parties shall constitute a representation and warranty by the Credit
Parties made on the date the same are furnished to the Lending Parties to that
effect.

(b)          Future Information.  All Information furnished to any Lending Party
by or on behalf of any Credit Party on and after the Closing Date in connection
with or pursuant to this Agreement or any other Loan Document or in connection
with or pursuant to any amendment or modification of, or waiver under, this
Agreement or any other Loan Document, shall, at the time the same is so
furnished, but in the case of Information dated as of a prior date, as of such
date, (i) in the case of any such information prepared in the ordinary course of
business, be complete and correct in all material respects in the light of the
purpose prepared, and, in the case of any such Information required by the terms
of this Agreement or the preparation of which was requested by any Lending
Party, be complete and correct in all material respects to the extent necessary
to give true and accurate knowledge of the subject matter thereof, and (ii) not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements contained therein, in light of the
circumstances in which they are made, not misleading, and the furnishing of the
same to any Lending Party shall constitute a representation and warranty by the
Credit Parties made on the date the same are so furnished to the effect
specified in clauses (i) and (ii).

Section 5.4.  Confidential Health Information.              Notwithstanding
anything in this Agreement to the contrary, Credit Parties agree that they will
not distribute or share confidential health information with any Lender if the
sharing or distribution of such information to Lender would be a violation of
HIPAA and Credit Parties further agree to identify any such health information
and protect Lenders from the receipt thereof; provided that any Lender shall
have the right to receive confidential health information if such Lender
executes a Business Associate Agreement.

74


--------------------------------------------------------------------------------




 

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lending Party has any Commitment hereunder or any Extension of
Credit or other Obligation remains outstanding, Borrower shall, and shall cause
each Credit Party to, comply with each of the covenants in this Article VI:

Section 6.1.  Payment of Obligations.  Each Credit Party (a) shall pay and
discharge, at or before maturity, all of its respective obligations and
liabilities, including Charges, the non-payment or discharge of which could
reasonably be expected to have a Material Adverse Effect except where the same
is the subject of a Permitted Contest, (b) shall maintain, in accordance with
GAAP, appropriate reserves for the accrual of any of the same and (c) shall not
breach in any respect, or permit to exist any default under, the terms of any
lease, commitment, contract, instrument or obligation to which it is a party, or
by which its properties or assets are bound, the breach of or default under
which could reasonably be expected to have a Material Adverse Effect, subject to
Permitted Contests.

Section 6.2.  Preservation of Existence and Franchises.  Each of the Credit
Parties will, and will cause each of its Subsidiaries to, do all things
necessary to preserve and keep in full force and effect its existence, rights,
franchises and authority except as permitted by Section 7.4 or except (with
respect to rights, franchises and authority only) where the failure to do so
would not have or be reasonably expected to have a Material Adverse Effect.

Section 6.3.  Insurance; Damage to or Destruction of Collateral.   (a)  The
Credit Parties shall, at their sole cost and expense, (i) maintain the policies
of insurance described on Disclosure Schedule 4.19 as in effect on the Closing
Date or otherwise in form and amounts and with insurers reasonably acceptable to
Administrative Agent and (ii) deliver to Administrative Agent at the time
financial statements and reports are required to be delivered by Section 5.1(c)
hereof, an updated Disclosure Schedule 4.19, which shall be attached to this
Agreement and made a part hereof in replacement of the previously delivered
Disclosure Schedule 4.19 showing the form and amounts of such policies as of
such delivery date and the changes from the previous such disclosure schedule. 
Such policies of insurance (or the loss payable and additional insured
endorsements delivered to Administrative Agent) shall contain provisions
pursuant to which the insurer agrees to provide thirty (30) days prior written
notice to Administrative Agent in the event of any non-renewal, cancellation or
amendment of any such insurance policy.  If any Credit Party at any time or
times hereafter shall fail to obtain or maintain any of the policies of
insurance required above, or to pay all premiums relating thereto,
Administrative Agent may at any time or times thereafter obtain and maintain
such policies of insurance and pay such premiums and take any other action with
respect thereto that Administrative Agent deems advisable; provided that
Administrative Agent shall have no obligation to obtain insurance for any Credit
Party or pay any premiums therefor, but to the extent it does obtain such
insurance or pay such premiums, Administrative Agent shall not be deemed to have
waived any Default arising from any Credit Party’s failure to maintain such
insurance or pay any

75


--------------------------------------------------------------------------------




 

premiums therefor.  All sums so disbursed by Administrative Agent hereunder,
including reasonable attorneys’ fees, court costs and other charges related
thereto, shall be payable on demand by the Borrower to Administrative Agent and
shall constitute additional Obligations hereunder secured by the Collateral.

(b)          Administrative Agent reserves the right at any time upon any change
in any Credit Party’s risk profile (including any change in the product mix
maintained by any Credit Party or any laws affecting the potential liability of
such Credit Party) to require additional forms and limits of insurance to, in
Administrative Agent’s reasonable opinion, adequately protect both
Administrative Agent’s and Lender’s interests in all or any portion of the
Collateral and to ensure that each Credit Party is protected by insurance in
amounts and with coverage customary for its industry.  If requested by
Administrative Agent, each Credit Party shall deliver to Administrative Agent
from time to time a report of a reputable insurance broker, satisfactory to
Administrative Agent, with respect to its insurance policies.

(c)          Each Credit Party shall deliver to Administrative Agent, in form
and substance satisfactory to Administrative Agent, endorsements to (i) all “All
Risk” and business interruption insurance naming Administrative Agent, on behalf
of the Agent and Lenders, as loss payee, and (ii) all general liability and
other liability policies naming Administrative Agent, on behalf of itself and
Lenders, as additional insured.  Each Credit Party irrevocably makes,
constitutes and appoints Administrative Agent (and all officers, employees or
agents designated by Administrative Agent), as such Credit Party’s true and
lawful agent and attorney-in-fact for the purpose of making, settling and
adjusting claims under such “All Risk” policies of insurance, endorsing the name
of such Credit Party on any check or other item of payment for the proceeds of
such “All Risk” policies of insurance and for making all determinations and
decisions with respect to such “All Risk” policies of insurance; provided that 
Administrative Agent shall have no duty to exercise any rights or powers granted
to it pursuant to the foregoing power-of-attorney.  After deducting from such
proceeds the expenses, if any, incurred by Administrative Agent in the
collection or handling thereof, Administrative Agent shall apply such proceeds
in excess of $250,000 to the reduction of the Obligations in accordance with
Section 2.8(b); provided however, that, absent a Default or Event of Default,
the applicable Credit Party may use such proceeds in an amount not to exceed
$1,000,000, to replace, repair, restore or rebuild the Collateral within 270
days of such casualty with materials and workmanship of substantially the same
quality as existed before the loss, damage or destruction; provided that if such
Credit Party shall not have completed or entered into binding agreements to
complete such replacement, restoration, repair or rebuilding within 180 days of
such casualty, Administrative Agent shall apply such insurance proceeds to the
Obligations in accordance with Section 2.8(b).  All insurance proceeds that are
to be made available to any Credit Party to replace, repair, restore or rebuild
the Collateral shall be applied by Administrative Agent to reduce the
outstanding principal balance of the Revolving Loan (which application shall not
result in a permanent reduction of the Revolving Credit Commitment) and upon
such application, Administrative Agent shall establish a Reserve against the
Borrowing Base in an amount equal to the amount of such proceeds so applied. 
Thereafter, such funds shall be made available to that Credit Party to provide
funds to replace, repair, restore or rebuild the

76


--------------------------------------------------------------------------------




 

Collateral as follows: (x) the Borrower shall request a Revolving Credit Advance
be made to such Credit Party in the amount requested to be released; (y) so long
as the conditions set forth in Section 3.2 have been met, Revolving Lenders
shall make such Revolving Credit Advance and (z) in the case of insurance
proceeds applied against the Revolving Loan, the Reserve established with
respect to such insurance proceeds shall be reduced by the amount of such
Revolving Credit Advance.  To the extent not used to replace, repair, restore or
rebuild the Collateral, such insurance proceeds shall be applied in accordance
with Section 2.8(b).

Section 6.4.  Compliance with Law.  Each of the Credit Parties will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders, and all applicable restrictions imposed by all Governmental Authorities,
applicable to it and its property (including, without limitation, Environmental
Laws) if noncompliance with any such law, rule, regulation, order or restriction
would have or be reasonably expected to have a Material Adverse Effect.

Section 6.5.  Payment of Taxes and Other Indebtedness.  Each of the Credit
Parties will, and will cause its Subsidiaries to, pay, settle or discharge (a)
all taxes, assessments and governmental charges or levies imposed upon it, or
upon its income or profits, or upon any of its properties, before they shall
become delinquent, (b) all lawful claims (including claims for labor, materials
and supplies) which, if unpaid, might give rise to a Lien upon any of its
properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that a Credit Party or
any of its Subsidiaries shall not be required to pay any such tax, assessment,
charge, levy, claim or Indebtedness which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP, unless the failure to make any such payment
(i) could give rise to an immediate right to foreclose on a Lien securing such
amounts or (ii) would have or be reasonably expected to have a Material Adverse
Effect.

Section 6.6.  Maintenance of Property.  Each of the Credit Parties will, and
will cause its Subsidiaries to, maintain and preserve its properties and
equipment in good repair, working order and condition, normal wear and tear
excepted, and will make, or cause to be made, in such properties and equipment
from time to time all repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto as may be needed or proper, to the extent
and in the manner customary for companies in similar businesses.

Section 6.7.  Performance of Obligations.  Each of the Credit Parties will, and
will cause its Subsidiaries to, perform in all respects all of its obligations
under the terms of all agreements, indentures, mortgages, security agreements or
other debt instruments to which it is a party or by which it is bound unless the
failure to do so would not have or be reasonably expected to have a Material
Adverse Effect.

77


--------------------------------------------------------------------------------




 

Section 6.8.  Use of Proceeds.  The Borrower will use the proceeds of the Loans
solely for working capital and general corporate purposes including, without
limitation, Capital Expenditures and Permitted Acquisitions.

Section 6.9.  Audits/Inspections.  Upon reasonable notice and during normal
business hours the Credit Parties will, and will cause their Subsidiaries to,
permit, subject to the provisions of Section 11.14, representatives appointed by
the Administrative Agent, including, without limitation, independent
accountants, agents, attorneys and appraisers to visit and inspect each Credit
Party’s property, including its books and records, its accounts receivable and
inventory, its facilities and its other business assets, and to make photocopies
or photographs thereof and to write down and record any information such
representative obtains and shall permit the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees and
representatives of the Credit Parties and their Subsidiaries.  The Credit
Parties agree that the Administrative Agent and its representatives may conduct
one annual field audit and, to the extent necessary, one annual desk audit of
the Collateral at the expense of the Borrower (the Borrower being entitled to
have a representative present at discussions with its independent accountants),
provided that upon a Default or Event of Default, the Administrative Agent and
its representatives may conduct audits at the expense of the Borrower and such
audits do not count towards the limitation of one field audit and one desk audit
per year at Borrower’s expense set forth in this Section 6.9.

Section 6.10.  Financial Covenants.  The Borrower’s fiscal year ends on the
Sunday closest to December 31 of each calendar year.  Each reference to the end
of the Fiscal Quarter or Fiscal Month in this Section 6.10 shall be deemed to
refer to the last day of the Fiscal Quarter or Fiscal Month of the Borrower, as
applicable.

(a)          Fixed Charge Coverage Ratio.  The Fixed Charge Coverage Ratio, as
of the end of each Fiscal Quarter of the Borrower, shall be greater than or
equal to 1.25 to 1.00.

(b)          Days Sales Outstanding.  As of the end of each Fiscal Month from
the Closing Date, Days Sales Outstanding shall not be greater than 65 days for
any Fiscal Month.

Section 6.11.  Collateral.  If, subsequent to the Closing Date, a Credit Party
shall (a) acquire or lease any real property or (b) acquire any intellectual
property, securities, instruments, chattel paper or other personal property
required to be delivered to the Administrative Agent as Collateral hereunder or
under any of the Collateral Documents, the Borrower shall promptly (and in any
event within ten (10) Business Days) after any senior executive officer of the
Borrower acquires knowledge of same notify the Administrative Agent of same;
provided that with respect to leased real property, Credit Parties shall within
five (5) Business Days after the end of each Fiscal Quarter deliver to
Administrative Agent a schedule of the leased real property showing leased real
property acquired and closed during such Fiscal Quarter.  Each Credit Party
shall take such action as requested by the Administrative Agent and at its own
expense, to ensure that the Administrative Agent has a

78


--------------------------------------------------------------------------------




 

first priority perfected Lien in all owned real property (and in such leased
real property as reasonably requested by the Administrative Agent or the
Required Lenders) and all personal property of the Credit Parties (whether now
owned or hereafter acquired), subject only to Permitted Liens; provided,
however, that nothing in this Section 6.11 shall require any Credit Party to
take any action which would require the creation of any Lien that would result
in a breach of any agreement creating or evidencing such Collateral so long as
such agreement was not entered into with the intent of avoiding the requirements
of this Section 6.11.  Each Credit Party shall adhere to the covenants regarding
the location of personal property as set forth in the Security Agreement.

Section 6.12.  Additional Credit Parties.  At the time any Person becomes a
Subsidiary of a Credit Party, the Borrower shall so notify the Administrative
Agent and promptly thereafter (but in any event within 45 days after the date
thereof) shall (a) cause such Person (if it is a Domestic Subsidiary) to execute
a Joinder Agreement in form reasonably acceptable to Administrative Agent,
(b)(i) cause all of the Stock of such Person (if such Person is a Domestic
Subsidiary) or 65% of the Stock of such Person (if such Person is a Foreign
Subsidiary owned by a Credit Party) to be delivered to the Administrative Agent
(together with undated stock powers signed in blank) and pledged to the
Administrative Agent pursuant to an appropriate pledge agreement in
substantially the form of the Pledge Agreement and otherwise in a form
acceptable to the Administrative Agent, (ii) if such Person is a Domestic
Subsidiary, pledge all of its assets to the Administrative Agent pursuant to a
security agreement in substantially the form of the Security Agreement and
otherwise in a form acceptable to the Administrative Agent, (iii) if such Person
is a Domestic Subsidiary and has any Subsidiaries, (A) deliver all of the Stock
of such Domestic Subsidiaries and 65% of the Stock of such direct Foreign
Subsidiaries (together with undated stock powers signed in blank) to the
Administrative Agent and (B) execute a pledge agreement in substantially the
form of the Pledge Agreement and otherwise in a form acceptable to the
Administrative Agent, (iv) if such Person is a Domestic Subsidiary and owns or
leases any real property in the United States of America, execute any and all
necessary mortgages, deeds of trust, deeds to secure debt, collateral
assignments of leaseholds or other appropriate real estate collateral
documentation in a form acceptable to the Administrative Agent and (v) deliver
such other documentation as the Administrative Agent may reasonably request in
connection with the foregoing, including, without limitation, appropriate UCC-1
financing statements, real estate title insurance policies, environmental
reports and landlord waivers, and (c) cause such Person to deliver certified
resolutions and other organizational and authorizing documents of such Person
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above); it being understood that all of the
documentation, agreements, instruments, certificates and opinions to be
delivered pursuant to (a), (b) and (c) above shall be in form, content and scope
reasonably satisfactory to the Administrative Agent.  Notwithstanding anything
in this Section 6.12 to the contrary, no Credit Party shall be required to (x)
take any action which would violate any Requirement of Law or (y) grant a Lien
on any asset that is subject to a Permitted Lien if the granting of such Lien
would violate the agreement creating or evidencing such Permitted Lien, so long
as such agreement was not entered into with the intent of avoiding the
requirements of this Section 6.12.

79


--------------------------------------------------------------------------------




 

Section 6.13.  [Reserved].

Section 6.14.  Supplemental Disclosure.  From time to time as may be reasonably
requested by Administrative Agent (which request will not be made more
frequently than once each year absent the occurrence and continuance of a
Default or an Event of Default), the Credit Parties shall supplement each
Disclosure Schedule hereto, or any representation herein or in any Loan
Document, with respect to any matter hereafter arising that, if existing or
occurring as of the date of this Agreement, would have been required to be set
forth or described in such Disclosure Schedule or as an exception to such
representation or that is necessary to correct any information in such
Disclosure Schedule or representation which has been rendered inaccurate thereby
(and, in the case of any supplements to any Disclosure Schedule, such Disclosure
Schedule shall be appropriately marked to show the changes made therein);
provided that (a) no such supplement to any such Disclosure Schedule or
representation shall amend, supplement or otherwise modify any Disclosure
Schedule or representation, or be deemed a waiver of any Default resulting from
the matters disclosed therein, except as consented to by Administrative Agent
and Required Lenders in writing, and (b) no supplement shall be required or
permitted as to representations and warranties that relate solely to the Closing
Date.

Section 6.15.  Further Assurances.  Each Credit Party shall, at its own cost and
expense, cause to be promptly and duly taken, executed, acknowledged and
delivered all such further acts, documents and assurances (a) as may from time
to time be necessary or as the Administrative Agent may from time to time
reasonably request to carry out the intent and purposes of the Loan Documents
and the transactions contemplated thereby, including all such actions to
establish, preserve, protect and perfect the estate, right, title and interest
of the Administrative Agent to the Collateral (including Collateral acquired
after the date hereof), including first priority Liens thereon, subject only to
Liens permitted by Section 7.2, and (b) as the Administrative Agent may from
time to time reasonably request, to establish, preserve, protect and perfect
first priority Liens in favor of the Administrative Agent on any and all assets
of the Credit Parties and the proceeds thereof, now owned or hereafter acquired,
that do not constitute Collateral on the date hereof.  The Borrower shall
promptly give notice to the Administrative Agent of the acquisition after the
Closing Date by any Credit Party of any Real Property (including leaseholds in
respect of Real Property) or any trademark, copyright or patent.

Section 6.16.  Environmental Matters.  Each Credit Party shall and shall cause
each Person within its control to (a) conduct its operations and keep and
maintain its Real Property in compliance with all Environmental Laws and
Environmental Permits other than noncompliance that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(b) implement any and all investigative, remedial, removal and response actions
that are appropriate or necessary to maintain the value and marketability of the
Real Property or to otherwise comply with Environmental Laws and Environmental
Permits pertaining to the presence, generation, treatment, storage, use,
disposal, transportation or Release of any Hazardous Material on, at, in, under,
above, to, from or about any of the Real Property of any Credit Party, and (c)
promptly forward to

80


--------------------------------------------------------------------------------




 

Administrative Agent a copy of any order, notice, request for information or any
communication or report received by such Credit Party in connection with any
such violation or Release or any other matter relating to any Environmental Laws
or Environmental Permits that could reasonably be expected to result in
Environmental Liabilities in excess of $250,000, in each case whether or not any
Governmental Authority has taken or threatened any action in connection with any
violation, Release or other matter.  If Administrative Agent at any time has a
reasonable basis to believe that there may be a violation of any Environmental
Laws or Environmental Permits by any Credit Party or any Environmental Liability
arising thereunder, or a Release of Hazardous Materials on, at, in, under,
above, to, from or about any of the Real Property of any Credit Party, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, then each Credit Party shall, upon Administrative
Agent’s written request (i) cause the performance of such environmental audits
including subsurface sampling of soil and groundwater, and preparation of such
environmental reports, at the Borrower’s expense, as Administrative Agent may
from time to time reasonably request, which shall be conducted by reputable
environmental consulting firms reasonably acceptable to Administrative Agent and
shall be in form and substance reasonably acceptable to Administrative Agent,
and (ii) permit Administrative Agent or its representatives to have access to
all Real Property for the purpose of conducting such environmental audits and
testing as Administrative Agent deems appropriate, including subsurface sampling
of soil and groundwater; provided that the Borrower shall reimburse
Administrative Agent for the costs of such audits and tests and the same will
constitute a part of the Obligations secured hereunder.

Section 6.17.  Landlord and Warehouseman Waivers.  The Credit Parties shall
deliver to the Administrative Agent waivers of contractual and statutory
landlord’s, mortgagee’s or warehouseman’s Liens in form and substance reasonably
satisfactory to the Administrative Agent under each lease, mortgage, warehouse
agreement or similar agreement to which any Credit Party is a party.

Section 6.18.  Mortgages on Real Property; Title Insurance and Survey.  Within
thirty (30) days after the acquisition of any owned Real Property having a fair
market value in excess of $250,000 by any Credit Party, such Credit Party will
furnish the Administrative Agent with a Mortgage covering each parcel of Real
Property acquired by such Credit Party (the “Mortgaged Property”), together with
an ALTA extended coverage lender’s policy of title insurance in a policy amount
equal to one hundred percent (100%) of the greater of (x) the purchase price of
such acquired property (including any liabilities assumed in connection with the
acquisition) or (y) the fair market value of such property, insuring such
Mortgage as a valid, enforceable first Lien on the Credit Party’s interest in
the Mortgaged Property covered thereby, subject only to Permitted Liens and to
such other exceptions as are reasonably satisfactory to the Administrative
Agent, together with an ALTA survey with respect to each parcel of the Mortgaged
Property acquired, in form and substance reasonably satisfactory to the
Administrative Agent, and legible copies of all documents affecting title, which
shall show all recording information.  The policy, including each of the
exceptions to coverage contained therein, shall be subject to the approval of
the Administrative Agent, and shall be issued by a title company acceptable to
the

81


--------------------------------------------------------------------------------




 

Administrative Agent.  Attached to the policy shall be any and all endorsements
reasonably required by the Administrative Agent, including (a) a comprehensive
endorsement (ALTA 100 or equivalent) covering restrictions and other matters,
(b) a broad form zoning endorsement, which specifically ensures that applicable
parking requirements, if any, have been satisfied, (c) an endorsement ensuring
that the lien of each Mortgage is valid against any applicable usury laws or
other laws prohibiting the charging of interest on interest in the state(s)
where such Mortgaged Property is located, (d) an endorsement ensuring that the
Mortgaged Property has access to a dedicated public street, (e) a revolving
credit endorsement, (f) a contiguity endorsement, (g) a survey and “same as”
endorsement and (h) an endorsement deleting the so-called “doing business”
exclusion.

Section 6.19.  Compliance Program.  To the extent required by law, each Credit
Party will maintain, and be operated in accordance with, a compliance program
which meets the compliance guidance issued by the Department of Health and Human
Services Office of Inspector General for clinical laboratories, including
without limitation (a) the implementation of internal audits and monitoring on a
regular and systematic basis to monitor compliance with the requirements of the
compliance program and applicable law, and (b) audits and monitoring of billing,
claims, and coding processes by independent third party auditors acceptable to
the Administrative Agent and the Required Lenders and on such time frames as
required by law.

Section 6.20.  Cash Management Systems.  The Credit Parties will establish and
maintain the cash management systems described below (the “Cash Management
Systems”):

(a)          Each Credit Party shall (i) establish lock boxes (“Lock Boxes”)
and/or at Administrative Agent’s reasonable discretion, lockbox or blocked
accounts at one or more of the banks set forth in Disclosure Schedule 6.20
(“Blocked Accounts”), and shall request in writing and otherwise take such
reasonable steps to ensure that all Account Debtors forward payment directly to
such Lock Boxes, and (ii) deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof at
Borrower’s offices in Boca Raton, FL or North Aurora, IL, all cash, checks,
drafts or other similar items of payment relating to or constituting payments
made in respect of any and all Collateral (whether or not otherwise delivered to
a Lock Box) into one or more Blocked Accounts in such Credit Party’s name, but
under the sole dominion and control of Administrative Agent, and at a bank
identified in Disclosure Schedule 6.20 (each, a “Relationship Bank”).  Each
Credit Party and each Related Person thereof acknowledges and agrees that all
cash, checks or other items of payment constituting proceeds of Collateral are
part of the Collateral.  All proceeds of the sale or other disposition of any
Collateral, shall be deposited directly into the applicable Blocked Accounts,
subject to the provisions of Section 2.8.

(b)          The Borrower may maintain, in its name, accounts (each a
“Disbursement Account” and collectively, the “Disbursement Accounts”) at a bank
reasonably acceptable to Administrative Agent into which Administrative Agent
shall, from

82


--------------------------------------------------------------------------------




 

time to time, deposit proceeds of Revolving Credit Advances and Swingline
Advances made to the Borrower pursuant to Section 2.1 for use by the Borrower
solely in accordance with the provisions of Section 6.8.

(c)          The Borrower may maintain, in its name, an account (“Petty Cash
Account”) at a bank reasonably acceptable to Administrative Agent which account
shall have funds on deposit not to exceed $25,000 at any time and shall be used
by the Borrower solely in accordance with the provisions of Section 6.8.

(d)          On or before the Closing Date, each bank where a Disbursement
Account or the Petty Cash Account is maintained and all Relationship Banks,
shall have entered into tri-party blocked account agreements with Administrative
Agent, for the benefit of the Lending Parties, and the Credit Parties, as
applicable, in form and substance reasonably acceptable to Administrative Agent,
which shall become operative on or prior to the Closing Date.  Each such blocked
account agreement shall provide, among other things, that (i) the bank
acknowledges that all items of payment deposited in such account and proceeds
thereof deposited in the applicable Blocked Account are subject to a security
interest of the Administrative Agent, on behalf of the Lending Parties, (ii)
that the parties to such blocked account agreement agree that the bank shall
comply with the instruction originated by Administrative Agent directing
disposition of the funds in the deposit account without further consent of the
applicable Credit Party, (iii) the bank executing such agreement has no rights
of setoff or recoupment or any other claim against such account, as the case may
be, other than for payment of its service fees and other charges directly
related to the administration of such account and for returned checks or other
items of payment, and (iv) from and after the Closing Date (A) with respect to
banks at which a Blocked Account is maintained, such bank agrees to forward
immediately all amounts in each Blocked Account to the Collection Account and to
commence the process of daily sweeps from such Blocked Account into the
Collection Account and (B) with respect to banks at which a Disbursement Account
or the Petty Cash Account is maintained, from and after the receipt of a notice
(an “Activation Notice”) from Administrative Agent (which Activation Notice may
be given by Administrative Agent at any time at which (1) a Default or Event of
Default has occurred and is continuing after its applicable cure period, (2)
Administrative Agent reasonably believes based upon information available to it
that a Default or an Event of Default is likely to occur; (3) Administrative
Agent reasonably believes that an event or circumstance that is likely to have a
Material Adverse Effect has occurred, or (4) Administrative Agent reasonably has
grounds to question the integrity of the Borrower’s Cash Management Systems or
any Credit Party’s compliance with the provisions of this Section 6.20 or any
other provisions of the Loan Documents to the extent related to such Cash
Management Systems), such bank agrees to forward immediately all amounts in such
Disbursement Account or Petty Cash Account to the Collection Account and to
commence the process of daily sweeps from such Disbursement Account or Petty
Cash Account into the Collection Account.  No Credit Party shall accumulate or
maintain cash in Disbursement Accounts or payroll accounts as of any date of
determination in excess of (x) the aggregate amount of checks outstanding
against such accounts as of that date plus (y) all amounts necessary to meet
minimum balance requirements.

83


--------------------------------------------------------------------------------




 

(e)          So long as no Default has occurred and is continuing, the Borrower
may amend Disclosure Schedule 6.20 to add or replace a Relationship Bank, Lock
Box or Blocked Account or to replace any Disbursement Account or the Petty Cash
Account; provided that (i) Administrative Agent shall have consented, such
consent not to be unreasonably withheld conditioned or delayed, in writing in
advance to the opening of such account or Lock Box with the relevant bank and
(ii) prior to the time of the opening of such account or Lock Box, the
applicable Credit Party, and such bank shall have executed and delivered to
Administrative Agent a tri-party blocked account agreement, in form and
substance reasonably satisfactory to Administrative Agent.

(f)           The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Petty Cash Account shall be cash collateral accounts, with all cash, checks and
other similar items of payment in such accounts securing payment of the Loans
and all other Obligations, and in which each Credit Party thereof shall have
granted a Lien to Agent, on behalf of the Lending Parties, pursuant to the
Security Agreement.

(g)          All amounts deposited in the Collection Account shall be deemed
received by Administrative Agent in accordance with Section 2.14 and shall be
applied (and allocated) by Administrative Agent in accordance with Section
2.10.  In no event shall any amount be so applied unless and until such amount
shall have been credited in immediately available funds to the Collection
Account.  Each Credit Party shall and shall cause its Affiliates, officers,
employees, agents, directors or other Persons acting for or in concert with such
Credit Party (each a “Related Person”) to hold in trust for Administrative
Agent, for the benefit of the Lending Parties, all checks, cash and other items
of payment received by such Credit Party or any such Related Person.

Section 6.21.  SEC Filings.  The Credit Parties will file all documents and
accompanying certifications required by the Securities and Exchange Commission
within the time required to file such documents (the “SEC Documents”).  Any
material restatement of the SEC Documents shall be an Event of Default.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender has any Commitment hereunder or any Extension of Credit or
other Obligation remains outstanding, Borrower shall, and shall cause each
Credit Party to, comply with each of the covenants in this Article VII:

Section 7.1.  Indebtedness.  No Credit Party will, nor will it permit any of its
Subsidiaries to, contract, create, incur, assume or permit to exist any
Indebtedness, except:

(a)          Indebtedness arising under this Agreement and the other Loan
Documents;

84


--------------------------------------------------------------------------------


(b)          Indebtedness existing as of the Closing Date as set forth on
Disclosure Schedule 7.1 (including renewal, refinancing or extension of such
Indebtedness provided that any such renewal, refinancing or extension does not
increase the principal amount of such Indebtedness outstanding as of the date of
such renewal, refinancing or extension, decrease the weighted average life of
such Indebtedness, increase the interest rate beyond reasonable market rates in
effect at the time of such renewal, refinancing or extension and is not upon
terms otherwise less favorable to such Person than the Indebtedness being
renewed, refinanced or extended);

(c)          (i) Indebtedness owing from one Credit Party (other than the
Parent) to another Credit Party and (ii) Indebtedness owing from the Parent to
the other Credit Parties in an amount not to exceed $250,000 in the aggregate
during the term of this Agreement;

(d)          purchase money Indebtedness (including Capital Leases but excluding
Synthetic Leases) incurred by the Borrower or any of its Subsidiaries to finance
the purchase of fixed assets; provided that (i) the aggregate total of all such
Indebtedness for all such Persons (together with the aggregate amount of all
Indebtedness outstanding under subsection (f) below) shall not exceed an
aggregate principal amount of $3,000,000 at any one time outstanding; (ii) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed; and (iii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;

(e)          hedging obligations under swaps, caps and collar arrangements
arranged by GE Capital entered into for the sole purpose of hedging in the
normal course of business and consistent with industry practices and not for
speculative purposes;

(f)           Indebtedness (including Subordinated Debt but excluding Synthetic
Leases) assumed in connection with a Permitted Acquisition (including renewals,
refinancing or extensions of such Indebtedness in a principal amount not in
excess of that outstanding as of the date of such renewal, refinancing or
extension) so long as (i) such Indebtedness is not incurred in anticipation of
or in connection with such Permitted Acquisition and the aggregate total of all
such Indebtedness, together with the aggregate amount of any Indebtedness
outstanding under subsection (d) above, shall not exceed an aggregate principal
amount of $3,000,000 at any one time outstanding;

(g)          Indebtedness in respect of performance, surety or appeal bonds in
the ordinary course of business; and

(h)          other unsecured Indebtedness of the Borrower and its Subsidiaries
in an aggregate principal amount (whether fixed or contingent or drawn) not to
exceed at any time $500,000.

Section 7.2. Liens. No Credit Party will, nor will it permit its Subsidiaries
to, contract, create, incur, assume or permit to exist any Lien with respect to
any of its property

85


--------------------------------------------------------------------------------




 

or assets of any kind (whether real or personal, tangible or intangible),
whether now owned or after acquired, except for Permitted Liens.

Section 7.3. Nature of Business. No Credit Party will, nor will it permit its
Subsidiaries to, alter the character of its business from that, or substantially
similar to that, conducted as of the Closing Date or engage in any business
other than the business conducted as of the Closing Date with reasonable
extensions and expansions of such business. Notwithstanding the foregoing, the
Parent will not engage in any operations whatsoever other than (a) owning all of
the Stock of the Borrower and obligations related thereto and otherwise
permitted hereunder and (b) guaranteeing the Obligations pursuant to the terms
of this Agreement and the other Loan Documents and performing its obligations
hereunder and thereunder.

Section 7.4. Consolidation and Merger. No Credit Party will, nor will it permit
its Subsidiaries to, enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that notwithstanding the foregoing provisions of this
Section 7.4, if (a) the Administrative Agent is given prior written notice of
such action, and the Credit Parties execute and deliver such documents,
instruments, certificates and opinions as the Administrative Agent may
reasonably request, including, without limitation, those necessary in order to
maintain the perfection and priority of the Liens on the assets of the Credit
Parties and (b) after giving effect thereto no Default or Event of Default
exists, any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower or another Subsidiary of the Borrower; provided that if the
transaction is between the Borrower and one of its Subsidiaries, the Borrower
must be the continuing or surviving entity.

Section 7.5. Sale or Lease of Assets. No Credit Party will, nor will it permit
any of its Subsidiaries to, convey, sell, lease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any part of its
business or assets whether now owned or hereafter acquired, including, without
limitation, inventory, receivables, leasehold interests, equipment and
securities other than (a) any inventory or other assets sold, leased, licensed
or disposed of (including through commercial accommodations and going out of
business sales) in the ordinary course of business, (b) obsolete, idle or
worn-out assets no longer used or useful in its business, (c) subject to Section
6.11 and the location of Collateral provisions set forth in the Loan Documents,
the sale, lease or transfer or other disposal by a Credit Party of any or all of
its assets to another Credit Party so long as (i) the Credit Parties shall cause
to be executed and delivered such documents, instruments and certificates as the
Administrative Agent may request in order to maintain the perfection and
priority of the Administrative Agent’s liens on the assets of the Credit Parties
as required by Section 6.11 and 6.12 and (ii) after giving effect to such
transaction, no Default or Event of Default exists, (d) the issuance of Stock by
Parent pursuant to a follow-on public offering, (e) the transfer of assets which
constitute a Permitted Investment and (f) other sales of assets, in addition to
those permitted by the other subsections of this Section 7.5, provided that (i)
the sale is for fair market value, (ii) the sale is for cash consideration,
(iii) at the time of the sale (and after giving effect thereto) no Default or
Event of Default exists, (iv) as a result of such sale, no

86


--------------------------------------------------------------------------------




 

Material Adverse Effect would occur or be reasonably expected to occur, (v) the
proceeds from such sale are, within 180 days from the date of such sale, applied
as a mandatory prepayment in accordance with Section 2.8(b) or reinvested by the
Credit Parties in Eligible Assets and (vi) such sales do not exceed, in the
aggregate, $1,000,000 during the term of this Agreement.

Section 7.6. Advances, Investments and Loans. No Credit Party will, nor will it
permit any of its Subsidiaries to, make any Investments except for Permitted
Investments.

Section 7.7. Restricted Payments. No Credit Party will, nor will it permit any
of its Subsidiaries to, directly or indirectly, declare or pay any Restricted
Payment except (a) to make dividends or other distributions payable to any
Credit Party (other than the Parent) (directly or indirectly through
Subsidiaries), (b) to purchase shares of (or options to purchase shares of)
equity securities from employees of any Credit Party upon their death,
termination or retirement in an amount not to exceed $500,000 during the term of
this Agreement, (c) the Borrower may make distributions directly or indirectly
to Parent to permit Parent to pay operating expenses; provided that such
distributions do not exceed $500,000 in the aggregate during any Fiscal Year,
(d) to purchase shares of (or options to purchase shares of) equity securities
from certain employees pursuant to the terms of the Employment Agreements as in
effect as of the Closing Date and (e) payments made by Credit Parties to Credit
Parties pursuant to the MSN Management and Administrative Services Agreements
and the MSN License Agreements provided that Borrower shall demonstrate to the
reasonable satisfaction of the Administrative Agent that immediately before and
after giving effect to any such payment, no Default shall have occurred and is
continuing and the Pro Forma Excess Availability is not less than $5,000,000.

Section 7.8. Transactions with Affiliates. Except for (a) loans or advances to
employees and officers of a Credit Party or any of its Subsidiaries (to the
extent permitted by Section 7.6), (b) fees, compensation or employee benefit
arrangements paid to and indemnity provided on behalf of directors, officers or
employees of the Borrower and its Subsidiaries in the ordinary course of
business, (c) any employment agreement (including customary benefits thereunder)
that is entered into in the ordinary course of business, (d) any dividend or
other payment that is permitted by Section 7.7 and (e) any transactions between
or among a Credit Party and any of its Subsidiaries (to the extent otherwise
permitted by this Agreement), no Credit Party will, nor will it permit its
Subsidiaries to, enter into any transaction or series of transactions, whether
or not in the ordinary course of business, with any officer, director,
shareholder, Subsidiary or Affiliate other than on terms and conditions
substantially as favorable as would be obtainable in a comparable arm’s-length
transaction with a Person other than an officer, director, shareholder,
Subsidiary or Affiliate.

Section 7.9. Fiscal Year; Organizational Documents. No Credit Party will, nor
will it permit any of its Subsidiaries to, (a) change its fiscal year or (b)
change its articles or certificate of incorporation (or other similar
organizational document) or its bylaws (or

87


--------------------------------------------------------------------------------




 

other similar document) if such change would affect the Lenders in a materially
adverse manner.

Section 7.10. Limitations. No Credit Party will, nor will it permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause, incur,
assume, suffer or permit to exist or become effective any consensual encumbrance
or restriction of any kind on the ability of any such Person to (a) pay
dividends or make any other distribution on any of such Person’s Stock, (b) pay
any Indebtedness owed to the Borrower or any other Credit Party, (c) make loans
or advances to any Credit Party or (d) transfer any of its property to any
Credit Party, except for encumbrances or restrictions existing under or by
reason of (i) customary non-assignment or net worth provisions in any lease
governing a leasehold interest or customary provisions in documents evidencing
the transactions permitted by Section 7.1(d) and (f), provided that any such
encumbrance or restriction relates only to the property which is the subject of
such lease, (ii) any agreement or other instrument of a Person existing at the
time it becomes a Subsidiary of a Credit Party; provided that such encumbrance
or restriction is not applicable to any other Person, or any property of any
other Person, other than such Person becoming a Subsidiary of a Credit Party and
was not entered into in contemplation of such Person becoming a Subsidiary of
such Credit Party, (iii) this Agreement and the other Loan Documents, (iv)
Applicable Law and (v) any agreement of the Borrower evidencing any unsecured
Indebtedness of the Borrower permitted under Section 7.1(i); provided that any
such encumbrance or restriction is not applicable to any Person other than the
Borrower and does not prohibit or otherwise restrict the rights and remedies of
the Administrative Agent and the Lenders in any manner whatsoever.

Section 7.11. Sale Leasebacks. No Credit Party will, nor will it permit any of
its Subsidiaries to, directly or indirectly become or remain liable as lessee or
as guarantor or other surety with respect to any lease of any property (whether
real or personal or mixed), whether now owned or hereafter acquired, (a) which
such Credit Party or Subsidiary has sold or transferred or is to sell or
transfer to any other Person other than a Credit Party or (b) which such Credit
Party or Subsidiary intends to use for substantially the same purpose as any
other property which has been sold or is to be sold or transferred by a Credit
Party or Subsidiary to any Person in connection with such lease.

Section 7.12. Negative Pledges. None of the Credit Parties will, nor will it
permit any of its Subsidiaries to, enter into, assume or become subject to any
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien upon its properties or assets, whether now owned or hereafter acquired, or
requiring the grant of any security for such obligation if security is given for
some other obligation; provided, however, the Indebtedness incurred or assumed,
as applicable, pursuant to Sections 7.1(d) and (f) may restrict the creation of
any additional Liens on the assets securing such Indebtedness.

Section 7.13. Reserved.

Section 7.14. Payments of Indebtedness, etc. No Credit Party will, nor will it
permit any of its Subsidiaries to, (a) after the issuance thereof, amend or
modify (or permit

88


--------------------------------------------------------------------------------




 

the amendment or modification of) any of the terms of any Indebtedness if such
amendment or modification would add or change any terms in a manner materially
adverse to the issuer of such Indebtedness, or shorten the final maturity or
average life to maturity or require any payment to be made sooner than
originally scheduled or increase the interest rate applicable thereto or change
any subordination provision thereof, (b) make or offer to make any principal or
interest payments with respect to Subordinated Debt, (c) redeem or offer to
redeem any of Subordinated Debt or (d) deposit any funds intended to discharge
Subordinated Debt. Notwithstanding any terms to the contrary contained herein,
Subordinated Debt may not be amended or modified in any manner that would
adversely affect the Lenders without the prior written consent of the Required
Lenders.

Section 7.15. Ownership of Subsidiaries; Limitations on Borrower.
Notwithstanding any other provisions of this Agreement to the contrary, no
Credit Party will, nor will it permit any of its Subsidiaries to, (a) permit any
Person (other than the Borrower or any Wholly-Owned Subsidiary of the Borrower)
to own any Stock of any Subsidiary of the Borrower, (b) permit any Subsidiary of
the Borrower to issue Stock (except to the Borrower or to a Wholly-Owned
Subsidiary of the Borrower), (c) permit, create, incur, assume or suffer to
exist any Lien thereon, (d) notwithstanding anything to the contrary contained
in clause (b) above, permit any Subsidiary of the Borrower to issue any shares
of preferred Stock, and (e) permit the sale of any Stock of any of its
Subsidiaries.

Section 7.16. Earn-Out Obligations. The Credit Parties will not permit projected
earn-out obligations in excess of $2,000,000 in the aggregate at any one time in
connection with Permitted Acquisitions.

Section 7.17. Guaranteed Obligations. No Credit Party shall create, incur,
assume or permit to exist any Guaranteed Obligations except (a) by endorsement
of instruments or items of payment for deposit to the general account of any
Credit Party, and (b) for Guaranteed Obligations incurred for the benefit of any
other Credit Party if the primary obligation is expressly permitted by this
Agreement.

Section 7.18. ERISA. No Credit Party shall, or shall cause or permit any member
of a Controlled Group to, cause or permit to occur an event that could result in
the imposition of a Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA or cause or permit to occur an ERISA Event to the extent such ERISA Event
could reasonably be expected to have a Material Adverse Effect.

Section 7.19. Amendments or Waivers. Without the prior written consent of the
Administrative Agent and the Required Lenders, no Credit Party will agree to (a)
any amendment to or waiver of or in respect of any Loan Documents, (b) any other
material amendment to or waiver of any material contract constituting a part of
the Collateral which could reasonably be expected to have a Material Adverse
Effect on the Credit Parties, or (c) any amendment or waiver of any document
governing any Subordinated Debt.

Section 7.20. Limitations on Holdings. Holdings shall not, directly or
indirectly, (i) enter into or permit to exist any transaction or agreement
(including any

89


--------------------------------------------------------------------------------




 

agreement for the incurrence or assumption of Indebtedness, other than the
Holdings Guaranty, any purchase, sale, lease or exchange of any property or the
rendering of any service), between itself and any other Person, (ii) engage in
any business or conduct any activity (including the making of any Investment or
payment) or transfer any of its assets, other than Investments in the Borrower
and the performance of ministerial activities and payment of taxes and
administrative fees necessary for the compliance with the next succeeding
sentence or (iii) consolidate or merge with or into any other Person. Holdings
shall further preserve, renew and keep in full force and effect its corporate
existence and any rights, privileges and franchises necessary or desirable in
the conduct of its business, and shall comply in all material respects with all
material applicable laws, ordinances, rules, regulations and requirements of
Governmental Authorities. Holdings shall have no direct Subsidiaries other than
the Borrower.

Section 7.21. Limitations on Parent. Parent shall not, directly or indirectly,
(i) enter into or permit to exist any transaction or agreement (including any
agreement for the incurrence or assumption of Indebtedness, other than the
Parent Guaranty, any purchase, sale, lease or exchange of any property or the
rendering of any service), between itself and any other Person, provided that
Parent may enter into transactions with Persons necessary to complete a
follow-on public offering or offering made pursuant to a shelf registration,
(ii) engage in any business or conduct any activity (including the making of any
Investment or payment) or transfer any of its assets, other than Investments in
Holdings and the Borrower and the performance of ministerial activities and
payment of taxes and administrative fees necessary for the compliance with the
next succeeding sentence or (iii) consolidate or merge with or into any other
Person. Parent shall further preserve, renew and keep in full force and effect
its corporate existence and any rights, privileges and franchises necessary or
desirable in the conduct of its business, and shall comply in all material
respects with all material applicable laws, ordinances, rules, regulations and
requirements of Governmental Authorities. Parent shall have no direct
Subsidiaries other than Holdings.

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.1. Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events (each an “Event of
Default”):

(a)          Payment. Any Credit Party shall:

(i)            default in the payment when due of any principal of any of the
Loans or of any reimbursement obligation arising from drawings under Letters of
Credit; or

(ii)           default, and such default shall continue for three or more
Business Days, in the payment when due of any interest on the Loans, or of any
fees or other amounts owing hereunder, under any of the other Loan Documents or
in connection herewith.

90


--------------------------------------------------------------------------------




 

(b)          Representations. Any representation, warranty or statement made or
deemed to be made by any Credit Party herein, in any of the other Loan
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was made or deemed to have been made.

(c)          Covenants. Any Credit Party shall:

(i)            default in the due performance or observance of any term,
covenant or agreement contained in Sections 6.1, 6.2, 6.3, 6.4, 6.6 through
6.21, Article VII; or

(ii)           default in the due performance or observance by it of any term,
covenant or agreement contained in Section 5 and Section 6.5, and such default
shall continue unremedied for a period of 30 days; or

(iii)          default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b) or
(c)(i) or (ii) of this Section 8.1) contained in this Credit Agreement and such
default shall continue unremedied for a period of at least 10 days after the
earlier of an executive officer of a Credit Party becoming aware of such default
or notice thereof given by the Administrative Agent.

(d)          Other Loan Documents. (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Loan Documents and such default shall continue unremedied for a period of at
least 10 days after the earlier of an executive officer of a Credit Party
becoming aware of such default or notice thereof given by the Administrative
Agent, (ii) except pursuant to the terms thereof, any Loan Document shall fail
to be in full force and effect or any Credit Party shall so assert or (iii)
except pursuant to the terms thereof, any Loan Document shall fail to give the
Administrative Agent and/or the Lenders the security interests, liens, rights,
powers and privileges purported to be created thereby.

(e)          Bankruptcy, etc. The occurrence of any of the following with
respect to any Credit Party or any of their Subsidiaries: (i) a court or
governmental agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of any Credit Party or any of their Subsidiaries in
an involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of any Credit Party or any
of their Subsidiaries or for any substantial part of its property or ordering
the winding up or liquidation of its affairs; or (ii) an involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect is commenced against any Credit Party or any of their Subsidiaries and
such petition remains unstayed and in effect for a period of 60 consecutive
days; or (iii) any Credit Party or any of their Subsidiaries shall commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver,

91


--------------------------------------------------------------------------------




 

liquidator, assignee, custodian, trustee, sequestrator or similar official of
such Person or any substantial part of its property or make any general
assignment for the benefit of creditors; or (iv) any Credit Party or any of
their Subsidiaries shall admit in writing its inability to pay its debts
generally as they become due or any action shall be taken by such Person in
furtherance of any of the aforesaid purposes.

(f)           Defaults under Other Agreements. With respect to any Indebtedness
(other than Indebtedness outstanding under this Credit Agreement) of a Credit
Party or any of their Subsidiaries in an aggregate principal amount in excess of
$1,000,000, (i) a Credit Party or one of its Subsidiaries shall (A) default in
any payment (beyond the applicable grace period with respect thereto, if any)
with respect to any such Indebtedness, or (B) default (after giving effect to
any applicable grace period) in the observance or performance relating to such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event or condition shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
permit, the holder or holders of such Indebtedness (or trustee or agent on
behalf of such holders) to cause (determined without regard to whether any
notice or lapse of time is required) any such Indebtedness to become due prior
to its stated maturity; (ii) any such Indebtedness shall be declared due and
payable, or required to be prepaid other than by a regularly scheduled required
prepayment prior to the stated maturity thereof; or (iii) any such Indebtedness
shall mature and remain unpaid.

(g)          Judgments. One or more judgments, orders, or decrees shall be
entered against any Credit Party or any of its Subsidiaries involving a
liability of $1,000,000 or more, in the aggregate, (to the extent not paid or
covered by insurance provided by a carrier who has acknowledged coverage) and
such judgments, orders or decrees (i) are the subject of any enforcement
proceeding commenced by any creditor or (ii) shall continue unsatisfied,
undischarged and unstayed for a period ending on the first to occur of (A) the
last day on which such judgment, order or decree becomes final and unappealable
or (B) 60 days.

(h)          ERISA. The occurrence of any of the following events or conditions
if such event or condition could involve possible taxes, penalties and other
liabilities in an aggregate amount in excess of $1,000,000: (A) any “accumulated
funding deficiency,” as such term is defined in Section 302 of ERISA and Section
412 of the Code, whether or not waived, shall exist with respect to any Plan, or
any lien shall arise on the assets of any Credit Party or any of their
Subsidiaries or any ERISA Affiliate in favor of the PBGC or a Plan; (B) a
Termination Event shall occur with respect to a Single Employer Plan, which is,
in the reasonable opinion of the Administrative Agent, likely to result in the
termination of such Plan for purposes of Title IV of ERISA; (C) a Termination
Event shall occur with respect to a Multiemployer Plan or Multiple Employer
Plan, which is, in the reasonable opinion of the Administrative Agent, likely to
result in (i) the termination of such Plan for purposes of Title IV of ERISA, or
(ii) any Credit Party or any of their Subsidiaries or any ERISA Affiliate
incurring any liability in connection with a withdrawal from, reorganization of
(within the meaning of Section 4241 of ERISA), or insolvency (within the meaning
of Section 4245 of ERISA) of such Plan; or (D) any prohibited transaction
(within the meaning of Section 406

92


--------------------------------------------------------------------------------




 

of ERISA or Section 4975 of the Code) or breach of fiduciary responsibility
shall occur which may subject any Credit Party or any of their Subsidiaries or
any ERISA Affiliate to any liability under Sections 406, 409, 502(i), or 502(l)
of ERISA or Section 4975 of the Code, or under any agreement or other instrument
pursuant to which any Credit Party or any of their Subsidiaries or any ERISA
Affiliate has agreed or is required to indemnify any Person against any such
liability.

(i)           Guaranties. The guaranty given by the Credit Parties hereunder or
by any Additional Credit Party hereafter or any provision thereof shall, except
pursuant to the terms thereof, cease to be in full force and effect, or any
guarantor thereunder or any Person acting by or on behalf of such guarantor
shall deny or disaffirm such Guarantor’s obligations under such guaranty.

(j)           Ownership. There shall occur a Change of Control.

Section 8.2. Acceleration; Remedies. Upon the occurrence of an Event of Default,
and at any time thereafter unless and until such Event of Default has been
waived in writing by the Required Lenders (and/or the Lenders or the Required
Lenders as may be required pursuant to Section 11.5), the Administrative Agent
shall, upon the request and direction of the Required Lenders (and/or the
Lenders or the Required Lenders as may be required pursuant to Section 11.5), by
written notice to the Borrower, take any of the following actions:

(a)          Termination of Commitments. Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.

(b)          Acceleration of Loans. Declare the unpaid principal of and any
accrued interest in respect of all Loans, any reimbursement obligations arising
from drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind owing by a Credit Party to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Credit Parties.

(c)          Cash Collateral. Direct the Borrower to pay (and the Borrower
agrees that upon receipt of such notice, or upon the occurrence of an Event of
Default under Section 8.1(e), it will immediately pay) to the Administrative
Agent additional cash, to be held by the Administrative Agent, for the benefit
of the Lenders, in a cash collateral account as additional security for the L/C
Obligations in respect of subsequent drawings under all then outstanding Letters
of Credit in an amount equal to the maximum aggregate amount which may be drawn
under all Letters of Credits then outstanding.

(d)          Enforcement of Rights. Enforce any and all rights and interests
created and existing under the Loan Documents, including, without limitation,
all rights and remedies existing under the Collateral Documents, all rights and
remedies against a Guarantor and all rights of set-off.

93


--------------------------------------------------------------------------------




 

Notwithstanding the foregoing, if an Event of Default specified in Section
8.1(e) shall occur, then the Commitments shall automatically terminate and all
Loans, all reimbursement obligations under Letters of Credit, all accrued
interest in respect thereof, all accrued and unpaid fees and other indebtedness
or obligations owing to the Lenders hereunder shall immediately become due and
payable without the giving of any notice or other action by the Administrative
Agent or the Lenders, which notice or other action is expressly waived by the
Credit Parties.

Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.

Section 8.3. Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Credit Agreement, after the occurrence and during the
continuance of an Event of Default, all amounts collected or received by the
Administrative Agent or any Lender on account of amounts outstanding under any
of the Loan Documents or in respect of the Collateral shall be paid over or
delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent or any of the Lenders in connection with enforcing the rights of the
Lenders and/or the Administrative Agent under the Loan Documents and any
protective advances made by the Administrative Agent with respect to the
Collateral under or pursuant to the terms of the Collateral Documents;

SECOND, to payment of any fees owed to the Administrative Agent or the L/C
Issuer;

THIRD, to the extent of any amounts received as proceeds of the Revolving Loan
Collateral:

A.            to the payment of any and all costs, liabilities and/or expenses
incurred by the Administrative Agent in connection with the collection or
administration of the Revolving Loan or the Revolving Loan Collateral;

B.            to the payment of all amounts due to any L/C Issuer in respect of
Letters of Credit hereunder;

C.            to the payment of all accrued interest (including on Swap Related
Reimbursement Obligations and interest accrued following the filing of a
petition under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors), fees, costs, liabilities and/or expenses payable to
the Revolving Lenders and GE Capital hereunder in their capacity as such;

94


--------------------------------------------------------------------------------


 

D.            to the payment of the outstanding principal amount of the
Revolving Credit Advances, and Swap Related Reimbursement Obligations and to the
payment or cash collateralization of the outstanding L/C Obligations, pro rata,
as set forth below; and

E.             to the payment of any amounts described in clause FOURTH below,
in the order and manner set forth therein;

FOURTH, to the extent of any amounts received as proceeds of a sale of Stock:

A.            proceeds in the amount attributable to the Accounts shall be
applied as set forth in clause “THIRD” above; and

B.            any remaining proceeds shall be applied as set forth in clause
“FIFTH” below;

FIFTH, to all other obligations which shall have become due and payable under
the Loan Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders and GE Capital shall receive an
amount equal to its pro rata share (based on the proportion that the then
outstanding Loans, L/C Obligations and obligations under Swap Related
Reimbursement Obligations held by such Lender or GE Capital bears to the
aggregate then outstanding Loans, L/C Obligations and obligations under Swap
Related Reimbursement Obligations held by all Lenders or GE Capital) of amounts
available to be applied pursuant to clauses “THIRD,” “FOURTH,” or “FIFTH” above;
and (c) to the extent that any amounts available for distribution pursuant to
clause “THIRD,” “FOURTH” or “FIFTH” above are attributable to the issued but
undrawn amount of outstanding Letters of Credit, such amounts shall be held by
the Administrative Agent in a cash collateral account and applied (x) first, to
reimburse the L/C Issuer from time to time for any drawings under such Letters
of Credit and (y) then, following the expiration of all Letters of Credit, to
all other obligations of the types described in clauses “THIRD”, “FOURTH,” 
“FIFTH,” or “SIXTH” above in the manner provided in this Section 8.3.  If any
Lending Party shall receive any proceeds in contradiction of this Section 8.3,
such Lending Party shall forward such proceeds to Administrative Agent for
distribution pursuant to this Section 8.3.

95


--------------------------------------------------------------------------------




 

ARTICLE IX.

EXPENSES AND INDEMNITIES

Section 9.1.  Expenses.  Whether or not the transactions contemplated hereby are
consummated, the Credit Parties, jointly and severally, agree (a) to pay on
demand all fees, costs and expenses (including reasonable attorneys’ fees and
expenses and the allocated cost of internal legal staff) incurred by
Administrative Agent and any appraisers, auditors and consultants retained by
the Administrative Agent in connection with (i) the examination, review, due
diligence investigation, documentation, negotiation, closing and syndication of
the transactions contemplated herein and in the Related Transactions Documents
and in connection with the continued administration of the Loan Documents
including any amendments, modifications, consents and waivers, (ii) creating,
perfecting and maintaining Liens pursuant to the Loan Documents, including
filing and recording fees and expenses, the costs of any bonds required to be
posted in respect of future filing and recording fees and expenses, and title
investigations and (iii) any matters contemplated by or arising out of the Loan
Documents, including the Administrative Agent’s customary field and desk audit
charges and the reasonable fees, expenses and disbursements of the
Administrative Agent or any accountants or other experts retained by the
Administrative Agent (including any affiliate of Administrative Agent as shall
be engaged for such purpose) in connection with accounting and collateral audits
or reviews of the Credit Parties and their affairs, (b) to promptly pay
reasonable documentation charges assessed the Administrative Agent for
amendments, waivers, consents and any of the documentation prepared by the
Administrative Agent’s internal legal staff, and (c) to promptly pay all fees,
costs and expenses (including attorneys’ fees and expenses and the allocated
cost of internal legal staff) incurred by the Administrative Agent and Lenders
in connection with any action to enforce any Loan Document or to collect any
payments due from Borrower or any other Credit Party.  All fees, costs and
expenses for which any Credit Party is responsible under this Section 9.1 shall
be deemed part of the Obligations when incurred, and shall payable on demand in
accordance with Section 2.14.

Section 9.2.  Indemnity.  Whether or not the transactions contemplated hereby
are consummated, the Credit Parties, jointly and severally, agree to indemnify,
pay and hold harmless each Lending Party and any subsequent holder of any of the
Notes or any other Obligation, and each of such Person’s officers, directors,
employees, attorneys, agents and Affiliates (collectively, the “Indemnitees”)
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the fees and disbursements of
counsel for such Indemnitee and the allocated cost of internal legal staff) in
connection with any claim, investigative, administrative or judicial proceeding,
whether or not such Indemnitee shall be designated a party thereto and including
any such proceeding initiated by or on behalf of any Credit Party, and the
expenses of investigation by experts, engineers, environmental consultants and
similar technical personnel and any commission, fee or compensation claimed by
any broker (other than any broker retained by any Lending Party) asserting any
right to payment for the transactions contemplated hereby, which may be

96


--------------------------------------------------------------------------------




 

imposed on, incurred by or asserted against such Indemnitee as a result of or in
connection with the transactions contemplated hereby or by the Loan Documents or
the other Related Transactions Documents (including, without limitation, (i)(A)
as a direct or indirect result of the presence on or under, or Release from, any
Real Property now or previously owned, leased or operated by any Credit Party of
any Hazardous Materials or any Hazardous Materials contamination, (B) arising
out of or relating to the offsite disposal of any Hazardous Materials generated
or present on any such Real Property or (C) arising out of or resulting from the
environmental condition of any such Real Property or the applicability of any
governmental requirements relating to Hazardous Materials, whether or not
occasioned wholly or in part by any condition, accident or event caused by any
act or omission of any Credit Party, and (ii) proposed and actual Extensions of
Credit under this Agreement) and the use or intended use of any Extension of
Credit or the proceeds thereof, except that the Credit Parties shall have no
obligation hereunder to an Indemnitee with respect to any liability resulting
solely from the gross negligence or willful misconduct of such Indemnitee as
finally determined by a court of competent jurisdiction.  To the extent that the
undertaking set forth in the immediately preceding sentence may be
unenforceable, each Credit Party shall contribute the maximum portion which it
is permitted to pay and satisfy under Applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them.  Without limiting the generality of any provision of this Section,
to the fullest extent permitted by law, each Credit Party hereby waives all
rights for contribution or any other rights of recovery with respect to
liabilities, losses, damages, costs and expenses arising under or relating to
Environmental Laws that it might have by statute or otherwise against any
Indemnitee, except to the extent that such items are finally determined by a
court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of such Indemnitee.

Section 9.3.  Taxes.  The Credit Parties jointly and severally agree to pay each
Lending Party, promptly following demand therefor, all Charges (excluding income
taxes or other similar taxes imposed on any Lender or any holder of a Note),
including any interest or penalties thereon, at any time payable or ruled to be
payable in respect of the existence, execution or delivery of this Agreement,
the Related Transactions Documents or the making of any Extension of Credit, and
to indemnify and hold each Lending Party, and each and every holder of the Notes
or any other Obligation harmless against liability in connection with any such
Charges.

Section 9.4.  Capital Adequacy; Increased Costs; Illegality; Funding Losses.

(a)          If any Lender shall have determined that the introduction of or any
change in after the date hereof of any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, reserve requirements or similar requirements or compliance by any
Lender with any request or directive regarding capital adequacy, reserve
requirements or similar requirements (whether or not having the force of law)
from any central bank or other Governmental Authority increases or would have
the effect of increasing the amount of capital, reserves or other funds required
to be maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital

97


--------------------------------------------------------------------------------




 

as a consequence of its obligations hereunder, then the Borrower shall from time
to time upon demand by such Lender (with a copy of such demand to the
Administrative Agent) promptly pay to the Administrative Agent, for the account
of such Lender, additional amounts sufficient to compensate such Lender for such
reduction.  A certificate as to the amount of such reduction that, at a minimum,
shows the basis of the computation thereof submitted by such Lender to the
Borrower and to the Administrative Agent shall be conclusive and binding on the
Borrower for all purposes, absent manifest error.

(b)          If, as a result of either (i) the introduction of or any change in
any law or regulation (or any change in the interpretation thereof) or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining any Loan, then the Borrower shall from time to time, upon demand by
such Lender (with a copy of such demand to the Administrative Agent), promptly
pay to the Administrative Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost.  A
certificate as to the amount of such increased cost, submitted to the Borrower
and to the Administrative Agent by such Lender, shall be conclusive and binding
on the Borrower for all purposes, absent manifest error.

(c)          Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any Loan based on LIBOR,
then, unless that Lender is able to make or to continue to fund or to maintain
such LIBOR Loan at another branch or office of that Lender without, in that
Lender’s opinion, adversely affecting it or its Loans or the income obtained
therefrom, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) the obligation of such Lender to agree to
make or to make or to continue to fund or maintain LIBOR Loans shall terminate
and (ii) the Borrower shall forthwith prepay in full all outstanding LIBOR Loans
owing to such Lender, together with interest accrued thereon, unless the
Borrower, within five (5) Business Days after the delivery of such notice and
demand, converts all such Loans into Base Rate Loans.

(d)          To induce Lenders to permit LIBOR Loans on the terms provided
herein, if (i) any LIBOR Loan is repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or is the result of
acceleration, by operation of law or otherwise), (ii) the Borrower shall default
in payment when due of the principal amount of or interest on any LIBOR Loan,
(iii) the Borrower shall default in making any borrowing of, Conversion into or
Continuation of any LIBOR Loan after the Borrower has given notice requesting
the same in accordance herewith, or (iv) the Borrower shall fail to make any
prepayment of a LIBOR Loan after the Borrower has given a notice thereof in
accordance herewith, then the Borrower shall indemnify and hold harmless each
Lender from and against all losses, costs and expenses resulting from or arising
from any of the foregoing.

98


--------------------------------------------------------------------------------




 

Such indemnification shall include any loss (but excluding loss of margin) or
expense arising from the reemployment of funds obtained by it or from fees
payable to terminate deposits from which such funds were obtained.  For the
purpose of calculating amounts payable to a Lender under this subsection, each
Lender shall be deemed to have actually funded its relevant LIBOR Loan through
the purchase of a deposit bearing interest at the LIBOR Rate in an amount equal
to the amount of such LIBOR Loan and having a maturity comparable to the
relevant LIBOR Period; provided, that each Lender may fund each of its LIBOR
Loans in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of amounts payable under this subsection.  As promptly
as practicable under the circumstances, each Lender shall provide the Borrower
with its written calculation of all amounts payable pursuant to this Section
9.4(d), and such calculation shall be conclusive and binding on the Borrower for
all purposes, absent manifest error.  The Borrower shall pay to Lenders all
amounts required to be paid by it hereunder promptly upon demand therefor.

ARTICLE X.

THE ADMINISTRATIVE AGENT

Section 10.1.  Appointment and Authorization.  L/C Issuer and each Lender hereby
irrevocably designates and appoints GE Capital as the Administrative Agent of
L/C Issuer and Lenders under this Agreement, and L/C Issuer and each such Lender
irrevocably authorizes as the Administrative Agent for L/C Issuer and Lenders,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with L/C Issuer or any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement, the other Loan Documents or otherwise exist against the
Administrative Agent.  In performing its functions and duties under this
Agreement, Administrative Agent shall act solely as agent of Lenders and the L/C
Issuer and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for the Borrower or
any other Credit Party.  The Administrative Agent, as collateral agent hereunder
and under the Collateral Documents, is hereby authorized to act on behalf of the
Lenders, in its own capacity and through other agents and sub-agents appointed
by it, under the Collateral Documents, provided that, unless otherwise expressly
provided in this Agreement, the Administrative Agent shall not agree to the
release of any Collateral, or any property encumbered by any mortgage, pledge or
security interests.  In connection with its role as secured party with respect
to the Collateral hereunder, the Administrative Agent shall act as collateral
agent, for itself and for the ratable benefit of the Lenders and such role as
collateral agent shall be disclosed on all appropriate accounts, certificates,
filings, mortgages, and other collateral documentation.

99


--------------------------------------------------------------------------------




 

Section 10.2.  Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.  Without limiting the
foregoing, the Administrative Agent may appoint one of its affiliates as its
agent to perform the functions of the Administrative Agent hereunder relating to
the advancing of funds to the Borrower and distribution of funds to L/C Issuer
and the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.

Section 10.3.  Administrative Agent and Affiliates.  Administrative Agent shall
have the same rights and powers under the Loan Documents as any other Lender and
may exercise or refrain from exercising the same as though it were not an
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.  The Administrative Agent and
its Affiliates may lend money to and generally engage in any kind of business
with any Credit Party or Affiliate thereof as if it were not an Administrative
Agent hereunder.

Section 10.4.  Action by Administrative Agent.  The duties of Administrative
Agent shall be mechanical and administrative in nature.  Administrative Agent
shall not have by reason of this Agreement a fiduciary relationship to any
Lending Party or any other Person.  The obligations of the Administrative Agent
hereunder are only those expressly set forth herein and under the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action with respect to any Default,
except as expressly provided in Article VIII.

Section 10.5.  Consultation with Experts.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), accountants and other
experts selected by it and shall not be liable for (a) any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts, or (b) any negligence or misconduct of any of
its legal counsel, accountants or other experts, provided that Administrative
Agent has exercised due care in the selection of such Persons.

Section 10.6.  Liability of Administrative Agent.  Neither the Administrative
Agent nor any of its directors, officers, agents, representatives, employees or
Affiliates shall be liable for any action taken or not taken by it in connection
with the Loan Documents (a) with the consent or at the request or direction of
the Lenders or the Required Lenders, as applicable, or (b) in the absence of its
own gross negligence or willful misconduct.  Neither the Administrative Agent
nor any of its directors, officers, agents, representatives, employees or
Affiliates shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made under or in
connection with any Loan Document or any Extension of Credit hereunder, (ii) the
performance or observance of any of the covenants or agreements of any Credit
Party, (iii) the satisfaction of any condition specified in Article III, except
to confirm receipt of items required to be delivered to the

100


--------------------------------------------------------------------------------




 

Administrative Agent, (iv) the validity, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith, or (v) the value, validity, effectiveness, genuineness,
enforceability or sufficiency of any of the Loan Documents or for any failure of
the Borrower or any other Credit Party to perform its obligations under this
Agreement or any other Loan Document.  The Administrative Agent shall not incur
any liability by acting in reliance upon any notice, consent, certificate,
statement, other writing (which may be a bank wire, telex, facsimile
transmission or similar writing) or conversation believed by it to be genuine or
to be signed by the proper party or parties.

Section 10.7.  Indemnification.  The L/C Issuer and each Lender shall, ratably
in accordance with its Revolving Credit Commitment (whether or not such
Commitment has been terminated), indemnify the Administrative Agent (to the
extent not reimbursed by the Credit Parties) against any cost, expense
(including counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from the Administrative Agent’s gross
negligence or willful misconduct) that the Administrative Agent may suffer or
incur in connection with the Loan Documents or any action taken or omitted by
the Administrative Agent under this Agreement or any other Loan Document.  The
agreements in this Section 10.7 shall survive the termination of this Agreement
and payment of the Notes and all other amounts payable hereunder.

Section 10.8.  Credit Decision.  L/C Issuer and each Lender acknowledges that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representation or warranty
to it and that no act by the Administrative Agent hereinafter taken, including
any review of the affairs of the Borrower or any other Credit Party, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to L/C Issuer or any Lender.  L/C Issuer and each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent, L/C
Issuer or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and to make the Extensions of Credit hereunder.  L/C Issuer and
each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in connection with its taking or not taking any action
under the Loan Documents.  Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide L/C Issuer or any Lender with any credit or other information concerning
the business, operations, property, condition (financial or otherwise),
prospects or creditworthiness of the Borrower or any other Credit Party which
may come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

Section 10.9.  Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving thirty (30) days’ prior written notice thereof to
the Lenders

101


--------------------------------------------------------------------------------




 

and the Borrower.  Upon any such resignation, the Required Lenders shall have
the right to appoint a successor Administrative Agent which, absent the
occurrence and continuance of a Default, must be acceptable to the Borrower
(such acceptance not to be unreasonably withheld or delayed).  If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be an institution organized or licensed under
the laws of the United States of America or of any State thereof.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent.

Section 10.10.  Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
Note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it in good faith to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless (a) a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent and (b) the Administrative Agent shall have received the
written agreement of such assignee to be bound hereby as fully and to the same
extent as if such assignee were an original Lender party hereto, in each case in
form satisfactory to the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement unless it shall first receive such advice or concurrence of the
Lenders or the Required Lenders, as it deems appropriate or it shall first be
indemnified to its satisfaction by the L/C Issuer and Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under any of the
Loan Documents in accordance with a request of the Lenders or the Required
Lenders, as may be required under this Agreement, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Notes.

Section 10.11.  Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent

102


--------------------------------------------------------------------------------




 

receives such a notice, the Administrative Agent shall give prompt notice
thereof to the L/C Issuer and the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Lenders or the Required Lenders, as appropriate;
provided, that unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the L/C Issuer and Lenders except to the extent that this Agreement expressly
requires that such action be taken, or not taken, only with the consent or upon
the authorization of the Lenders or the Required Lenders, or all of the Lenders,
as the case may be.

ARTICLE XI.

MISCELLANEOUS

Section 11.1.  Survival.  All agreements, representations and warranties made
herein shall survive the execution and delivery of this Agreement and the other
Loan Documents.  The provisions of Article IX and the indemnities contained in
this Agreement and the other Loan Documents shall survive the termination of
this Agreement.

Section 11.2.  No Waivers; Remedies Cumulative.  No failure or delay by the
Administrative Agent, the L/C Issuer or any Lender in exercising any right,
power or privilege under any Loan Document shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies herein and therein provided shall be cumulative and not
exclusive of any rights or remedies provided by law, by other agreement or
otherwise.

Section 11.3.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including prepaid overnight courier,
facsimile transmission or similar writing) and shall be given to such party at
its address or facsimile number set forth in this Section or on the signature
pages hereof (or, in the case of any such Lender who becomes a Lender after the
date hereof, in a notice delivered to the Borrower and the Administrative Agent
by the assignee Lender forthwith upon such assignment) or at such other address
or facsimile number as such party may hereafter specify in writing for the
purpose by notice to the Administrative Agent and the Borrower.  Each such
notice, request or other communication shall be effective (a) if given by
facsimile, when transmitted to the facsimile number specified in this Section
and confirmation of receipt is received by the sender, (b) if given by mail,
upon the earlier of actual receipt and five (5) Business Days after deposit in
the United States Mail, registered or certified mail, return receipt requested,
properly addressed and with proper postage prepaid, (c) one (1) Business Day
after deposit with a reputable overnight courier properly addressed and with all
charges prepaid or (d) when received, if by any other means.

Notices shall be addressed as follows:

103


--------------------------------------------------------------------------------




 

If to the Borrower:

Medical Staffing Network, Inc.

 

901 Yamato Road, Suite 110

 

Boca Raton, Florida 33431

 

Attention: Kevin Little

 

Facsimile No: (561) 322-1201

 

Telephone No. (561) 322-1301

 

 

With a copy to:

 

 

Akerman Senterfitt

 

222 Lakeview Avenue, 4th Floor

 

West Palm Beach, FL 33401-6183

 

Attention: Kim Hines, Esq.

 

Facsimile No.: (561) 659-6313

 

Telephone No.: (561) 671-3610

 

 

If to Administrative Agent, L/C Issuer or GE Capital:

 

 

General Electric Capital Corporation

 

2 Bethesda Metro Center

 

Suite 600

 

Bethesda, Maryland 20814

 

Attention: Medical Staffing Network

 

 

 Account Manager

 

Facsimile No: (866) 296-5577

 

Telephone No.: (301) 664-9800

 

 

With a copy to:

 

 

General Electric Capital Corporation

 

2 Bethesda Metro Center

 

Suite 600

 

Bethesda, Maryland 20814

 

Attention: Legal Department

 

Facsimile No: (301) 664-9866

 

Telephone No.: (301) 664-9804

 

If to a Lender:  To the address set forth on the signature page hereto or in the
applicable Assignment Agreement.

Section 11.4.  Severability.  In case any provision of or obligation under this
Agreement or any other Loan Document shall be invalid, illegal or unenforceable
in any applicable jurisdiction, the validity, legality and enforceability of the
remaining provisions or obligations, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.

104


--------------------------------------------------------------------------------




 

Section 11.5.  Amendments and Waivers.  Any provision of this Agreement or any
other Loan Document may be amended or waived only if such amendment or waiver is
in writing and is signed by: (x) in the case of this Agreement, the Borrower and
the Required Lenders or (y) in the case of any other Loan Document, the Borrower
and the Administrative Agent (with the consent of the Required Lenders);
provided, that no such amendment or waiver shall, unless signed by:

(a)          all the Lenders:

(i)                                     increase the aggregate Revolving Credit
Commitments,

(ii)                                  change the percentage of the Commitments
or of the aggregate unpaid principal amount of the Loans and Reimbursement
Obligations which shall be required for the Lenders or any of them to take any
action under this Section or any other provision of this Agreement,

(iii)                               release all or substantially all of the
Collateral, or release all or substantially all of the Guarantors, or

(iv)                              amend this Section 11.5 or the definition of
“Required Lenders”,

(b)          all the Lenders affected thereby:

(i)                                     increase or decrease any Commitment of
any Lender (except for a ratable decrease in the Commitments of all Lenders) or
subject any Lender to any additional obligation,

(ii)                                  reduce the principal of or rate of
interest on any Obligation or the amount of any Fees payable hereunder,

(iii)                               postpone the date fixed for any (A) payment
of (1) principal of any Loan or Reimbursement Obligation pursuant to Section 2.8
or otherwise waive, excuse or reduce the amount of any scheduled payment, (2)
interest on any Loan or Reimbursement Obligation or (3) any fees hereunder, or
(B) termination of any Commitment,

(iv)                              amend, modify or waive the order of payment
provisions set forth in Section 8.3 or the payment allocation provisions of
Section 2.8, or

(v)                                 change any provision of any Loan Document in
a manner that by its terms adversely affects the rights of the holders of the

105


--------------------------------------------------------------------------------




 

Loans or Commitments of any one Class disproportionately than any other Class.

provided that, if the rights or duties of the Administrative Agent, the
Swingline Lender or the L/C Issuer are affected by any amendment, modification
or waiver, by the Administrative Agent, Swingline Lender or L/C Issuer, as
applicable and provided further that, no amendment, modification, termination or
waiver affecting the rights or duties of Administrative Agent or L/C Issuer, or
of GE Capital in respect of any Swap Related Reimbursement Obligations, under
this Agreement or any other Loan Document, including any release of any Guaranty
or Collateral requiring a writing signed by all Lenders, shall be effective
unless in writing and signed by Agent or L/C Issuer or GE Capital, as the case
may be, in addition to Lenders required hereinabove to take such action.

Section 11.6.  Successors and Assigns; Registration.  (a)  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns (including any transferee of
any Note or other Obligation), except that the Borrower may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Lenders.  Notwithstanding the foregoing, in the absence
of an Event of Default, each Lender covenants for the benefit of the Borrower
that it will not assign Loans, Obligations or the Commitments (or any
combination thereof) except with the prior written consent of the Borrower and
the Administrative Agent (which consent shall not be unreasonably withheld or
delayed), provided, that each Lender retains the unrestricted right to transfer,
sell or assign any or all of its interest and obligations in the Loans and the
Commitments without respect to this sentence in the following cases: (i) to any
Lender or any Affiliate of any Lender; (ii) to any Person to the extent required
to comply with any order, directive or request from any Governmental Authority;
(iii) to any Person in connection with the sale by any Lender of all or any
substantial portion of such Lender’s corporate finance or healthcare capital
portfolio; or (iv) to a Qualified Assignee.  Any assignment made pursuant to
this Section 11.6 shall be made pursuant to an Assignment Agreement
substantially in the form of Exhibit K (each such agreement referred to herein
as an “Assignment Agreement”).

(b)          Any assignment shall be for an equal percentage of such assignor
Lender’s Loans and its Commitment, and any such assignee Lender shall, upon its
registration in the Note Register referred to below, become a “Lender” for all
purposes hereunder.  If such assignment is a partial assignment, such assignment
shall be in an amount at least equal to $5,000,000 for Revolving Loans and,
after giving effect to any such partial assignment, a Lender assigning Revolving
Loans shall have retained Revolving Loan Commitments in an amount at least equal
to $5,000,000.  The Administrative Agent shall receive a fee of $5,000 in
connection with any such assignment (including, without limitation, an
assignment to an existing Lender).  Upon any such assignment, the assignor
Lender shall be released from its Commitments to the extent assigned to and
assumed by the assignee Lender.

106


--------------------------------------------------------------------------------


 

(c)          Upon any assignment of any Note(s), the assigning Lender shall
surrender its Note(s) to the Borrower for exchange or registration of transfer,
and the Borrower will promptly execute and deliver in exchange therefor a new
Note or Note(s) of the same tenor and registered in the name of the assignor
Lender (if less than all of such Lender’s Notes are assigned) and the name of
the assignee Lender.

(d)          Each Lender may sell participations in all or any part of the
Loans, its Notes, its Commitments or its L/C Exposure.  Any participation by a
Lender shall be made with the understanding that all amounts payable by the
Borrower hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder. 
Neither the Borrower nor any other Credit Party shall have any obligation or
duty to any participant.  Neither the Administrative Agent, L/C Issuer nor any
Lender (other than the Lender selling a participation) shall have any duty to
any participant and may continue to deal solely with the Lender selling a
participation as if no such sale had occurred.  No Lender shall, as between the
Borrower and that Lender, or Administrative Agent and/or L/C Issuer and that
Lender, be relieved of any of its obligations hereunder as a result of any
participation in all or any part of the Loans, its Note, its Commitments or
other Obligations.

(e)          The Administrative Agent shall maintain a register (the “Note
Register”) of the Lenders and all assignee Lenders that are the holders of all
the Notes and other Obligations issued pursuant to this Agreement.  Upon five
(5) Business Days’ prior written notice to the Administrative Agent will allow
any Lender to inspect and copy such list at the Administrative Agent’s principal
place of business during normal business hours.  Prior to the due presentment
for registration of transfer of any Note or other Obligation, the Administrative
Agent may deem and treat the Person in whose name a Note or Other Obligation is
registered as the absolute owner of such Note or Obligation for the purpose of
receiving payment of principal of and premium and interest on such Note or
Obligation and for all other purposes whatsoever, and the Administrative Agent
shall not be affected by notice to the contrary.

(f)           Each Lender (including any assignee Lender at the time of such
assignment) represents that it (i) is acquiring its Note(s) or Obligations
solely for investment purposes and not with a view toward, or for sale in
connection with, any distribution thereof, (ii) has received and reviewed such
information as it deems necessary to evaluate the merits and risks of its
investment in such Note(s) or Obligations, (iii) is an “accredited investor”
within the meaning of Rule 501(a) under the Securities Act and (iv) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of its investment in the Note(s) or Obligations,
including a complete loss of its investment.

(g)          Each Lender understands that the Notes or Obligations are being
offered only in a transaction not involving any public offering within the
meaning of the Securities Act, and that, if in the future such Lender decides to
resell, pledge or otherwise

107


--------------------------------------------------------------------------------




 

transfer the Notes or Obligations, the Notes or Obligations may be resold,
pledged or transferred only (i) to a Person who such Lender reasonably believes
is a qualified institutional buyer that purchases for its own account or for the
account of a qualified institutional buyer to whom notice is given that such
resale, pledge or transfer is being made in reliance on Rule 144A under the
Securities Act or (ii)  pursuant to an exemption from registration under the
Securities Act.

(h)          Each Lender understands that the Notes will, unless otherwise
agreed by the Borrower and the holder thereof, bear a legend to the following
effect:

THIS SECURITY IS NOT BEING REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”).  THE HOLDER HEREOF, BY PURCHASING THIS SECURITY,
AGREES FOR THE BENEFIT OF THE ISSUER THAT THIS SECURITY MAY BE RESOLD, PLEDGED
OR OTHERWISE TRANSFERRED, ONLY (1) TO THE BORROWER, (2) TO A PERSON WHO THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER THAT IS AWARE THAT THE RESALE, PLEDGE
OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (3) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.

(i)           If any Note becomes mutilated and is surrendered by the Lender
with respect thereto to the Borrower, or if any Lender claims that any of its
Notes have been lost, destroyed or wrongfully taken, the Borrower shall execute
and deliver to such Lender a replacement Note(s), upon the affidavit of such
Lender attesting to such loss, destruction or wrongful taking with respect to
such Note(s) and such lost, destroyed, mutilated, surrendered or wrongfully
taken Note(s) shall be deemed to be canceled for all purposes hereof.  Such
affidavit shall be accepted as satisfactory evidence of the loss, wrongful
taking or destruction thereof and no indemnity shall be required as a condition
of the execution and delivery of a replacement Note.  Any costs and expenses of
the Borrower in replacing any Note shall be for the account of such Lender.

(j)           Nothing contained in this Section 11.6 shall require the consent
of any party for GE Capital to assign any of its rights in respect of any Swap
Related Reimbursement Obligation.

Section 11.7.  Setoff and Sharing of Payments.  Upon the occurrence and during
the continuance of any Event of Default, each Lender (and each of its
Affiliates) is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness any time owing by such Lender (or any of its Affiliates) to
or for the credit or the account of any Credit Party against any and all of the

108


--------------------------------------------------------------------------------




 

Obligations held by such Lender, irrespective of whether such Lender shall have
made any demand under this Agreement or any Note or such Obligations and
although such Obligations may be unmatured.  Each Lender agrees promptly to
notify the Borrower and Administrative Agent after any such set-off and
application made by such Lender; provided, that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender may
have.  If any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of the Loans or other Obligations or other amounts owing
to it hereunder, or interest thereon, or receive any Collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, or otherwise), in a
greater proportion than any such payment to or Collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, Obligations or other
amounts owing to it hereunder, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lender(s) a participating interest in such
portion of each such other Lender’s Loans and other Obligations owing to it, or
shall provide such other Lender(s) with the benefits of any such Collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such Collateral or proceeds ratably with
each of the Lenders; provided, that if all or any such purchase shall be
rescinded, and the purchase price and benefits are thereafter recovered from
such Benefited Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery, but without interest. 
Each Credit Party agrees that any Lender so purchasing a participation from any
other Lender pursuant to this Section 11.7 may, to the fullest extent permitted
by law, and notwithstanding the provisions of Section 11.6(d), exercise all of
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such purchasing Lender were the direct creditor of
such Credit Party in the amount of such participation.

Section 11.8.  Collateral.  Each of the Lenders represents to the Administrative
Agent and each of the other Lenders that it in good faith is not relying upon
any Margin Stock as collateral in the extension or maintenance of the credit
provided for in this Agreement.

Section 11.9.  Headings.  Headings and captions used in the Loan Documents
(including all exhibits and schedules thereto) are included herein and therein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

Section 11.10.  Governing Law; Submission To Jurisdiction.  THIS AGREEMENT AND
EACH NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK.  EACH OF THE BORROWER AND THE OTHER CREDIT
PARTIES PARTY HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY
NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT

109


--------------------------------------------------------------------------------




 

OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH
OF THE BORROWER AND THE OTHER CREDIT PARTIES PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.  EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.3.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 11.11.  Notice of Breach by Agents or Lender.  The Credit Parties party
hereto agree to give the Administrative Agent and the Lenders notice of any
action or inaction by the Administrative Agent or any Lender or any agent or
attorney of the Administrative Agent or any Lender in connection with this
Agreement or any other Loan Document or the Obligations of the Credit Parties
under this Agreement or any other Loan Document that may be actionable against
the Administrative Agent or any Lender or any agent or attorney of the
Administrative Agent or any Lender or a defense to payment of any Obligations of
the Credit Parties under this Agreement or any other Loan Document for any
reason, including commission of a tort or violation of any contractual duty or
duty implied by law.  The Credit Parties party hereto agree, to the fullest
extent that they may lawfully do so, that unless such notice is given promptly
(and in any event within ten (10) Business Days after any Credit Party has
knowledge, or with the exercise of reasonable diligence could have had
knowledge, of any such action or inaction), no Credit Party shall assert, and
each Credit Party shall be deemed to have waived, any claim or defense arising
therefrom to the extent that the Administrative Agent or any Lender could have
mitigated such claim or defense after receipt of such notice.

Section 11.12.  Waiver Of Jury Trial.  EACH OF THE CREDIT PARTIES PARTY HERETO,
ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS HEREBY IRREVOCABLY WAIVE ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND TO THE FULLEST
EXTENT PERMITTED BY LAW WAIVES ANY RIGHTS THAT IT MAY HAVE TO CLAIM OR RECEIVE
CONSEQUENTIAL OR SPECIAL DAMAGES IN CONNECTION WITH ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY.

Section 11.13.  Counterparts; Entire Agreement.  This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument. 
This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties

110


--------------------------------------------------------------------------------




 

hereto.  This Agreement and the other Loan Documents (including any fee letters
between Administrative and one or more of the Credit Parties including the GE
Capital Fee Letter) constitute the entire agreement and understanding among the
parties hereto and supersede any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

Section 11.14.  Confidentiality; Press Release.  (a) Any confidential
information from time to time delivered to Administrative Agent and/or the
Lenders by the Borrower or any other Credit Party which is not in the public
domain shall be held by  such Agent or such Lender as confidential; provided,
that the Administrative Agent and each Lender may make disclosure of such
information (i) to its independent accountants and legal counsel (which Persons
shall be likewise bound by the provisions of this Section 11.14), (ii) pursuant
to statutory and regulatory requirements, (iii) pursuant to any mandatory court
order or subpoena or in connection with any legal process, (iv) pursuant to any
written agreement hereafter made between the Administrative Agent, any Lender
and the Borrower or any other Credit Party to which such information relates,
which agreement permits such disclosure, (v) as necessary in connection with the
exercise of any remedy by Administrative Agent or any Lender under the Loan
Documents, (vi) consisting of general portfolio information that does not
identify any Credit Party, (vii) which was heretofore been publicly disclosed or
is otherwise available to such Agent and/or Lender on a non-confidential basis
from a source that is not, to its knowledge, subject to a confidentiality
agreement with any Credit Party, (viii) in connection with any litigation to
which Administrative Agent or any Lender or its Affiliates is a party, or (ix)
subject to an agreement containing provisions substantially the same as those
set forth in this Section 11.14, to any assignee of or participant in, or
prospective assignee of or participant in, any of the Obligations. 
Notwithstanding anything to the contrary set forth herein or in any other
agreement to which the parties hereto are parties or by which they are bound,
the obligations of confidentiality contained herein and therein, as they relate
to the transactions contemplated by the Credit Agreement and the other Loan
Documents (the “Transaction”), shall not apply to the federal tax structure or
federal tax treatment of the Transaction, and each party hereto (and any
employee, representative, agent of any party hereto) may disclose to any and all
persons, without limitation of any kind, the federal tax structure and federal
tax treatment of the Transaction.  The preceding sentence is intended to cause
the Transaction to be treated as not having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
Internal Revenue Code of 1986, as amended, and shall be construed in a manner
consistent with such purpose.  In addition, each party hereto acknowledges that
it has no proprietary or exclusive rights to the federal tax structure of the
Transaction or any federal tax matter or federal tax idea related to the
Transaction.

(b)          No Credit Party or Affiliate thereof will in the future issue any
press releases or other public disclosure using the name of GE Capital or its
Affiliates or any other Lender or its Affiliates or referring to this Agreement
or the other Loan Documents without at least two (2) Business Days’ prior notice
to GE Capital and without the prior written consent of GE Capital unless (and
only to the extent that) such Credit Party or Affiliate is

111


--------------------------------------------------------------------------------




 

required to do so under law and then, in any event, such Credit Party or
Affiliate will consult with GE Capital before issuing such press release or
other public disclosure.  Each Credit Party consents to the publication by
Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement.
Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

Section 11.15.  Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Credit Party for liquidation or reorganization, should any Credit Party
become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of any Credit Party’s assets or properties, and shall continue
to be effective or to be reinstated, as the case may be, if at any time payment
and performance of the Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

Section 11.16.  Advice of Counsel.  Each of the parties represents to each other
party hereto that it has discussed this Agreement and the other Loan Documents
and, specifically, the provisions of Sections 9.2, 11.10 and 11.12, with its
counsel.

Section 11.17.  No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement and the other Loan
Documents.  In the event any ambiguity or question of intent or interpretation
arises, this Agreement and the other Loan Documents shall be construed as if
drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

Section 11.18.  Conflict of Terms.  Except as otherwise provided in this
Agreement or any of the other Loan Documents by specific reference to the
applicable provisions of this Agreement, if any provision contained in this
Agreement conflicts with any provision in any of the other Loan Documents, the
provision contained in this Agreement shall govern and control.

Section 11.19.  My AccountSM.  In consideration of being given access to and the
right to use the MyAccount website and service of Administrative Agent, Borrower
hereby agrees to the terms and conditions set forth on Exhibit 11.19 below, as
such may be amended by Administrative Agent from time to time by posting revised
terms and conditions on the MyAccount website.

112


--------------------------------------------------------------------------------




 

Section 11.20.  Effect of Amendment and Restatement of the Original Credit
Agreement.

(a)          Until this Agreement becomes effective in accordance with the
conditions set forth in Section 3.1, the Original Credit Agreement shall remain
in full force and effect and shall not be affected hereby.  Upon the
effectiveness of this Agreement, after the Closing Date all “Obligations” of the
Borrower and the other Credit Parties under the Original Credit Agreement shall
become “Obligations” of the Borrower and the other Credit Parties hereunder,
secured by the Collateral Documents, and the provisions of the Original Credit
Agreement shall be superseded by the provisions hereof; provided, that (i) the
Original Credit Agreement shall continue to apply to all events, circumstances
and periods arising or existing prior to the Closing Date of this Agreement and
(ii) the effectiveness of this Agreement shall not be deemed to be a waiver of
or consent to any default or other violation of the terms of the Original Credit
Agreement or other Loan Documents occurring or existing prior to such Closing
Date.

(b)          Upon the effectiveness of this Agreement, on the Closing Date
hereof, the Original Credit Agreement shall be superseded by this Agreement,
which has been executed in renewal, amendment, restatement and modification, but
not in novation or extinguishment of, the obligations under the Original Credit
Agreement.  The parties hereto acknowledge and agree that (i) this Agreement and
the other Loan Documents, whether executed and delivered in connection herewith
or otherwise, do not constitute a novation, payment and reborrowing, or
termination of the “Obligations” (as defined in the Original Credit Agreement)
under the Original Credit Agreement as in effect prior to the Closing Date
hereof and remain outstanding herunder as described in this Section 11.20; (ii)
such “Obligations” are in all respects continuing (as amended and restated
hereby); (iii) the Liens and security interests as granted under the Collateral
Documents securing payment of such “Obligations” are in all respects continuing
and in full force and effect; (iv) references in the Loan Documents to the
“Credit Agreement” shall be deemed to be references to this Agreement, and to
the extent necessary to effect the foregoing, each such Loan Document is hereby
deemed amended accordingly, (v) all of the terms and provisions of the Original
Credit Agreement shall continue to apply for the period prior to the Closing
Date hereof, including any determinations of payment dates, interest rates,
Events of Default or any amount that may be payable to the Agent or the Lenders
(or their assignees or replacements hereunder), (vi) the obligations under the
Original Credit Agreement shall continue to be paid or prepaid on or prior to
the Closing Date, and shall from and after the Closing Date continue to be owing
and be subject to the terms of this Agreement, (vii) all references in the Loan
Documents to the “Lenders” or a “Lender” or to the “Agent” shall mean such terms
as defined in this Agreement..

Section 11.21.  Confirmation of Existing Obligations.  Each Credit Party hereby
reaffirms and admits the validity and enforceability of (i) all of its
“Obligations” under the Original Credit Agreement which shall become obligations
hereunder as described in Section 11.20 above and (ii) the Loan Documents and
all of its respective Obligations thereunder and agrees and admits that, as of
the date hereof, it has no defenses to, or offsets

113


--------------------------------------------------------------------------------




 

or counterclaims against, any of its Obligations to the Lenders hereunder or the
secured parties hereunder or under the Original Credit Agreement or Loan
Documents of any kind whatsoever.

Section 11.22.  Confirmation/Ratification of the Loans.  The Borrower hereby
agrees that, as of the Closing Date, it is fully and truly indebted to the
Lenders for the full amount of the Revolving Loans and Swingline Loans stated
herein. The Borrower and the other parties signatory hereto hereby acknowledge
that the “Term Loans” made pursuant to and as set forth in the Original Credit
Agreement as of the Closing Date are re-characterized as Revolving Loans having
the terms and conditions of Revolving Loans as set forth in this Agreement. 
Furthermore, without limiting any of the other provisions of this Agreement, the
Borrower and each Lender agrees that (i) the loans made to the Borrower by the
Revolving Lenders and Swingline Lenders shall be subject to and shall benefit
from all of the provisions of this Agreement and the other Loan Documents
applicable to the Revolving Loans and Swingline Loans hereunder and thereunder,
(ii) the Revolving Lenders and Swingline Lenders are “Lenders” hereunder and
under the other Loan Documents and (iii) the unpaid principal of and interest on
Revolving Loans and Swingline Loans are “Obligations” hereunder and under the
other Loan Documents.

[Remainder of page intentionally left blank]

114


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed by their respective authorized
representatives on the date first above written.

 

MEDICAL STAFFING NETWORK, INC.

 

 

 

By:

/s/ Kevin S. Little

 

 

Name:

Kevin S. Little

 

Title:

President and Chief Financial Officer

 

 

 

Borrower Account Information:

 

 

 

Bank’s Name and Address:

 

Bank of America

 

Jacksonville, FL

 

 

 

CREDIT PARTIES:

 

 

 

MEDICAL STAFFING NETWORK
HOLDINGS, INC.

 

 

 

By:

/s/ Kevin S. Little

 

 

Name:

Kevin S. Little

 

Title:

President and Chief Financial Officer

 

 

 

MEDICAL STAFFING HOLDINGS, LLC

 

By:

Medical Staffing Network Holdings, Inc., as its sole Member

 

 

 

By:

/s/ Kevin S. Little

 

 

Name:

Kevin S. Little

 

Title:

President and Chief Financial
Officer

 

[Signature Page to Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------




 

MSN-ILLINOIS HOLDINGS, INC.

 

 

 

By:

/s/ Kevin S. Little

 

 

Name:

Kevin S. Little

 

Title:

Director

 

 

 

MEDICAL STAFFING NETWORK OF
ILLINOIS, LLC

 

 

 

By:

/s/ Kevin S. Little

 

 

Name:

Kevin S. Little

 

Title:

Manager

 

 

 

MEDICAL STAFFING NETWORK ASSETS,
LLC

 

 

 

By:

/s/ Kevin S. Little

 

 

Name:

Kevin S. Little

 

Title:

Manager

 

 

 

[Signature Page to Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------




 

 

AGENT AND LENDERS:

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Lender and as
Administrative Agent

 

 

Revolving Credit

By:

/s/ Jason Dufour

 

Commitment: $29,000,000

 

 

Its Duly Authorized Signatory:

 

 

 

Payment Account Information:

 

Deutsche Bank/Banker’s Trust

 

New York, NY

 

 

 

 

 

LASALLE BANK NATIONAL
ASSOCIATION, as Lender

 

 

Revolving Loan

By:

/s/ Whitney M. Black

 

Commitment: $11,000,000

Name:

Whitney M. Black

 

 

Title:

Assistant Vice President

 

 

 

 

Payment Account Information:

 

Chase Bank

 

New York, New York

 

[Signature Page to Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------


EXHIBIT 11.19

My AccountSM

The MyAccount service is an electronic service provided by Administrative Agent
and its Affiliates, which (a) provides Borrower with electronic access via the
World Wide Web to information regarding its loan account(s) under the Agreement
through the use of web browsers and (b) allows Borrower to electronically submit
Borrowing Base certificates to Administrative Agent in connection with requests
for Revolving Credit Advances.  By accessing and/or using the MyAccount service,
Borrower agrees to accept and abide by the following terms and conditions as
well as the Privacy Policy posted on the MyAccount site (the “Privacy Policy”)
for each use and access of this service.

(a)           Changes to Terms and Conditions:  Administrative Agent reserves
the right, at its sole discretion, to change, modify, add or remove any portion
of these Terms and Conditions, including the Privacy Policy, in whole or in
part, at any time.  Notification of changes in these Terms and Conditions and/or
the Privacy Policy will be posted on the MyAccount site.  Changes in these Terms
and Conditions will be effective when notice of such changes has been posted.
Borrower’s continued use of the MyAccount site after such changes are posted
will constitute its agreement to such changed Terms and Conditions and/or the
Privacy Policy.

(b)           Changes to Service and Terminate Access:  Administrative Agent may
change, modify, remove, suspend, terminate or discontinue any aspect of the
MyAccount site or service at any time without notice or liability. 
Administrative Agent, in its sole discretion, may also impose limits or
restrictions on certain services, features or content, terminate Borrower’s
access to parts or all of the MyAccount site or service and terminate all rights
and licenses contained in these Terms and Conditions without notice or
liability.

(c)           Passwords:  Administrative Agent will issue to Borrower a user
name, password or other access codes or security items (collectively,
“Passwords”).  Borrower will be solely responsible for the use and proper
protection of the Passwords.  Borrower agrees to take all reasonable precautions
to protect the security and integrity of the Passwords and to prevent their
unauthorized use. The MyAccount service is a private computer system. Access to
the MyAccount service is restricted to those who have Passwords.  Borrower’s
Passwords should never be shared with anyone and Borrower may not allow anyone
other than an authorized officer of Borrower to use them.  Borrower will be
solely responsible for all actions taken that use its Passwords, including all
transmissions by Borrower of electronic records and electronic signatures, other
than actions involving the unauthorized use of such Passwords by Administrative
Agent and/or its Affiliates.  “Electronic records” refer to a record or
information created, generated, sent, communicated, received or stored
electronically, such as Borrower’s financial data and Borrowing Base
certificates in connection with requests for Revolving Credit Loans. Borrower
will immediately


--------------------------------------------------------------------------------




 

notify Administrative Agent in writing if Borrower becomes aware of any
unauthorized access or use of its Passwords and/or the MyAccount service, or if
Borrower’s Passwords are lost or stolen.  Such notice shall not release Borrower
from its responsibility for such loss, theft, unauthorized access or use of its
Passwords and/or the MyAccount service, or any other losses that may be incurred
by Administrative Agent.  Administrative Agent shall be entitled to assess
Borrower’s Passwords and, if Administrative Agent determines that Borrower is
using Passwords that Administrative Agent considers insecure, Administrative
Agent may at its discretion require Borrower to change the Passwords and/or
terminate Borrower’s account.

Borrower shall be prohibited from using any services or facilities provided in
connection with the MyAccount site to compromise its security or tamper with
system resources and/or accounts. The use or distribution of tools designed for
compromising security (e.g., password guessing programs, cracking tools or
network probing tools) is strictly prohibited. If Borrower becomes involved in
any violation of system security, Administrative Agent reserves the right to
release Borrower’s details to system administrators at other websites in order
to assist them in resolving security incidents. Administrative Agent reserves
the right to investigate suspected violations of these Terms and Conditions.

Administrative Agent reserves the right to fully cooperate with any law
enforcement authorities, or comply with any court order or subpoena requesting
or directing Administrative Agent to disclose any information concerning a user
or registered user of the MyAccount site. BY ACCEPTING THESE TERMS AND
CONDITIONS BORROWER WAIVES AND HOLDS HARMLESS ADMINISTRATIVE AGENT FROM ANY
CLAIMS RESULTING FROM ANY ACTION TAKEN BY ADMINISTRATIVE AGENT DURING OR AS A
RESULT OF ITS INVESTIGATIONS AND/OR FROM ANY ACTIONS TAKEN AS A CONSEQUENCE OF
INVESTIGATIONS BY EITHER ADMINISTRATIVE AGENT OR LAW ENFORCEMENT AUTHORITIES.

(d)           Consent to Electronic Transaction:  At the MyAccount site,
Borrower may transmit and receive electronic records relating to its financial
condition, the loans or the Collateral and allow Administrative Agent to compute
the Borrowing Base, availability within the Borrowing Base and other related
calculations using electronic records and other information provided by Borrower
in lieu of submitting such information in writing and signed by an authorized
officer of Borrower.  Borrower’s affirmative actions in using the MyAccount
site, such as clicking “I Accept”, “Submit”, “Yes”, “Go” and the like and
uploading of data to Administrative Agent, signify that Borrower agrees to,
adopts and executes the action or electronic record with the intention to be
legally bound, and the words “execution”, “signed”, “signature”, and words of
like import in any Borrowing Base Certificate given to Administrative Agent in
connection with a request for a Revolving Credit Advance shall be deemed to be
satisfied by such affirmative actions.  Such affirmative actions will have the
same legal force, effect, validity and enforceability as if an authorized


--------------------------------------------------------------------------------




 

officer of Borrower affixed a written signature to the electronic record, and
such electronic signature and electronic record shall be deemed to satisfy the
writing and delivery requirements of any applicable law, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the Maryland Uniform Electronic
Transactions Act, or any other similar state laws based on the Uniform
Electronic Transactions Act. Borrower agrees to transmit and receive electronic
records through the MyAccount service via the Internet using its Passwords. 
Administrative Agent’s electronic or other properly stored copy of such
electronic signatures and electronic records shall be deemed to be the true,
complete, valid, authentic and enforceable copy of them. Borrower will not
transmit to Administrative Agent via the MyAccount site any message or other
electronic record other than those expressly authorized by the MyAccount
service. Borrower acknowledges that, regardless of whether it is using a web
browser with security features, Administrative Agent is unable to ensure that
data contained in any related Internet transmission between Administrative Agent
and Borrower will not be intercepted by third parties. Borrower agrees that
Administrative Agent will not be liable should any such interception occur prior
to receipt by Administrative Agent of any such data transmitted by Borrower or
after transmission by Administrative Agent of any such data to Borrower.

(e)           Representations and Warranties:  In consideration of Borrower’s
use of and access to the MyAccount service, Borrower agrees that each
transmission of electronic signatures and electronic records using its Passwords
via the MyAccount site shall be (i) deemed to be a representation and warranty
by Borrower that all such electronic records are true, correct and accurate when
the record is sent and that the conditions in Section 3.2 of the Agreement have
been satisfied and (ii) a restatement by Borrower and each Guarantor (if any) of
each of the representations and warranties made by such Person in any Loan
Document and a reaffirmation by Borrower and each Guarantor (if any) of the
granting and continuance of Administrative Agent’s Liens pursuant to the Loan
Documents.

(f)            Duty to Verify Transmissions:  Borrower shall independently
verify all information and calculations computed by use of the MyAccount service
and immediately inform Administrative Agent of any error.  No such error shall
impair the validity of the Obligations, all of which shall be payable in full in
accordance with the Loan Documents and Borrower hereby agrees that any such
loans made in excess of availability within the Borrowing Base or otherwise made
in error shall be immediately due and payable.

(g)           Security Procedures:  The MyAccount service uses encryption to
preserve the security and integrity of Borrower’s transmissions.  The parties
agree that Borrower’s Passwords affixed to or contained in an electronic record
or electronic signature, together with the encrypted transmissions employed by
the MyAccount service for detecting changes or errors in electronic records and
electronic signatures, shall be sufficient security procedures to verify the
origin of any such transmission or the


--------------------------------------------------------------------------------




 

identity or authority of the Person transmitting it. Each electronic signature
and electronic record transmitted to Administrative Agent via the MyAccount
service using Borrower’s Passwords shall be the act of and attributable to
Borrower.

(h)           User Conduct:  Borrower agrees: (i) not to use the MyAccount
service in any manner that could damage, disable, overburden or impair the
MyAccount service; (ii) not to share Borrower’s Passwords with any other user or
provide access to the MyAccount service or site to any other Person authorized
to act on Borrower’s behalf. Any employee of Borrower, or authorized third party
(e.g., accounting company) who requires such access, and is approved by
Borrower’s User Administrator, should apply for their own Passwords; (iii) not
to upload, post, or otherwise transmit through or on the MyAccount site any
viruses or other harmful, disruptive or destructive files; (iv) not to knowingly
post on the MyAccount service or site information which is untrue, incomplete or
inaccurate; (v) not to transmit through or on the MyAccount site “spam”, chain
letters, junk mail or any other type of unsolicited mass email to Persons who
have not agreed to be part of such mailings; (vi) not to post or otherwise
disseminate on or through the MyAccount site harassing, defamatory, libelous,
tortious, offensive, threatening, obscene or otherwise unlawful communications
or materials of any kind, or materials which infringe or violate any third
party’s copyright, trademark, trade secrets, privacy or other proprietary or
property right or that could constitute a criminal offense, give rise to civil
liability or otherwise violate any applicable law; (vii) not to use any robot,
spider or other automatic device, or manual process to monitor, extract,
collect, harvest or copy the web pages or any data or data fields contained at
the MyAccount site including, but not limited to, personally identifiable
information of any other user of the MyAccount site, or the names of customers
of Administrative Agent or its Affiliates; (viii) not to modify, assign,
sublicense, sell or prepare derivative works of any materials on the MyAccount
site nor to reproduce or publicly display, perform, distribute or otherwise use
such materials except as expressly allowed herein; (ix) to retain, on all copies
of any materials downloaded, all copyright, trademark, and other proprietary
notices contained in the materials; (x) not to interfere with the security of,
or otherwise abuse, the MyAccount service, or any services, system resources, 
accounts, servers or networks connected to or accessible through the MyAccount
site or affiliated or linked sites; (xi) not to disrupt or interfere with any
other Person’s use and enjoyment of the MyAccount service or affiliated or
linked sites; (xii) not to use or attempt to use another’s account, service or
system without authorization from Administrative Agent to create or use a false
identity on the MyAccount service; (xiii) not to attempt to obtain unauthorized
access to the MyAccount service or portions of the MyAccount service which are
restricted from general access; and (xiv) to comply with all applicable laws
that relate to its use or activities on the MyAccount service.

(i)            System Requirements: The system requirements for use of the
MyAccount service are Netscape Navigator 4.7 or higher or Internet Explorer 5.5
or higher, and Internet access which allow Borrower to send and receive secure
data transmissions.  Borrower acknowledges that it has the appropriate computer
equipment and Internet


--------------------------------------------------------------------------------




 

access to use the MyAccount service and understands that its use of the Internet
may incur certain operational costs such as monthly fees for a service
provider.  Borrower agrees to notify Administrative Agent prior to modifying or
replacing any of its software or hardware or report format which may affect the
accuracy of the data required to be submitted under this Agreement through the
continued use of the MyAccount service.  Borrower agrees to notify
Administrative Agent at 1-301-961-1640 in the event that it no longer desires to
use the MyAccount service offered by Administrative Agent.  Borrower will allow
a reasonable amount of time to make appropriate changes to ensure proper
delivery to Borrower through other means. 



(j)            Disclaimer of Warranties:  Administrative Agent shall not be
responsible for the accuracy, completeness or use of any information received by
Borrower through the MyAccount service. THE MyAccount SITE, INCLUDING ALL
SOFTWARE, FUNCTIONS AND CONTENT, ARE PROVIDED ON AN “AS IS” OR “AS AVAILABLE”
BASIS. NONE OF ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES OR SUPPLIERS MAKES
ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, STATUTORY OR ARISING FROM
COURSE OF CONDUCT, INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NON-INFRINGEMENT. 
ADMINISTRATIVE AGENT, ITS AFFILIATES AND SUPPLIERS MAKE NO REPRESENTATION OR
WARRANTY THAT ANY CONTENT, SOFTWARE OR FUNCTIONS ACCESSED THROUGH THE MyAccount
SERVICE WILL BE UNINTERRUPTED OR ERROR FREE, THAT DEFECTS WILL BE CORRECTED, OR
THAT THE MyAccount SERVICE OR THE SERVER THAT MAKES IT AVAILABLE IS FREE OF
VIRUSES OR OTHER HARMFUL COMPONENTS.  ADMINISTRATIVE AGENT RESERVES THE RIGHT,
IN ITS SOLE DISCRETION, TO MAKE ANY CHANGES TO THE MyAccount SITE, THE MATERIALS
AND THE PRODUCTS, PROGRAMS, SERVICES OR PRICES (IF ANY) DESCRIBED IN THE SITE AT
ANY TIME WITHOUT NOTICE.

(k)           Limitation of Damages:  ADMINISTRATIVE AGENT, ITS AFFILIATES AND
SUPPLIERS SHALL NOT BE RESPONSIBLE TO BORROWER OR ANY THIRD PARTY FOR ANY
TRANSMISSIONS NOT ACTUALLY RECEIVED OR FOR MALFUNCTIONS IN COMMUNICATIONS
FACILITIES WHICH MAY AFFECT THE ACCURACY OR TIMELINESS OF THE ELECTRONIC RECORDS
SENT OR RECEIVED, OR FOR ANY LOSSES, ERRORS OR DELAYS ARISING OUT OF BORROWER’S
USE OF ANY ACCESS SERVICE PROVIDER OR CAUSED BY ANY BROWSER SOFTWARE.  IN NO
EVENT SHALL ADMINISTRATIVE AGENT OR ITS AFFILIATES OR SUPPLIERS BE LIABLE FOR
DIRECT, INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES (INCLUDING
BUSINESS INTERRUPTION, LOSS OF INFORMATION OR PROGRAMS OR OTHER DATA ON
BORROWER’S INFORMATION HANDLING SYSTEM) (EVEN IF EXPRESSLY ADVISED OF


--------------------------------------------------------------------------------




 

THE POSSIBILITY OF SUCH DAMAGES) RELATED TO BORROWER’S USE OR ACCESS TO, OR
BORROWER’S INABILITY TO USE OR ACCESS, THE MyAccount SITE, ITS CONTENT OR
FUNCTIONS OR ANY LINKED WEBSITE. IN NO EVENT SHALL THE AGGREGATE LIABILITY OF
ADMINISTRATIVE AGENT, ITS AFFILIATES AND SUPPLIERS ARISING FROM BORROWER’S USE
OR ACCESS TO, OR BORROWER’S INABILITY TO USE OR ACCESS, THE MyAccount SITE, ITS
CONTENT OR FUNCTIONS EXCEED ONE HUNDRED DOLLARS ($100), REGARDLESS OF THE CAUSE
OF ACTION, WHETHER IN CONTRACT, TORT OR OTHERWISE. THE LIMITATION OF DAMAGES SET
FORTH ABOVE IS A FUNDAMENTAL ELEMENT OF THE BASIS OF THE BARGAIN BETWEEN
ADMINISTRATIVE AGENT AND BORROWER. THIS SERVICE WOULD NOT BE PROVIDED WITHOUT
SUCH LIMITATION.

The limitations of liability and disclaimers herein contained apply regardless
of the form of action, whether in contract, warranty, strict liability,
negligence or other tort and shall survive the termination of Borrower’s use or
access to the MyAccount service, a fundamental breach or breaches, or the
failure of the essential purpose of contract or the failure of an exclusive
remedy.

(l)            Indemnity:  Borrower hereby indemnifies and agrees to defend
(with counsel acceptable to Administrative Agent) and hold harmless
Administrative Agent, its partners, officers, agents and employees
(collectively, “Indemnitees”) from and against any liability, loss, cost,
expense (including reasonable attorneys’ fees and expenses for both in-house and
outside counsel), claim, damage, suit, action or proceeding ever suffered or
incurred by Administrative Agent or in which Administrative Agent may ever be or
become involved (whether as a party, witness or otherwise), in accordance with
Section 9.2 of the Agreement, in connection with any claim of any nature arising
out of its use of the MyAccount service.  Borrower also agrees to indemnify the
Indemnitees from any breach of these Terms and Conditions by Borrower, including
use of any MyAccount site or service (other than as expressly authorized in
these Terms and Conditions), or any allegation that information or materials
that Borrower provides to Administrative Agent infringes the intellectual
property, confidentiality, or other rights of any third party. Borrower agrees
that the Indemnitees will have no liability in connection with any such breach
or unauthorized use, and Borrower agrees to indemnify any and all resulting
loss, damages, judgments, awards, costs, expenses, and attorneys’ fees of the
Indemnitees in connection therewith. Borrower will also indemnify and hold the
Indemnitees harmless from any claims brought by third parties arising out of
Borrower’s use of the information accessed from the MyAccount site.

(m)          Waiver and Release:  Borrower releases, discharges and holds
harmless Administrative Agent and its Affiliates and their respective directors,
officers, employees and agents from any and all liability, claims or causes of
action (known or unknown) arising out of its or their negligence in connection
with the MyAccount


--------------------------------------------------------------------------------




 

service including, without limitation, liabilities arising out of information
posted on the MyAccount site or otherwise provided by Administrative Agent. 
Borrower acknowledges that it has carefully read this waiver and release
paragraph and fully understands that it is a release of liability. Borrower is
waiving any right that it may have to bring a legal action to assert a claim
against Administrative Agent or the other parties set out above for its or their
negligence.

(n)           No Confidential, Fiduciary or Contractually Implied Relationship
with Administrative Agent:  Borrower acknowledges that by using the MyAccount
service, no confidential, fiduciary, contractually implied or other relationship
is created between Borrower and Administrative Agent other than the express
contractual relationship provided in these Terms and Conditions and any other
written agreement between Borrower and Administrative Agent (including, without
limitation, the Loan Documents).

(o)           License to Administrative Agent to Use Information: 
Administrative Agent does not claim ownership of the materials Borrower may
provide to Administrative Agent (including documents, feedback and suggestions),
or upload, input or submit to the MyAccount service. However, by uploading
files, inputting information or otherwise communicating on, to or through the
MyAccount service, Borrower hereby grants to Administrative Agent a perpetual,
worldwide, irrevocable, non-exclusive, royalty-free, transferable (with right to
grant sublicenses through multiple sublicenses) license to use, copy, adapt,
distribute, display, reproduce, transmit, modify and edit such materials, in all
media now known or hereafter developed, in each case in accordance with the
terms of Section 11.14 of the Agreement and the MyAccount Privacy Policy.

(p)           Agreement to Privacy Policy:  Information will be collected,
processed, used, communicated, and disclosed by Administrative Agent and its
Affiliates for the purposes of monitoring Borrower’s accounts and business,
servicing Borrower’s account, enforcing Administrative Agent’s rights, providing
and offering products and services and to facilitate transactions Borrower
enters into with Administrative Agent and its Affiliates. Borrower can find
further information on the collection, use, communication and disclosure of its
information in the MyAccount Privacy Policy. The Privacy Policy is incorporated
by reference into these Terms and Conditions. Such information that Borrower
provides via the MyAccount site, together with information regarding the manner
in which Borrower uses the site, will be used, processed, communicated and
disclosed as permitted by these Terms and Conditions, the Privacy Policy
reproduced on the MyAccount site, other agreements between the parties related
to such information, and as otherwise required by law.  In the event of any
conflict between these Terms and Conditions and the Privacy Policy or any other
terms on the site, these Terms and Conditions shall control.

(q)           Links to and From Other Sites:  As a convenience to Borrower, the
MyAccount site may contain links to websites operated by other entities. If
Borrower


--------------------------------------------------------------------------------




 

follows those links, Borrower will leave the MyAccount site. If Borrower decides
to visit any linked website, Borrower does so at its own risk and it is
Borrower’s responsibility to take all protective measures to guard against
viruses or other destructive elements. Administrative Agent makes no warranty or
representation regarding, and does not endorse, approve of, sponsor or recommend
any linked websites or the information appearing thereon or any of the products
or services described thereon. Links do not imply that Administrative Agent
sponsors, endorses, is affiliated or associated with, or is legally authorized
to use any trademark, trade name, logo or copyrighted material displayed in or
accessible through the links, or that any linked site is authorized to use any
trademark, trade name, logo or copyrighted material of General Electric Company,
Administrative Agent, or any of their Affiliates or Subsidiaries. Any such site
may contain material, data or information provided, posted or offered by third
parties, including but not limited to advertisements and postings in online
community discussions. Borrower agrees that neither Administrative Agent nor its
Affiliates, business partners or service providers shall have any liability
whatsoever to Borrower for any such third party material, data or information.

All links to the MyAccount site must be approved in writing by Administrative
Agent except that Administrative Agent consents to links in which: (i) the link
is a text-only link containing only the name “gehealthcarefinance.com” or the
URL “http://www.gehealthcarefinance.com”; (ii) the link “points” only to
“http://www.gehealthcarefinance.com” and not to deeper pages; (iii) the link,
when activated by a user, displays this page full-screen in a fully operable and
navigable browser window and not within a “frame” on the linked website; (iv)
the appearance, position, and other aspects of the link may neither create the
false appearance that an entity or its activities or products are associated
with or sponsored by Administrative Agent nor be such as to damage or dilute the
goodwill associated with the name and trademarks of Administrative Agent.
Administrative Agent reserves the right to revoke this consent to link at any
time in its sole discretion.

(r)            Telephone and Communication Charges and Equipment:  Borrower
shall be solely responsible for any and all telephone and other communications
and equipment charges relating to its use of the MyAccount service.  All
transmissions by Borrower via the MyAccount service shall be at the sole risk of
Borrower and Administrative Agent shall not be responsible for any
communications line failure, equipment or systems failure or other occurrence
beyond Administrative Agent’s reasonable control.

(s)           Limited License:  Subject to the terms and conditions set forth
herein, Administrative Agent hereby grants to Borrower a non-exclusive,
non-transferable, revocable, limited right to access, use and display the
MyAccount service, and the visible text, graphics and images thereon and to view
and download such text, graphics and images only in connection with the
uploading of data and submission of Borrowing Base Certificates in connection
with requests for Revolving Credit Advances by Borrower in the United States. 
Borrower may not modify, assign,


--------------------------------------------------------------------------------




 

sublicense, sell or prepare derivative works from such text, graphic or images
or reproduce or publicly display, perform, distribute or otherwise use them for
any public or commercial use.  Borrower may not print or copy the HTML or other
computer programs that are viewable at the MyAccount site.  Borrower shall not
upload or transmit to Administrative Agent’s computer systems any computer
virus, worm, time bomb or other harmful programming routine.  Except as
expressly provided in these Terms and Conditions, Administrative Agent does not
grant to Borrower any express or implied right or license of any intellectual
property including patent, trademark, copyright, trade secret or confidential
information of Administrative Agent or any of its Affiliates.

(t)            Software:  Any software as well any files, images generated by
such software, code and data accompanying such software (the “Software”) used or
accessible through the MyAccount service are the copyrighted works of
Administrative Agent and/or its Affiliates and suppliers.  Administrative Agent
retains full and complete title to any and all intellectual property rights it
may own or license in the Software. Administrative Agent hereby grants to
Borrower a non-exclusive, non-transferable (without the right to grant
sublicenses), revocable, limited license to use the Software for the sole
purposes as provided in these Terms and Conditions.  Borrower may not reproduce,
sell, distribute, copy, assign, sublicense, disassemble, decompile, modify or
reverse engineer any of the Software or permit any other Person to do so.

(u)           Copyright:  The MyAccount site, including without limitation its
content and materials, Software, functions, organization, design compilation,
magnetic translation, digital conversion, content, HTML code, graphics and other
files and other matters related to this site, as well as their overall
coordination, selection and arrangement (“Materials”) are protected by United
States copyright laws, international conventions and other copyright laws. All
rights are reserved. All Materials contained on the MyAccount site are protected
by copyright, and are either owned, controlled or licensed by Administrative
Agent.  Borrower agrees to comply with all applicable copyright laws in its use
of the MyAccount site and to prevent any unauthorized copying of the Materials.
Borrower shall abide by this and any and all additional copyright notices,
information or restrictions contained in any of these Materials. Borrower may
print the materials without the express written consent of Administrative Agent,
provided that Borrower maintains all copyright and other notices contained in
such materials, but Borrower may not otherwise prepare derivative works based
upon such content, nor may such content be modified, copied, distributed,
framed, reproduced, republished, downloaded, displayed, posted, transmitted, or
sold in any form or by any means, in whole or in part, without prior written
permission of the copyright owner. No such activity may be competitive with or
derogatory to Administrative Agent and no such express or implied right is
granted. Borrower shall not distribute any of the content of any of the
MyAccount site to any other Person unless that Person accepts all obligations
under these Terms and Conditions. Any copyright owner consent may be revoked at
any time, and such consent does not include consent to republish MyAccount site
information on any


--------------------------------------------------------------------------------




 

other Internet, Intranet or Extranet site or to incorporate the information in
any other database or compilation, unless expressly given in writing. Any other
use of the content of the MyAccount site is strictly prohibited.

(v)           Trademarks:  MyAccount and other MyAccount graphics, logos and
service marks are trademarks of the General Electric Company.  Such may not be
copied, imitated or used, in whole or part, without the prior written consent of
the General Electric Company.  All other trademarks, service marks, logos,
certification marks, collective marks or trade dress, including MyAccount
(collectively “Trademarks”) appearing in the MyAccount site are the property of
Administrative Agent or its Affiliates, business providers or service providers.
No such Trademarks may be copied, imitated, or used, in whole or in part,
without prior written permission of the owner of the relevant Trademark. All
page headers, custom graphics, button icons, and scripts are Trademarks owned by
Administrative Agent or its Affiliates, business partners or service providers
which may not be copied, imitated, or used, in whole or in part, without the
relevant owner’s prior written permission. No rights to use any Trademarks are
granted under these Terms and Conditions. Certain company names and products
mentioned on the MyAccount site may be claimed as Trademarks by their respective
owners, who may not be affiliated with Administrative Agent its Affiliates,
business partners or service providers.

(w)          Reservation of Rights:  Administrative Agent and its Affiliates’
products, services, methods and processes may be covered by one or more patents
or other statutory intellectual property rights, and are subject to trade secret
and other proprietary rights. Administrative Agent and its Affiliates reserve
all such rights.

(x)            For U.S. Users Only:  Access to the MyAccount service is open
only to United States corporations, partnerships, limited liability companies
and business trusts only which are borrowers of certain of Administrative
Agent’s businesses.  The MyAccount site is controlled, operated and
administrated from Administrative Agent’s offices within the United States. 
Administrative Agent makes no representation that any materials contained on the
MyAccount site or features provided on or through the site or otherwise by
Administrative Agent are appropriate or permitted in all locations, or for use
by all borrowers. Those who access the MyAccount site from other jurisdictions
are responsible for their compliance with local laws.

(y)           Language:  Borrower and Administrative Agent acknowledge that each
has requested that these Terms and Conditions, all ancillary documents and the
MyAccount site be drawn up in the English language only.

(z)            General:  These Terms and Conditions constitute the entire
agreement between Administrative Agent and Borrower with respect to Borrower’s
use of the MyAccount site and service, and supersede all prior or
contemporaneous agreements, with respect to the subject matter hereof. No
modification of these Terms and


--------------------------------------------------------------------------------




 

Conditions shall be effective unless signed by an officer of Administrative
Agent or posted by Administrative Agent on the MyAccount site. These Terms and
Conditions are not intended to alter the terms or conditions of any other
agreement Borrower may have with Administrative Agent to the extent that those
agreements govern issues other than Borrower’s use of the MyAccount site and
service.  Administrative Agent may assign its rights and obligations under these
Terms and Conditions but Borrower may not.  Any cause of action Borrower may
have with respect to Borrower’s use of the MyAccount service or which is the
subject of these Terms and Conditions must be commenced within one (1) year
after the claim or cause of action arises. Any waiver of any rights of either
party must be in writing, signed by the waiving party, and any such waiver shall
not operate as a waiver of any future breach of these Terms and Conditions. The
language in these Terms and Conditions shall be interpreted as to its fair
meaning and not strictly for or against either party. If for any reason a court
of competent jurisdiction finds any provision of these Terms and Conditions or
portion thereof to be unenforceable, that provision shall be enforced to the
maximum extent permissible so as to effect the intent of these Terms and
Conditions, and the remainder of these Terms and Conditions shall continue in
full force and effect.

(aa)         Governing Law:  These Terms and Conditions shall be governed by and
construed in accordance with the substantive law of the State of New York,
without regard to conflict of laws provisions. You agree that the exclusive
jurisdiction and venue for any action arising out of or relating to the
MyAccount site or the Materials, Borrower’s use of the MyAccount site, or these
Terms and Conditions shall be in the state or federal courts in New York City,
New York, and you agree to be subject to jurisdiction in such courts for
purposes of such actions. You waive all rights to a jury trial.

(bb)         Acceptance:  You may accept the Terms and Conditions by clicking on
the “Accept” button on the Legal Notice page. Your action in clicking on that
button signifies that you agree to be bound by these Terms and Conditions. Such
acceptance and agreement shall be deemed to be as effective as if execution of
the Terms and Conditions were by a written signature performed manually by you,
and these Terms and Conditions shall be deemed to satisfy any writing
requirements of any applicable law. Our electronic or other properly stored copy
of these Terms and Conditions shall be deemed to be the true, complete, valid,
authentic and enforceable copy of these Terms and Conditions and you agree not
to contest the admissibility or enforceability of these Terms and Conditions in
a court for any proceedings arising out of these Terms and Conditions or use of
the MyAccount site.


--------------------------------------------------------------------------------




 

September 29, 2006

Medical Staffing Network, Inc.

901 Yamato Road, Suite 110

Boca Raton, Florida 33431

Attn: Kevin Little

RE:          Daily Cash Management Sweeps under the Credit Agreement

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September 29, 2006 (as amended, restated, replaced or otherwise modified
from time to time, the “Credit Agreement”), among Medical Staffing Network, Inc
(“Borrower”) the other Credit Parties signatory thereto, the Lenders from time
to time signatory thereto and General Electric Capital Corporation as a Lender
and Administrative Agent for the Lenders (“GE Capital”).  Capitalized terms used
herein and not otherwise defined have the meaning given such terms in the Credit
Agreement.

This letter confirms that GE Capital, as Administrative Agent, the Lenders
signatory hereto and the Borrower have agreed that, subject to the terms and
conditions of this letter and notwithstanding anything to the contrary in
Section 6.20 to the Credit Agreement or in the blocked account agreements
entered into with respect to any Blocked Accounts, GE Capital as Administrative
Agent, on each Business Day after the Collection Account has received the daily
sweep of amounts from the Blocked Accounts as described in Section 6.20 (“Sweep
Amounts”), (i) shall apply such Sweep Amounts to payments of Interest or other
Obligations due and payable by Borrower or any other Credit Party on such
Business Day and (ii), so long as no Event of Default then exists, shall return
the balance of all such Sweep Amounts to a Disbursement Account designated by
the Borrower.  After the occurrence and during the continuation of an Event of
Default, Administrative Agent shall not return any Sweep Amounts, but instead
shall apply Sweep Amounts to the payment of Loans and other Obligations as
described in Section 8.2  and may take any other action under or in respect of
the Loan Documents in the exercise of any remedy, power or privilege contained
therein or available to it at law, equity or otherwise, or waive or refrain from
exercising any such remedies, powers or privileges.  Except as expressly
modified hereby, each of the Loan Documents including without limitation the
Credit Agreement, any blocked account agreements, and any other tri-party
account agreements entered into in connection with Section 6.20 remain in full
force and effect in accordance with their original terms.


--------------------------------------------------------------------------------




 

Please acknowledge that the Credit Parties are in agreement with the terms and
conditions of this letter by signing the enclosed copy of it in the space
provided below and returning the same to the undersigned officer of the Agent.

 

Very truly yours,

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as Lender and as Administrative Agent

 

 

 

 

 

By:

/s/ Jason Dufour

 

 

 

Its Duly Authorized Signatory:

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ Whitney M. Black

 

 

Name:

Whitney M. Black

 

 

Title:

Assistant Vice President

 

 

 


--------------------------------------------------------------------------------